
	
		II
		109th CONGRESS
		2d Session
		S. 2829
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2006
			Ms. Cantwell (for
			 herself, Mr. Reid,
			 Mr. Durbin, Ms.
			 Mikulski, Mr. Dodd,
			 Mr. Menendez, Mr. Carper, Mr.
			 Dayton, Mr. Kerry,
			 Mr. Reed, Mr.
			 Bingaman, Mrs. Feinstein,
			 Mr. Harkin, Mr.
			 Salazar, Mr. Schumer,
			 Mr. Dorgan, Mrs. Clinton, Mr.
			 Leahy, Mr. Johnson,
			 Mrs. Boxer, Mr.
			 Lieberman, Mr. Byrd,
			 Ms. Stabenow, Mr. Levin, and Mr.
			 Biden) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To reduce the addiction of the United States to oil, to
		  ensure near-term energy affordability and empower American families, to
		  accelerate clean fuels and electricity, to provide government leadership for
		  clean and secure energy, to secure a reliable, affordable, and sustainable
		  energy future, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Clean Energy Development for a
			 Growing Economy Act of 2006 or the Clean EDGE Act
			 of 2006.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings and purposes.
					TITLE I—Reducing our addiction to oil
					Subtitle A—Reducing oil consumption by 2020
					Sec. 101. Setting a national oil savings goal.
					Subtitle B—Biofuels infrastructure
					Sec. 111. Modification of alternative fuel vehicle refueling
				property credit.
					Sec. 112. Alternative fuel-related standards.
					Sec. 113. Accelerating conversion to alternative fuels
				infrastructure.
					Sec. 114. Low- interest loan program for farmer-owned retail
				delivery of alternative fuels.
					Sec. 115. Extension of biodiesel income and excise tax
				credits.
					Sec. 116. Small ethanol producer credit expanded for producers
				of sucrose and cellulosic ethanol.
					Sec. 117. Incentives to produce transportation fuels from
				cellulosic biomass.
					Sec. 118. Alternative fuels investment by major oil companies
				and vehicle manufacturers.
					Subtitle C—Flexible fuel vehicle market
				penetration
					Sec. 121. Credit for production of qualified flexible fuel
				vehicles.
					Sec. 122. Ensuring availability of flexible fuel
				vehicles.
					Sec. 123. Increasing consumer awareness of flexible fuel
				vehicles.
					Subtitle D—25 by ’25 renewable energy and fuels vision
				
					Sec. 131. Presidential authority to increase renewable fuel
				content of motor fuels and clean energy sources.
					Subtitle E—Nationwide media campaign to encourage energy
				efficiency and conservation
					Sec. 141. Nationwide media campaign to encourage energy
				efficiency and conservation.
					Subtitle F—Increasing transit use and alternative
				transportation modes
					Sec. 151. Transit-Oriented Development Corridors.
					Sec. 152. Increasing transit utilization
				incentives.
					Sec. 153. Extension of transportation fringe benefit to bicycle
				commuters.
					TITLE II—Ensuring near-term energy affordability and empowering
				American families
					Subtitle A—Making gas price gouging a Federal
				crime
					Sec. 201. Unfair or deceptive acts or practices in commerce
				related to gasoline and petroleum distillates.
					Sec. 202. Enforcement under Federal Trade Commission
				Act.
					Sec. 203. Enforcement at retail level by State Attorneys
				General.
					Sec. 204. Penalties.
					Sec. 205. Effect on other laws.
					Subtitle B—Strengthening anti-trust enforcement in the oil and
				gas industry
					Sec. 211. Prohibition on unilateral withholding.
					Sec. 212. Modification of merger standard in Clayton
				Act.
					Sec. 213. Study by the Government Accountability
				Office.
					Sec. 214. Joint Federal and State task force.
					Subtitle C—Improving oversight of oil and gas market
				speculation
					Sec. 221. Short title.
					Sec. 222. Reporting and recordkeeping for positions involving
				energy commodities.
					Subtitle D—Low income energy price relief
					Sec. 231. Adjustment of standard utility allowance under the
				food stamp program for high energy costs.
					Sec. 232. Public housing energy cost assistance.
					Sec. 233. Refundable tax credit for low-income residential
				energy cost assistance.
					Subtitle E—Small business and agricultural producers energy
				emergency relief program
					Sec. 241. Energy emergency disaster relief loans to small
				business and agricultural producers.
					Subtitle F—Public access to Federal alternative refueling
				stations
					Sec. 251. Access to Federal alternative refueling
				stations.
					Subtitle G—Measures to empower drivers to realize improved
				fuel economy
					Sec. 261. Improved labeling on new vehicle window
				stickers.
					Sec. 262. Tire efficiency labeling program.
					Sec. 263. New vehicle options to empower drivers to reduce fuel
				use.
					Sec. 264. Idling reduction tax credit.
					Subtitle H—Providing consumers with additional advanced
				technology vehicle purchase incentives
					Sec. 271. Expansion and extension of alternative motor vehicle
				credit.
					Sec. 272. Plug-in hybrid motor vehicle tax credit.
					Subtitle I—Tax Incentives for Fuel Efficient Private
				Fleets
					Sec. 281. Tax credit for fuel-efficient fleets.
					TITLE III— Accelerating clean fuels and electricity
					Subtitle A—Guaranteeing a minimum level of renewable
				electricity generation
					Sec. 301. Renewable portfolio standard.
					Subtitle B—Facilitating home energy generation through net
				metering and interconnection standards
					Sec. 311. Net metering.
					Subtitle C—Long term extensions and expansions for clean
				energy incentives
					Sec. 321. Extension of production tax credit for electricity
				produced from certain renewable resources.
					Sec. 322. Extension and modification of investment tax credit
				with respect to solar energy property and qualified fuel cell
				property.
					Sec. 323. Credit for wind energy systems.
					Sec. 324. Expansion of resources to wave, current, tidal, and
				ocean thermal energy.
					Sec. 325. Extension and expansion of credit to holders of clean
				renewable energy bonds.
					Sec. 326. Extension of credit for business installation of
				qualified fuel cells and stationary microturbine power plants.
					Sec. 327. Extension of business solar investment tax
				credit.
					Sec. 328. Extension of full credit for qualified electric
				vehicles.
					Subtitle D—Long-term extensions and expansions for energy
				efficiency and conservation incentives
					Sec. 331. Extension of energy efficient commercial buildings
				deduction.
					Sec. 332. Extension and expansion of new energy efficient home
				credit.
					Sec. 333. Extension of nonbusiness energy property
				credit.
					Sec. 334. Extension and modification of residential energy
				efficient property credit.
					Sec. 335. Energy credit for combined heat and power system
				property.
					Sec. 336. Three-year applicable recovery period for
				depreciation of qualified energy management.
					Sec. 337. Three-year applicable recovery period for
				depreciation of qualified water submetering devices.
					Subtitle E—Utilizing America’s abundant coal supplies
				cleanly
					Sec. 341. Clean energy coal bonds.
					Sec. 342. Extension and expansion of qualifying advanced coal
				project credit.
					Sec. 343. Expansion of qualifying gasification project
				credit.
					Sec. 344. Coal-to-liquid and biomass transportation
				fuels.
					TITLE IV—Real government leadership for clean and secure
				energy
					Subtitle A—Federal biofuels and efficient vehicle use
				leadership
					Sec. 401. Federal agency ethanol-blended gasoline and biodiesel
				purchasing requirement.
					Sec. 402. Use of the existing flexible fuel vehicle fleet of
				the Federal government.
					Sec. 403. Standards for executive agency
				automobiles.
					Sec. 404. Federal fleet conservation requirements.
					Subtitle B—Federal clean and efficient energy
				leadership
					Sec. 411. Federal leadership on clean energy
				purchasing.
					Sec. 412. Clean and secure backup power at Federal
				facilities.
					Sec. 413. Eliminating vampire electronic devices.
					Sec. 414. Promoting Federal leadership in energy
				management.
					Sec. 415. Retention of savings from energy savings performance
				contracts.
					Subtitle C—State, tribal, and local clean and efficient energy
				leadership
					Sec. 421. Freedom from fossil fuels (F4) bonds.
					Sec. 422. Clean energy security collaborative.
					Sec. 423. Assistance for State programs to retire
				fuel-inefficient motor vehicles.
					Subtitle D—International clean energy deployment
					Sec. 431. Clean energy technology deployment in developing
				countries.
					TITLE V—Securing a reliable, affordable, and sustainable energy
				future
					Subtitle A—Advanced Research Project Agency for
				Energy
					Sec. 501. Office of Advanced Energy Research, Technology
				Development, and Deployment.
					Subtitle B—Near-term vehicle technology program
					Sec. 505. Near-term vehicle technology program.
					Subtitle C—Advanced technology motor vehicles manufacturing
				credit
					Sec. 511. Advanced technology motor vehicles manufacturing
				credit.
					Subtitle D—Realizing a hydrogen future
					Sec. 521. H-Prize competition.
					Sec. 522. Credit for retail sale of hydrogen fuel as motor
				vehicle fuel.
					Sec. 523. Credit for production of hydrogen fuel.
					Sec. 524. Tax holiday for hydrogen fuel.
					Sec. 525. Sense of Congress regarding hydrogen fuel
				taxes.
					Sec. 526. Hydrogen fueling fringe benefit.
					Sec. 527. Exclusion of earnings from hydrogen fuel
				sales.
					Subtitle E—Building the skilled workforce for advanced vehicle
				and energy technology deployment
					Sec. 531. Increasing skilled workforce.
					Sec. 532. Grant program for green building and zero-energy home
				design and construction training.
					Subtitle F—Clean Energy Investment Administration
					Sec. 541. Definitions.
					Sec. 542. Clean Energy Investment Administration.
					Sec. 543. Requirements specific to demonstration projects and
				commercial deployment projects.
					Sec. 544. Loan guarantee program.
					Sec. 545. Energy park task forces.
					Sec. 546. Authorization of appropriations.
					Subtitle G—Strategic Gasoline and Fuel Reserve
					Sec. 548. Strategic Gasoline and Fuel Reserve.
					Subtitle H—Reports on United States energy emergency
				preparedness
					Sec. 551. Potential impacts of oil supply shock.
					Sec. 552. Preventing future disruptions.
					Subtitle J—Impacts of Act on reducing greenhouse gas
				emissions
					Sec. 561. Climate change and energy policy feedback
				loop.
					Subtitle K—Energy fairness for America
					Sec. 571. Elimination of deduction for intangible drilling and
				development costs for major oil companies.
					Sec. 572. Elimination of enhanced oil recovery credit for major
				oil companies.
					Sec. 573. Oil and gas royalty-related amendments.
					Sec. 574. Extension of election to expense certain
				refineries.
					Sec. 575. Elimination of amortization of geological and
				geophysical expenditures for major oil companies.
					Sec. 576. Revaluation of LIFO inventories of major integrated
				oil companies.
					Sec. 577. Modifications of foreign tax credit rules applicable
				to major integrated oil companies which are dual capacity
				taxpayers.
					Sec. 578. Denial of deduction for income attributable to
				domestic production of oil, natural gas, or primary products
				thereof.
					Sec. 579. Rules relating to foreign oil and gas
				income.
					Sec. 580. Elimination of deferral for foreign oil and gas
				extraction income.
					Subtitle L—Protection and retention of value of publicly-owned
				energy resources
					Sec. 591. Suspension of royalty relief.
					Sec. 592. Renegotiation of existing leases.
				
			2.Findings and
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)in his State of
			 the Union address during January 2006, President George W. Bush acknowledged
			 that we have a serious problem: America is addicted to
			 oil;
				(2)the near-total
			 reliance of the transportation sector and the military of the United States on
			 crude oil, coupled with the growing dependence of the United States on foreign
			 oil imports, makes the economy and national security of the United States
			 dangerously subject to the willingness of other countries to provide adequate
			 and affordable energy supplies;
				(3)world demand for
			 crude oil and petroleum products will continue increasing, and the bulk of the
			 remaining oil and natural gas reserves of the world are controlled by countries
			 that are members of the anti-competitive cartel of the Organization of the
			 Petroleum Exporting Countries (OPEC);
				(4)terrorists have
			 identified oil supply dependency as a strategic vulnerability and have
			 increased attacks against oil infrastructure worldwide and the critical energy
			 infrastructure of the United States is also at risk from hurricanes, natural
			 disasters, and a lack of public and private investment;
				(5)in 2005,
			 consumers in the United States sent more than $230,000,000,000 overseas to pay
			 for oil and energy products, exacerbating the trade deficit of the United
			 States, and in some cases inadvertently funding unfriendly regimes and
			 political groups that threaten the economic, political, and national security
			 interests of the United States;
				(6)households in the
			 United States are now forced to pay an average of $1,800 more each year for
			 fossil fuel-derived energy than the households did 5 years ago, and energy
			 expenditures (as a percentage of the gross domestic product) have been higher
			 than the expenditures have been in the last 20 years;
				(7)environmentally-sound
			 technology solutions already exist to substantially increase the productivity,
			 efficiency, and variety of domestic energy supplies, including nonpetroleum
			 alternatives (such as biofuels);
				(8)instituting
			 simple but cost-effective energy efficiency and conservation measures can
			 improve the economic competitiveness of the United States and quickly lessen
			 energy costs for families in the United States, all at costs significantly
			 lower than developing new energy production capacity;
				(9)increasing total
			 Federal research and development funding and deployment efforts for energy
			 conservation, renewable and alternative energy resources, and energy efficiency
			 and vehicle technology, which have largely been stagnant for the last 5 years,
			 could swiftly bring down energy costs, increase job creation, and create a
			 major new source of high-value exports; and
				(10)as the largest
			 single energy consumer in the United States, the Federal government has both a
			 tremendous opportunity and a clear responsibility to lead by example and
			 provide guaranteed markets that allow industry to invest in and produce clean
			 energy technologies.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to improve the
			 national, economic, and environmental security of the United States by rapidly
			 reducing foreign oil imports and oil consumption and creating viable
			 alternative fuel options;
				(2)to protect and
			 empower consumers and the economy by making energy supplies affordable, stable,
			 and reliable, providing consumers in the United States with tools to reduce
			 their own energy use, and preventing market manipulation and
			 price-gouging;
				(3)to create jobs
			 and economic growth through accelerated domestic clean energy technology
			 deployment and better targeted investments and long-term tax incentives;
				(4)to expedite the
			 use of the buying power of the Federal Government to leverage and expand
			 markets for clean energy products, buildings, and vehicles;
				(5)to make the
			 United States significantly more energy independent and provide the United
			 States with an economic, environmental, and national security edge that is
			 essential to maintaining the international competitiveness of, and quality of
			 life in, the United States; and
				(6)to reduce total
			 greenhouse gas emissions to lower the risk of potentially devastating,
			 wide-ranging impacts associated with global warming.
				IReducing our
			 addiction to oil
			AReducing oil
			 consumption by 2020
				101.Setting a
			 national oil savings goal
					(a)GoalIt
			 is a goal of the United States to reduce the quantity of oil projected to be
			 imported in 2020 by 40 percent.
					(b)Measures to
			 reduce import dependence
						(1)In
			 generalSubject to paragraph (2), not later than 1 year after the
			 date of enactment of this Act, and every other year thereafter, the President
			 shall develop and implement measures to reduce the dependence of the United
			 States on foreign petroleum imports by reducing petroleum in end-uses
			 throughout the economy of the United States in a manner that is sufficient to
			 reduce the total demand for petroleum in the United States by—
							(A)1,000,000 barrels
			 per day from the quantity projected for calendar year 2015; and
							(B)6,000,000 barrels
			 per day from the quantity projected for calendar year 2020.
							(2)Insufficient
			 legal authoritiesIf the President determines that there are
			 insufficient legal authorities to achieve the target for calendar year 2020
			 described in paragraph (1)(B), the President shall—
							(A)develop and
			 implement measures that will reduce the dependence of the United States on
			 foreign petroleum imports by reducing petroleum in end-uses throughout the
			 economy of the United States to the maximum extent practicable; and
							(B)submit to
			 Congress proposed legislation or other recommendations to achieve the
			 target.
							(c)RequirementsIn
			 developing measures under subsection (b), the President shall—
						(1)ensure continued
			 reliable and affordable energy for the United States, consistent with creating
			 jobs and economic growth and maintaining the international competitiveness of
			 United States businesses, including the manufacturing sector; and
						(2)implement the
			 measures under existing authorities of appropriate Federal agencies, as
			 determined by the President.
						(d)ProjectionsThe
			 projections for total demand for petroleum in the United States under
			 subsection (b) shall be based on the projections made in the Reference Case in
			 the report of the Energy Information Administration entitled Annual
			 Energy Outlook 2006.
					(e)Report
						(1)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, and annually thereafter, the President
			 shall submit to Congress a report, based on the most recent edition of the
			 Annual Energy Outlook published by the Energy Information Administration,
			 assessing the progress made by the United States toward the goal of reducing
			 dependence on imported petroleum sources by 2025 described in subsection
			 (a).
						(2)ContentsThe
			 report shall—
							(A)identify the
			 status of efforts to meet the goal described in subsection (a);
							(B)assess the
			 effectiveness of any measure implemented under subsection (b) during the
			 previous fiscal year in meeting the goal described in subsection (a);
			 and
							(C)describe plans to
			 develop additional measures to meet the goal.
							BBiofuels
			 infrastructure
				111.Modification
			 of alternative fuel vehicle refueling property credit
					(a)Increase in
			 credit amountSection 30C of the Internal Revenue Code of 1986
			 (relating to alternative fuel vehicle refueling property credit) is
			 amended—
						(1)by striking
			 30 percent in subsection (a) and inserting 50
			 percent, and
						(2)by striking
			 $30,000 in subsection (b)(1) and inserting
			 $50,000.
						(b)Credit allowed
			 for electric drive transportation propertyParagraph (1) of
			 section 30C(c) of the Internal Revenue Code of 1986 (relating to qualified
			 alternative fuel vehicle refueling property) is amended by striking ,
			 but only with respect to any fuel and inserting , except that in
			 the case of property described in paragraph (3)(A) thereof, only with respect
			 to fuels.
					(c)Extension of
			 creditSubsection (g) section 30C of the Internal Revenue Code of
			 1986 (relating to termination) is amended to read as follows:
						
							(g)Termination of
				availability of creditThis section shall not apply to property
				placed in service after the earlier of December 31, 2014, or the date after
				which more than 20,000 alternative refueling properties have been installed
				through use of this
				credit.
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act, in taxable years
			 ending after such date.
					112.Alternative
			 fuel-related standards
					(a)Definition of
			 SecretaryIn this section, the term Secretary means
			 the Secretary of Energy, acting—
						(1)in consultation
			 with—
							(A)the Administrator
			 of the Environmental Protection Agency;
							(B)the Administrator
			 of the National Highway Traffic Safety Administration;
							(C)the Commissioner
			 of the Federal Energy Regulatory Commission;
							(D)the head of the
			 National Association of Regulatory Utility Commissioners;
							(E)the
			 States;
							(F)vehicle
			 manufacturers;
							(G)vehicle fuel
			 providers; and
							(H)appropriate
			 safety organizations; and
							(2)in cooperation
			 with applicable voluntary standard-setting organizations.
						(b)Recommendations
			 and guidanceNot later than 1 year after the date of enactment of
			 this Act, after providing notice and an opportunity for public comment, the
			 Secretary shall publish recommendations and guidance relating to uniform
			 national voluntary standards for—
						(1)alternative
			 fuels;
						(2)alternative fuel
			 vehicles;
						(3)equipment and
			 systems relating to alternative fuels and alternative fuel vehicles; and
						(4)the safety,
			 handling, refueling, and general use of the items described in paragraphs (1)
			 through (3).
						(c)ReviewNot
			 less frequently than once every 2 years, the Secretary shall—
						(1)review the
			 recommendations and guidance published under subsection (b); and
						(2)modify the
			 recommendations and guidance to reflect applicable changes during the preceding
			 2 years relating to fuel systems and related technologies.
						113.Accelerating
			 conversion to alternative fuels infrastructure
					(a)FindingsCongress
			 finds that—
						(1)as of the date of
			 enactment of this Act, an estimated 5,000,000 to 6,000,000 flexible-fuel
			 vehicles are on roads in the United States;
						(2)based on the
			 report of the Department of Energy entitled Transportation Energy Date
			 Book: Edition 25, only 740 refueling sites providing E–85 or biodiesel
			 existed in the United States in 2005, equivalent to less than 1 percent of
			 total United States refueling stations; and
						(3)as the number of
			 flexible-fuel vehicles on roads in the United States increases, an increase in
			 the availability of alternative refueling infrastructure must occur in order to
			 enable the displacement of petroleum consumption.
						(b)GoalCongress
			 declares that it is the goal of the United States to increase the accessibility
			 of alternative fuels to retail consumers, and to ensure that at least 10
			 percent of motor vehicle refueling stations provide alternative fuels, by
			 calendar year 2015.
					(c)Alternative
			 fuel infrastructure initiative
						(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, and every 2 years thereafter, the Secretary of Energy, in coordination
			 with the Secretary of Transportation and the Administrator of the Environmental
			 Protection Agency, and in consultation with State and local governments,
			 shall—
							(A)subject to
			 subparagraph (B), develop and implement measures to increase the accessibility
			 of alternative fuels to retail consumers to a level sufficient to ensure that
			 at least 10 percent of motor vehicle refueling stations provide alternative
			 fuels by calendar year 2015; and
							(B)if the Secretary
			 of Energy determines that there are insufficient legal authorities to achieve
			 the target for calendar year 2015 described in subparagraph (A)—
								(i)develop and
			 implement measures to increase the accessibility of alternative fuels to retail
			 consumers, to the maximum extent practicable; and
								(ii)submit to
			 Congress by January 1, 2008, proposed legislation or other recommendations to
			 achieve that target.
								(2)Requirement for
			 major integrated oil companies
							(A)In
			 generalEach major integrated oil company shall install and make
			 available to retail consumers alternative fuels refueling infrastructure
			 at—
								(i)not
			 less than 50 percent of the motor vehicle fueling stations owned by the company
			 by not later than December 31, 2010; and
								(ii)100 percent of
			 the motor vehicle refueling stations owned by the company by not later than
			 January 1, 2015.
								(B)Means of
			 complianceA major integrated oil company shall meet the
			 requirements of subparagraph (A) by—
								(i)installing
			 alternative refueling infrastructure at motor vehicle fueling stations;
								(ii)purchasing
			 alternative refueling infrastructure credits issued under subparagraph (C);
			 or
								(iii)carrying out a
			 combination of the actions described in clauses (i) and (ii).
								(C)Alternative
			 refueling infrastructure credit trading programNot later than
			 180 days after the date of enactment of this Act, the Secretary shall establish
			 a credit trading program—
								(i)to
			 permit a major integrated oil company that does not install alternative
			 refueling infrastructure to comply with subparagraphs (A) and (B) to achieve
			 that compliance by purchasing sufficient alternative refueling infrastructure
			 credits; and
								(ii)under which the
			 Secretary shall issue alternative refueling infrastructure credits to entities
			 that install new alternative refueling infrastructure.
								(D)Interference
			 with installation of alternative refueling equipment or sale of alternative
			 fuel
								(i)In
			 generalIt shall be an unfair or deceptive act or practice in
			 violation of section 5 of the Federal Trade Commission Act (15 U.S.C. 45) for
			 any person to restrain trade in alternative fuels by interfering with the
			 installation of alternative refueling equipment, or the sale of alternative
			 fuels, at any motor vehicle refueling station in the United States.
								(ii)EnforcementThe
			 Federal Trade Commission shall promulgate rules to enforce this
			 subparagraph.
								(d)Enforcement
						(1)Civil
			 penaltiesAny major integrated oil company that fails to meet the
			 alternative refueling infrastructure requirements of subsection (c) shall be
			 subject to a civil penalty.
						(2)Amount and
			 frequency of penaltyA civil penalty assessed under paragraph (1)
			 shall be—
							(A)in an amount
			 equivalent to $1,000,000 for each motor vehicle refueling station owned by the
			 major integrated oil company that fails to comply with subsection (c);
			 and
							(B)assessed for each
			 year during which the failure to comply occurs.
							(3)Mitigation or
			 waiverThe Secretary may mitigate or waive a civil penalty under
			 this subsection, after public notice and comment, if the major integrated oil
			 company—
							(A)was unable to
			 comply with subsection (c) for reasons the Secretary determines to be outside
			 of the reasonable control of the major integrated oil company; or
							(B)demonstrates to
			 the satisfaction of the Secretary that insufficient alternative fueled vehicles
			 exist within the geographic region of a motor refueling station to warrant the
			 installation of the infrastructure.
							(4)Procedure for
			 assessing penaltyThe Secretary shall assess a civil penalty
			 under this subsection in accordance with the procedures prescribed by section
			 333(d) of the Energy Policy and Conservation Act (42 U.S.C. 6303(d)).
						(e)Infrastructure
			 pilot program for alternative fuels
						(1)In
			 generalThe Secretary of Energy, in consultation with the
			 Secretary of Transportation and the Administrator of the Environmental
			 Protection Agency (referred to in this subsection as the
			 Secretary), shall establish a competitive grant pilot program
			 (referred to in this subsection as the pilot program), to be
			 administered through the Clean Cities Program of the Department of Energy, to
			 provide not more than 10 geographically-dispersed project grants to State
			 governments, local governments, metropolitan transportation authorities, or
			 partnerships of those entities to carry out 1 or more projects for the purposes
			 described in paragraph (2).
						(2)Grant
			 purposesA grant under this subsection shall be used for the
			 establishment of refueling infrastructure corridors for alternative fuels along
			 the National Highway System, including—
							(A)installation of
			 infrastructure and equipment necessary to ensure adequate distribution of
			 qualified alternative fuels within the corridor;
							(B)installation of
			 infrastructure and equipment necessary to directly support vehicles powered by
			 qualified alternative fuels; and
							(C)operation and
			 maintenance of infrastructure and equipment installed as part of a project
			 funded by the grant.
							(3)Applications
							(A)Requirements
								(i)In
			 generalSubject to clause (ii), not later than 90 days after the
			 date of enactment of this Act, the Secretary shall issue requirements for use
			 in applying for grants under the pilot program.
								(ii)Minimum
			 requirementsAt a minimum, the Secretary shall require that an
			 application for a grant under this subsection—
									(I)be submitted
			 by—
										(aa)the
			 head of a State or local government or a metropolitan transportation authority,
			 or any combination of those entities; and
										(bb)a
			 registered participant in the Clean Cities Program of the Department of Energy;
			 and
										(II)include—
										(aa)a
			 description of the project proposed in the application, including the ways in
			 which the project meets the requirements of this subsection;
										(bb)an
			 estimate of the degree of use of the project, including the estimated size of
			 fleet of alternative fueled vehicles available within the geographic region of
			 the corridor;
										(cc)an
			 estimate of the potential petroleum displaced and air pollution emissions
			 reduced as a result of the project, and a plan to collect and disseminate
			 petroleum displacement and environmental data relating to the project to be
			 funded under the grant, over the expected life of the project;
										(dd)a
			 description of the means by which the project will be sustainable without
			 Federal assistance after the completion of the term of the grant;
										(ee)a
			 complete description of the costs of the project, including acquisition,
			 construction, operation, and maintenance costs over the expected life of the
			 project;
										(ff)a
			 description of which costs of the project will be supported by Federal
			 assistance under this subsection; and
										(gg)documentation to
			 the satisfaction of the Secretary that diesel fuel containing sulfur at not
			 more than 15 parts per million is available for carrying out the project, and a
			 commitment by the applicant to use that fuel in carrying out the
			 project.
										(B)PartnersAn
			 applicant under subparagraph (A) may carry out a project under the pilot
			 program in partnership with public and private entities.
							(4)Selection
			 criteriaIn evaluating applications under the pilot program, the
			 Secretary shall—
							(A)consider the
			 experience of each applicant with previous, similar projects; and
							(B)give priority
			 consideration to applications that—
								(i)are
			 most likely to maximize displacement of petroleum consumption and environmental
			 protection;
								(ii)demonstrate the
			 greatest commitment on the part of the applicant to ensure funding for the
			 proposed project and the greatest likelihood that the project will be
			 maintained or expanded after Federal assistance under this subsection is
			 completed;
								(iii)represent a
			 partnership of public and private entities; and
								(iv)exceed the
			 minimum requirements of paragraph (3)(A)(ii).
								(5)Pilot project
			 requirements
							(A)Maximum
			 amountThe Secretary shall provide not more than $20,000,000 in
			 Federal assistance under the pilot program to any applicant.
							(B)Cost
			 sharingThe non-Federal share of the cost of any activity
			 relating to qualified alternative fuel infrastructure development carried out
			 using funds from a grant under this subsection shall be not less than 20
			 percent.
							(C)Maximum period
			 of grantsThe Secretary shall not provide funds to any applicant
			 under the pilot program for more than 2 years.
							(D)Deployment and
			 distributionThe Secretary shall seek, to the maximum extent
			 practicable, to ensure a broad geographic distribution of project sites funded
			 by grants under this subsection.
							(E)Transfer of
			 information and knowledgeThe Secretary shall establish
			 mechanisms to ensure that the information and knowledge gained by participants
			 in the pilot program are transferred among the pilot program participants and
			 to other interested parties, including other applicants that submitted
			 applications.
							(6)Schedule
							(A)Initial
			 grants
								(i)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Secretary shall publish in the Federal Register, Commerce
			 Business Daily, and such other publications as the Secretary considers to be
			 appropriate, a notice and request for applications to carry out projects under
			 the pilot program.
								(ii)DeadlineAn
			 application described in clause (i) shall be submitted to the Secretary by not
			 later than 180 days after the date of publication of the notice under that
			 clause.
								(iii)Initial
			 selectionNot later than 90 days after the date by which
			 applications for grants are due under clause (ii), the Secretary shall select
			 by competitive, peer-reviewed proposal up to 5 applications for projects to be
			 awarded a grant under the pilot program.
								(B)Additional
			 grants
								(i)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary shall publish in the Federal Register, Commerce
			 Business Daily, and such other publications as the Secretary considers to be
			 appropriate, a notice and request for additional applications to carry out
			 projects under the pilot program that incorporate the information and knowledge
			 obtained through the implementation of the first round of projects authorized
			 under the pilot program.
								(ii)DeadlineAn
			 application described in clause (i) shall be submitted to the Secretary by not
			 later than 180 days after the date of publication of the notice under that
			 clause.
								(iii)Initial
			 selectionNot later than 90 days after the date by which
			 applications for grants are due under clause (ii), the Secretary shall select
			 by competitive, peer-reviewed proposal such additional applications for
			 projects to be awarded a grant under the pilot program as the Secretary
			 determines to be appropriate.
								(7)Reports to
			 Congress
							(A)Initial
			 reportNot later than 60 days after the date on which grants are
			 awarded under this subsection, the Secretary shall submit to Congress a report
			 containing—
								(i)an
			 identification of the grant recipients and a description of the projects to be
			 funded under the pilot program;
								(ii)an
			 identification of other applicants that submitted applications for the pilot
			 program but to which funding was not provided; and
								(iii)a
			 description of the mechanisms used by the Secretary to ensure that the
			 information and knowledge gained by participants in the pilot program are
			 transferred among the pilot program participants and to other interested
			 parties, including other applicants that submitted applications.
								(B)EvaluationNot
			 later than 2 years after the date of enactment of this Act, and annually
			 thereafter until the termination of the pilot program, the Secretary shall
			 submit to Congress a report containing an evaluation of the effectiveness of
			 the pilot program, including an assessment of the petroleum displacement and
			 benefits to the environment derived from the projects included in the pilot
			 program.
							(8)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this subsection $200,000,000, to remain available until
			 expended.
						114.Low- interest
			 loan program for farmer-owned retail delivery of alternative fuels
					(a)Purposes of
			 loansSection 312(a) of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 1942(a)) is amended—
						(1)in paragraph
			 (9)(B)(ii), by striking or at the end;
						(2)in paragraph
			 (10), by striking the period at the end and inserting ; or;
			 and
						(3)by adding at the
			 end the following:
							
								(11)building
				infrastructure, including pump stations, for the retail delivery to consumers
				of any alternative
				fuel.
								.
						(b)ProgramSubtitle
			 B of the Consolidated Farm and Rural Development Act (7 U.S.C. 1941 et seq.) is
			 amended by adding at the end the following:
						
							320.Low-interest
				loan program for farmer-owned retail delivery of alternative fuels
								(a)In
				generalThe Secretary shall establish a low-interest loan program
				to assist farmer-owned alternative fuel producers (including cooperatives and
				limited liability corporations) to develop and build infrastructure, including
				pump stations, for the retail delivery to consumers of any alternative
				fuel.
								(b)Terms
									(1)Interest
				rateA low-interest loan under this section shall have a fixed
				interest rate of no more than 5 percent for each year.
									(2)AmortizationThe
				repayment of a loan under this section shall be amortized over the expected
				life of the infrastructure project that is being financed with the proceeds of
				the loan.
									(c)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this section.
								(d)RegulationsAs
				soon as practicable after the date of enactment of this Act, the Secretary of
				Agriculture shall promulgate such regulations as are necessary to carry out the
				amendments made by this
				section.
								.
					115.Extension of
			 biodiesel income and excise tax credits
					(a)In
			 generalSections 40A(g), 6426(c)(6), and 6427(e)(5)(B) of the
			 Internal Revenue Code of 1986 are each amended by striking 2008
			 and inserting 2014.
					(b)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2009.
					116.Small ethanol
			 producer credit expanded for producers of sucrose and cellulosic
			 ethanol
					(a)In
			 generalSubparagraph (C) of section 40(b)(4) of the Internal
			 Revenue Code of 1986 (relating to small ethanol producer credit) is amended by
			 inserting (30,000,000 gallons for any sucrose or cellulosic ethanol
			 producer) after 15,000,000 gallons.
					(b)Sucrose or
			 cellulosic ethanol producerSection 40(b)(4) of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 subparagraph:
						
							(E)Sucrose or
				cellulosic ethanol producer
								(i)In
				generalFor purposes of this paragraph, the term sucrose or
				cellulosic ethanol producer means a producer of ethanol using sucrose
				feedstock or cellulosic feedstock.
								(ii)Sucrose
				feedstockFor purposes of clause (i), the term sucrose
				feedstock means any raw sugar, refined sugar, or sugar equivalents
				(including juice and extract). Such term does not include any molasses, beet
				thick juice, or other similar products as determined by the
				Secretary.
								.
					(c)Conforming
			 amendments
						(1)Section 40(g)(2)
			 of the Internal Revenue Code of 1986 is amended by striking 15,000,000
			 gallon limitation and inserting 15,000,000 and 30,000,000 gallon
			 limitations.
						(2)Section
			 40(g)(5)(B) of such Code is amended by striking 15,000,000
			 gallons and inserting the gallon limitation under subsection
			 (b)(4)(C).
						(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					117.Incentives to
			 produce transportation fuels from cellulosic biomass
					(a)Fuel From
			 Cellulosic Biomass
						(1)In
			 generalThe Secretary of Energy (referred to in this section as
			 the Secretary) shall provide deployment incentives under this
			 subsection to encourage a variety of projects to produce transportation fuel
			 from cellulosic biomass, relying on different feedstocks in different regions
			 of the United States.
						(2)Project
			 eligibilityIncentives under this subsection shall be provided on
			 a competitive basis to projects that produce fuel and that—
							(A)meet United
			 States fuel and emission specifications;
							(B)help diversify
			 domestic transportation energy supplies; and
							(C)improve or
			 maintain air, water, soil, and habitat quality.
							(3)IncentivesIncentives
			 under this subsection may consist of—
							(A)loan guarantees
			 under section 1510 of the Energy Policy Act of 2005 (42 U.S.C. 16501), subject
			 to section 1702 of that Act (22 U.S.C. 16512), for the construction of
			 production facilities and supporting infrastructure; or
							(B)production
			 payments through a reverse auction in accordance with paragraph (4).
							(4)Reverse
			 auction
							(A)In
			 generalIn providing incentives under this subsection, the
			 Secretary shall—
								(i)issue regulations
			 under which producers of fuel from cellulosic biomass may bid for production
			 payments under paragraph (3)(B); and
								(ii)solicit bids
			 from producers of different classes of transportation fuel, as the Secretary
			 determines to be appropriate.
								(B)RequirementThe
			 rules under subparagraph (A) shall require that incentives be provided to the
			 producers that submit the lowest bid (in terms of cents per gallon) for each
			 class of transportation fuel from which the Secretary solicits a bid.
							(b)Production
			 incentives for cellulosic biofuelsSection 942(f) of the Energy Policy Act of
			 2005 (42 U.S.C. 16251(f)) is amended by striking $250,000,000
			 and inserting $200,000,000 for each of fiscal years 2007 through
			 2011.
					118.Alternative
			 fuels investment by major oil companies and vehicle manufacturers
					(a)Study
						(1)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act and every 4 years thereafter, the Comptroller General of the United
			 States shall conduct a study of the extent to which entities described in
			 paragraph (2) have invested in alternative fuels production, infrastructure,
			 and technology development to diversify the motor vehicle fuel and vehicle
			 options available to consumers in the United States.
						(2)Described
			 entitiesAn entity described under this paragraph is—
							(A)a company that
			 sells more than $500,000,000 of crude oil, gasoline, or petroleum distillates
			 in the United States per year; and
							(B)a
			 manufacturer.
							(b)ReportAt
			 the conclusion of each study described in subsection (a), the Comptroller
			 General shall submit a report to Congress that contains the results of such
			 study.
					CFlexible fuel
			 vehicle market penetration
				121.Credit for
			 production of qualified flexible fuel vehicles
					(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by adding at the end the following new section:
						
							45N.Production of
				qualified flexible fuel motor vehicles
								(a)Allowance of
				creditFor purposes of section 38, in the case of a manufacturer,
				the qualified flexible fuel motor vehicle production credit determined under
				this section for any taxable year is an amount equal to the incremental
				flexible fuel motor vehicle cost for each qualified flexible fuel motor vehicle
				produced in the United States by the manufacturer during the taxable
				year.
								(b)Incremental
				flexible fuel motor vehicle costWith respect to any qualified
				flexible fuel motor vehicle, the incremental flexible fuel motor vehicle cost
				is an amount equal to the lesser of—
									(1)the excess
				of—
										(A)the cost of
				producing such qualified flexible fuel motor vehicle, over
										(B)the cost of
				producing such motor vehicle if such motor vehicle was not a qualified flexible
				fuel motor vehicle, or
										(2)$150.
									(c)Qualified
				flexible fuel motor vehicleFor purposes of this section, the
				term qualified flexible fuel motor vehicle means a motor vehicle
				(as defined under section 30(c)(2))—
									(1)the production of
				which is not required for the manufacturer to meet—
										(A)the maximum
				credit allowable for vehicles described in paragraph (2) in determining the
				fleet average fuel economy requirements (as determined under section 32904 of
				title 49, United States Code) of the manufacturer for the model year ending in
				the taxable year, or
										(B)the requirements
				of any other provision of Federal law, and
										(2)which is designed
				so that the vehicle is propelled by an engine which can use as a fuel a
				petroleum mixture of which 85 percent (or another percentage of not less than
				70 percent, as the Secretary may determine, by rule, to provide for
				requirements relating to cold start, safety, or vehicle functions) of the
				volume of consists of ethanol or biodiesel.
									(d)Other
				definitions and special rulesFor purposes of this
				section—
									(1)ManufacturerThe
				term manufacturer has the meaning given such term in regulations
				prescribed by the Administrator of the Environmental Protection Agency for
				purposes of the administration of title II of the Clean Air Act (42 U.S.C. 7521
				et seq.).
									(2)Reduction in
				basisFor purposes of this subtitle, if a credit is allowed under
				this section for any expenditure with respect to any property, the increase in
				the basis of such property which would (but for this paragraph) result from
				such expenditure shall be reduced by the amount of the credit so
				allowed.
									(3)No double
				benefitThe amount of any deduction or credit allowable under
				this chapter (other than the credits allowable under this section and section
				30B) shall be reduced by the amount of credit allowed under subsection (a) for
				such vehicle for the taxable year.
									(4)Election not to
				take creditNo credit shall be allowed under subsection (a) for
				any vehicle if the taxpayer elects to not have this section apply to such
				vehicle.
									(e)Cross
				referenceFor an election to claim certain minimum tax credits in
				lieu of the credit determined under this section, see section
				53(e).
								.
					(b)Credit allowed
			 against the alternative minimum taxSection 38(c)(4)(B) of the
			 Internal Revenue Code of 1986 (defining specified credits) is amended by
			 striking the period at the end of clause (ii)(II) and inserting ,
			 and, and by adding at the end the following new clause:
						
							(iii)the credit
				determined under section
				45N.
							.
					(c)Election to use
			 additional amt creditSection 53 of the Internal Revenue Code of
			 1986 (relating to credit for prior year minimum tax liability) is amended by
			 adding at the end the following new subsection:
						
							(e)Additional
				credit in lieu of flexible fuel motor vehicle credit
								(1)In
				generalIn the case of a taxpayer making an election under this
				subsection for a taxable year, the limitation under subsection (c) for such
				taxable year shall be increased by the amount of the credit determined under
				section 45N for such taxable year.
								(2)ElectionA
				taxpayer may make an election under this subsection for any taxable year only
				if the taxpayer elects not to take the credit under section 45N for such
				taxable year pursuant to section 45N(c)(4). Any election under this subsection
				may not be revoked except with the consent of the Secretary.
								(3)Credit
				refundableThe aggregate increase in the credit under this
				section for any taxable year by reason of this subsection shall for purposes of
				this title (other than subsection (b)(2) of this section) be treated as a
				credit allowed to the taxpayer under subpart
				C.
								.
					(d)Conforming
			 amendments
						(1)Section 38(b) of
			 the Internal Revenue Code of 1986 is amended by striking and at
			 the end of paragraph (29), by striking the period at the end of paragraph (30)
			 and inserting , plus, and by adding at the end the following new
			 paragraph:
							
								(31)the qualified
				flexible fuel motor vehicle production credit determined under section
				45N(a).
								.
						(2)Section 1016(a)
			 of such Code is amended by striking and at the end of paragraph
			 (36), by striking the period at the end of paragraph (37) and inserting
			 , and, and by adding at the end the following:
							
								(38)in the case of a
				facility with respect to which a credit was allowed under section 45N, to the
				extent provided in section 45N(d)(2).
								
						(e)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new item:
						
							
								Sec. 45N. Production of
				qualified flexible fuel motor
				vehicles.
							
							.
					(f)Effective
			 dateThe amendments made by this section shall apply to motor
			 vehicles produced in model years ending after the date of the enactment of this
			 Act.
					122.Ensuring
			 availability of flexible fuel vehicles
					(a)Amendment
						(1)In
			 generalChapter 329 of title 49, United States Code, is amended
			 by inserting after section 32902 the following:
							
								32902A.Requirement
				to manufacture flexible fuel vehicles
									(a)In
				generalFor each model year, each manufacturer of new motor
				vehicles (as defined under section 30(c)(2) of the Internal Revenue Code of
				1986) described in subsection (b) shall ensure that the percentage of such
				vehicles manufactured in a particular model year that are flexible fuel
				vehicles shall be not less than the percentage set forth for that model year in
				the following table:
										
											
												
													If the
						model year is: The percentage of flexible fuel vehicles shall
						be:
													
												
												
													201025
						percent
													
													202050
						percent
													
												
											
										
									(b)Motor vehicles
				describedA motor vehicle is described in this subsection if the
				vehicle—
										(1)is capable of
				operating on gasoline or diesel fuel;
										(2)is distributed in
				interstate commerce for sale in the United States; and
										(3)does not contain
				certain engines that the Secretary of Transportation, in consultation with the
				Administrator of the Environmental Protection Agency and the Secretary of
				Energy, may temporarily exclude from the definition because it is
				technologically infeasible for the engines to have flexible fuel capability at
				any time during a period that the Secretaries and the Administrator are engaged
				in an active research program with the vehicle manufacturers to develop that
				capability for the
				engines.
										.
						(2)Definition of
			 flexible fuel vehicleSection 32901(8) of title 49, United States
			 Code, is amended by inserting or flexible fuel
			 vehicle after dual fueled
			 automobile.
						(3)Clerical
			 amendmentThe table of
			 sections for chapter 329 of title 49, United States Code, is amended by
			 inserting after the item relating to section 32902 the following:
							
								
									Sec. 32902A. Requirements to
				manufacture flexible fuel
				vehicles.
								
								.
						(b)Rulemaking
						(1)In
			 generalNot later than 1 year
			 after the date of the enactment of this Act, the Secretary of Transportation
			 shall issue regulations to carry out the amendments made by subsection
			 (a).
						(2)Hardship
			 exemptionThe regulations
			 issued pursuant to paragraph (1) shall include a process by which a
			 manufacturer may be exempted from the requirement under section 32902A(a) upon
			 demonstrating that such requirement would create a substantial economic
			 hardship for the manufacturer.
						123.Increasing
			 consumer awareness of flexible fuel vehiclesSection 32908 of title 49, United States
			 Code, is amended by adding at the end the following:
					
						(g)Increasing
				consumer awareness of flexible fuel vehicles(1)The Secretary of Transportation shall
				prescribe regulations that require the manufacturer of vehicles distributed in
				interstate commerce for sale in the United States—
								(A)to
				prominently display a permanent badge or emblem on the quarter panel or
				tailgate of each such vehicle that indicates such vehicle is capable of
				operating on alternative fuel; and
								(B)to
				include information in the owner’s manual of each such vehicle information that
				describes—
									(i)the capability of the vehicle to operate
				using alternative fuel; and
									(ii)the benefits of using alternative fuel,
				including the renewable nature, the increased fuel efficiency, and the
				environmental benefits of using alternative fuel.
									(2)The Secretary of Transportation shall
				collaborate with vehicle retailers to develop voluntary methods for providing
				prospective purchasers of vehicles with information regarding the benefits of
				using alternative fuel in vehicles, including—
								(A)the renewable nature of alternative fuel;
				and
								(B)the environmental benefits of using
				alternative
				fuel.
								.
				D25 by ’25
			 renewable energy and fuels vision 
				131.Presidential
			 authority to increase renewable fuel content of motor fuels and clean energy
			 sourcesSection 211(o)(2)(B)
			 of the Clean Air Act (42 U.S.C. 7545(o)(2)(B)) is amended by adding at the end
			 the following:
					
						(v)Presidential
				authority
							(I)In
				generalBeginning in calendar year 2009, notwithstanding clause
				(iv) and subject to clause (II), after full consideration of the reports
				required to be conducted and published pursuant to subsections (b)(4) and (q),
				the review required under in subclauses (I) and (II) of clause (ii), the report
				required under section 1352 of the Energy Policy Act of 2005 (26 U.S.C. 41
				note; 119 Stat. 1058), and such other information as is appropriate and
				relevant, the President may promulgate rules in accordance with this
				subsection—
								(aa)to
				gradually increase the proportion that—
									(AA)the number of
				gallons of renewable fuel sold or introduced into commerce in calendar year
				2013 and subsequent calendar years; bears to
									(BB)the total number
				of gallons of gasoline sold or introduced into commerce in each of those
				calendar years; and
									(bb)to increase the
				minimum quantity of renewable fuel derived from cellulosic biomass above the
				250,000,000-gallon level under clause (iii).
								(II)LimitationsThe
				rules promulgated under subclause (I) shall not—
								(aa)except at the
				request of the Governor of a State, apply to fuel refiners, blenders, and
				importers in a State in which more than 25 percent of the energy projected to
				be consumed in calendar year 2025 is expected to or will be derived from 1 or
				more of—
									(AA)renewable fuels;
				and
									(BB)renewable
				electric energy generated at a facility (including a distributed generation
				facility) from solar or wind resources, geothermal energy, ocean or wave
				energy, or biomass (as defined in section 203(b) of the Energy Policy Act of
				2005 (42 U.S.C. 15852(b))) and renewable electric energy generated at a
				facility (including a distributed generation facility) from hydroelectric
				resources in existence before January 1, 2006;
									(bb)be
				applied in a manner that would require that the total amount of renewable fuels
				and renewable energy consumed in the United States exceed 25 percent of the
				total amount of energy consumed in calendar year 2025; or
								(cc)be
				applied in a manner that would harm the air quality of any State or
				significantly increase the cost of motor vehicle fuel in a State or
				region.
								.
				ENationwide media
			 campaign to encourage energy efficiency and conservation
				141.Nationwide
			 media campaign to encourage energy efficiency and conservation
					(a)In
			 generalThe Secretary of Energy, acting through the Assistant
			 Secretary for Energy Efficiency and Renewable Energy (referred to in this
			 section as the Secretary), shall develop and conduct a national
			 media campaign for the purpose of decreasing oil consumption in the United
			 States over the next decade.
					(b)Contract with
			 entityThe Secretary shall carry out subsection (a) directly or
			 through—
						(1)competitively bid
			 contracts with 1 or more nationally recognized media firms for the development
			 and distribution of monthly television, radio, and newspaper public service
			 announcements; or
						(2)collective
			 agreements with 1 or more nationally recognized institutes, businesses, or
			 nonprofit organizations for the funding, development, and distribution of
			 monthly television, radio, and newspaper public service announcements.
						(c)Use of
			 funds
						(1)In
			 generalAmounts made available to carry out this section shall be
			 used for the following:
							(A)Advertising
			 costs
								(i)The
			 purchase of media time and space.
								(ii)Creative and
			 talent costs.
								(iii)Testing and
			 evaluation of advertising.
								(iv)Evaluation of
			 the effectiveness of the media campaign.
								(v)The
			 negotiated fees for the winning bidder on requests from proposals issued either
			 by the Secretary for purposes otherwise authorized in this section.
								(vi)Entertainment
			 industry outreach, interactive outreach, media projects and activities, public
			 information, news media outreach, and corporate sponsorship and
			 participation.
								(B)Administrative
			 costsOperational and management expenses.
							(2)LimitationsIn
			 carrying out this section, the Secretary shall allocate not less than 85
			 percent of funds made available under subsection (e) for each fiscal year for
			 the advertising functions specified under paragraph (1)(A).
						(d)ReportsThe
			 Secretary shall annually submit to Congress a report that describes—
						(1)the strategy of
			 the national media campaign and whether specific objectives of the campaign
			 were accomplished, including—
							(A)determinations
			 concerning the rate of change of oil consumption, in both absolute and per
			 capita terms; and
							(B)an evaluation
			 that enables consideration whether the media campaign contributed to reduction
			 of oil consumption;
							(2)steps taken to
			 ensure that the national media campaign operates in an effective and efficient
			 manner consistent with the overall strategy and focus of the campaign;
						(3)plans to purchase
			 advertising time and space;
						(4)policies and
			 practices implemented to ensure that Federal funds are used responsibly to
			 purchase advertising time and space and eliminate the potential for waste,
			 fraud, and abuse; and
						(5)all contracts or
			 cooperative agreements entered into with a corporation, partnership, or
			 individual working on behalf of the national media campaign.
						(e)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $5,000,000 for each of fiscal years 2006 through 2010.
					FIncreasing
			 transit use and alternative transportation modes
				151.Transit-Oriented
			 Development Corridors
					(a)DefinitionsIn
			 this section:
						(1)Transit-Oriented
			 Development CorridorThe term Transit-Oriented Development
			 Corridor or TODC means a geographic area designated by the
			 Secretary under subsection (b).
						(2)Other
			 termsThe terms fixed guide way, local
			 governmental authority, mass transportation,
			 Secretary, State, and urbanized area
			 have the meanings given the terms in section 5302 of title 49, United States
			 Code.
						(b)Transit-Oriented
			 Development Corridors
						(1)In
			 generalThe Secretary shall develop and carry out a program to
			 designate geographic areas in urbanized areas as Transit-Oriented Development
			 Corridors.
						(2)CriteriaAn
			 area designated as a TODC under paragraph (1) shall include rights-of-way for
			 fixed guide way mass transportation facilities (including commercial
			 development of facilities that have a physical and functional connection with
			 each facility).
						(3)Number of
			 todcsIn consultation with State transportation departments and
			 metropolitan planning organizations, the Secretary shall designate—
							(A)not fewer than 10
			 TODCs by December 31, 2015; and
							(B)not fewer than 20
			 TODCs by December 31, 2025.
							(4)Transit
			 grants
							(A)In
			 generalThe Secretary make grants to eligible states and local
			 governmental authorities to pay the Federal share of the cost of designating
			 geographic areas in urbanized areas as TODCs.
							(B)ApplicationEach
			 eligible State or local governmental authority that desires to receive a grant
			 under this paragraph shall submit an application to the Secretary, at such
			 time, in such manner, and accompanied by such additional information as the
			 Secretary may reasonably require.
							(C)Labor
			 standardsSubchapter IV of chapter 31 of title 40, United States
			 Code shall apply to projects that receive funding under this section.
							(D)Federal
			 shareThe Federal share of the cost of a project under this
			 subsection shall be 50 percent.
							(c)TODC research
			 and developmentTo support effective deployment of grants and
			 incentives under this section, the Secretary shall establish a TODC research
			 and development program to conduct research on the best practices and
			 performance criteria for TODCs.
					(d)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $50,000,000 for each of fiscal years 2007 through 2012.
					152.Increasing
			 transit utilization incentives
					(a)In
			 generalSection 132(f)(2)(A) of the Internal Revenue Code of 1986
			 (relating to limitation on exclusion) is amended by striking
			 $100 and inserting $200.
					(b)Inflation
			 adjustmentThe second sentence of section 132(f)(6)(A) of the
			 Internal Revenue Code of 1986 (relating to inflation adjustment) is
			 amended—
						(1)by striking
			 2002 and inserting 2006, and
						(2)by striking
			 2001 and inserting 2005.
						(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2005.
					153.Extension of
			 transportation fringe benefit to bicycle commuters
					(a)In
			 generalParagraph (1) of section 132(f) of the Internal Revenue
			 Code of 1986 (relating to general rule for qualified transportation fringe) is
			 amended by adding at the end the following:
						
							(D)Bicycle commuting
				allowance.
							.
					(b)Bicycle
			 commuting allowance definedParagraph (5) of section 132(f) of
			 the Internal Revenue Code of 1986 (relating to definitions) is amended by
			 adding at the end the following:
						
							(F)Bicycle
				commuting allowanceThe term bicycle commuting
				allowance means an amount provided to an employee for transportation on
				a bicycle if such transportation is in connection with travel between the
				employee’s residence and place of
				employment.
							.
					(c)Limitation on
			 exclusionParagraph (2) of section 132(f) of the Internal Revenue
			 Code of 1986 is amended by striking subparagraphs (A) and (B)
			 and inserting subparagraphs (A), (B), and (D).
					(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2005.
					IIEnsuring
			 near-term energy affordability and empowering American families
			AMaking gas price
			 gouging a Federal crime
				201.Unfair or
			 deceptive acts or practices in commerce related to gasoline and petroleum
			 distillates
					(a)Sales to
			 consumers at unconscionable price
						(1)In
			 generalIt is unlawful for any person to sell crude oil,
			 gasoline, or petroleum distillates at a price that—
							(A)is unconscionably
			 excessive; or
							(B)indicates the
			 seller is taking unfair advantage of the circumstances to increase prices
			 unreasonably.
							(2)Factors
			 consideredIn determining whether a violation of paragraph (1)
			 has occurred, there shall be taken into account, among other factors,
			 whether—
							(A)the amount
			 charged represents a gross disparity between the price of the crude oil,
			 gasoline, or petroleum distillate sold and the price at which it was offered
			 for sale in the usual course of the seller's business immediately prior to the
			 energy emergency; or
							(B)the amount
			 charged grossly exceeds the price at which the same or similar crude oil,
			 gasoline, or petroleum distillate was readily obtainable by other
			 purchasers.
							(3)Mitigating
			 factorsIn determining whether a violation of paragraph (1) has
			 occurred, there also shall be taken into account, among other factors, the
			 price that would reasonably equate supply and demand in a competitive and
			 freely functioning market and whether the price at which the crude oil,
			 gasoline, or petroleum distillate was sold reasonably reflects additional
			 costs, not within the control of the seller, that were paid or incurred by the
			 seller.
						(b)False pricing
			 informationIt is unlawful for any person to report information
			 related to the wholesale price of crude oil, gasoline, or petroleum distillates
			 to the Federal Trade Commission if—
						(1)that person knew,
			 or reasonably should have known, the information to be false or
			 misleading;
						(2)the information
			 was required by law to be reported; and
						(3)the person
			 intended the false or misleading data to affect data compiled by that
			 department or agency for statistical or analytical purposes with respect to the
			 market for crude oil, gasoline, or petroleum distillates.
						(c)Market
			 manipulationIt is unlawful for any person, directly or
			 indirectly, to use or employ, in connection with the purchase or sale of crude
			 oil, gasoline, or petroleum distillates at wholesale, any manipulative or
			 deceptive device or contrivance, in contravention of such rules and regulations
			 as the Commission may prescribe as necessary or appropriate in the public
			 interest or for the protection of United States citizens.
					202.Enforcement
			 under Federal Trade Commission Act
					(a)Enforcement by
			 commissionThis subtitle shall be enforced by the Federal Trade
			 Commission. In enforcing section 201(a), the Commission shall give priority to
			 enforcement actions concerning companies with total United States wholesale or
			 retail sales of crude oil, gasoline, and petroleum distillates in excess of
			 $500,000,000 per year but shall not exclude enforcement actions against
			 companies with total United States wholesale sales of $500,000,000 or less per
			 year.
					(b)Violation is
			 unfair or deceptive act or practiceThe violation of any
			 provision of this Act shall be treated as an unfair or deceptive act or
			 practice proscribed under a rule issued under section 18(a)(1)(B) of the
			 Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).
					203.Enforcement at
			 retail level by State Attorneys General
					(a)In
			 generalA State, as parens patriae, may bring a civil action on
			 behalf of its residents in an appropriate district court of the United States
			 to enforce the provisions of section 201(a), or to impose the civil penalties
			 authorized by section 204 for violations of section 201(a), whenever the
			 attorney general of the State has reason to believe that the interests of the
			 residents of the State have been or are being threatened or adversely affected
			 by a person engaged in retail sales of gasoline or petroleum distillates to
			 consumers for purposes other than resale that violates this subtitle or a
			 regulation under this subtitle.
					(b)NoticeThe
			 State shall serve written notice to the Commission of any civil action under
			 subsection (a) prior to initiating such civil action. The notice shall include
			 a copy of the complaint to be filed to initiate such civil action, except that
			 if it is not feasible for the State to provide such prior notice, the State
			 shall provide such notice immediately upon instituting such civil
			 action.
					(c)Authority
			 To interveneUpon receiving the
			 notice required by subsection (b), the Commission may intervene in such civil
			 action and upon intervening—
						(1)be heard on all
			 matters arising in such civil action; and
						(2)file petitions
			 for appeal of a decision in such civil action.
						(d)ConstructionFor
			 purposes of bringing any civil action under subsection (a), nothing in this
			 section shall prevent the attorney general of a State from exercising the
			 powers conferred on the attorney general by the laws of such State to conduct
			 investigations or to administer oaths or affirmations or to compel the
			 attendance of witnesses or the production of documentary and other
			 evidence.
					(e)Venue; service
			 of processIn a civil action brought under subsection (a)—
						(1)the venue shall
			 be a judicial district in which—
							(A)the defendant
			 operates;
							(B)the defendant was
			 authorized to do business; or
							(C)where the
			 defendant in the civil action is found;
							(2)process may be
			 served without regard to the territorial limits of the district or of the State
			 in which the civil action is instituted; and
						(3)a person who
			 participated with the defendant in an alleged violation that is being litigated
			 in the civil action may be joined in the civil action without regard to the
			 residence of the person.
						(f)Limitation on
			 State action while Federal action is pendingIf the Commission
			 has instituted a civil action or an administrative action for violation of this
			 subtitle, no State attorney general, or official or agency of a State, may
			 bring an action under this section during the pendency of that action against
			 any defendant named in the complaint of the Commission or the other agency for
			 any violation of this subtitle alleged in the complaint.
					(g)Enforcement of
			 State lawNothing contained in this section shall prohibit an
			 authorized State official from proceeding in State court to enforce a civil or
			 criminal statute of such State.
					204.Penalties
					(a)Civil
			 penalty
						(1)In
			 generalIn addition to any penalty applicable under the Federal
			 Trade Commission Act—
							(A)any person who
			 violates section 201(b) or 201(c) is punishable by a civil penalty of not more
			 than $1,000,000; and
							(B)any person who
			 violates section 201(a) is punishable by a civil penalty of not more than
			 $3,000,000.
							(2)Method of
			 assessmentThe penalties provided by paragraph (1) shall be
			 assessed in the same manner as civil penalties imposed under section 5 of the
			 Federal Trade Commission Act (15 U.S.C. 45).
						(3)Multiple
			 offenses; mitigating factorsIn assessing the penalty provided by
			 subsection (a)—
							(A)each day of a
			 continuing violation shall be considered a separate violation; and
							(B)the Commission
			 shall take into consideration the seriousness of the violation and the efforts
			 of the person committing the violation to remedy the harm caused by the
			 violation in a timely manner.
							(b)Criminal
			 penaltyViolation of section 201(a) of this subtitle is
			 punishable by a fine of not more than $1,000,000, imprisonment for not more
			 than 5 years, or both.
					205.Effect on
			 other laws
					(a)Other authority
			 of commissionNothing in this subtitle shall be construed to
			 limit or affect in any way the Commission's authority to bring enforcement
			 actions or take any other measure under the Federal Trade Commission Act (15
			 U.S.C. 41 et seq.) or any other provision of law.
					(b)State
			 lawNothing in this subtitle preempts any State law.
					BStrengthening
			 anti-trust enforcement in the oil and gas industry
				211.Prohibition on
			 unilateral withholdingThe
			 Clayton Act (15 U.S.C. 12 et seq.) is amended—
					(1)by redesignating
			 section 28 as section 29; and
					(2)by inserting
			 after section 27 the following:
						
							28.Oil and natural
				gas
								(a)In
				generalExcept as provided in subsection (b), it shall be
				unlawful for any person to refuse to sell, or to export or divert, existing
				supplies of petroleum, gasoline, or other fuel derived from petroleum, or
				natural gas with the primary intention of increasing prices or creating a
				shortage in a geographic market.
								(b)ConsiderationsIn
				determining whether a person who has refused to sell, or exported or diverted,
				existing supplies of petroleum, gasoline, or other fuel derived from petroleum
				or natural gas or curtailed production of such new supplies, has done so with
				the intent of increasing prices or creating a shortage in a geographic market
				under subsection (a), the court shall consider whether—
									(1)the cost of
				acquiring, producing, refining, processing, marketing, selling, or otherwise
				making such products available has increased; and
									(2)the price
				obtained from exporting or diverting existing supplies is greater than the
				price obtained where the existing supplies are located or are intended to be
				shipped.
									(c)Shift of burden
				of proofIf the Commission or the Attorney General makes a prima
				facie case of withholding supply against a refiner, distributor, or retailer
				under this section—
									(1)the burden of
				proof to show the withholding was not done to raise prices shall shift to the
				refiner, distributor, or retailer; and
									(2)a refiner,
				distributor, or retailer may rebut the prima facie case by showing that the
				action that is the basis of the alleged violation was taken in a good faith
				effort to respond to competition or for another legitimate business
				reason.
									.
					212.Modification
			 of merger standard in Clayton ActUnder section 7 of the Clayton Act, a merger
			 in the oil or gas industry shall only be allowed if it can be proven that the
			 new entity would not appreciably diminish competition.
				213.Study by the
			 Government Accountability Office
					(a)DefinitionIn
			 this section, the term covered consent decree means a consent
			 decree—
						(1)to which either
			 the Federal Trade Commission or the Department of Justice is a party;
						(2)that was entered
			 by the district court not earlier than 10 years before the date of enactment of
			 this Act;
						(3)that required
			 divestitures; and
						(4)that involved a
			 person engaged in the business of exploring for, producing, refining, or
			 otherwise processing, storing, marketing, selling, or otherwise making
			 available petroleum, gasoline or other fuel derived from petroleum, or natural
			 gas.
						(b)Requirement for
			 a studyNot later than 180 days after the date of enactment of
			 this Act, the Comptroller General of the United States shall conduct a study
			 evaluating the effectiveness of divestitures required under covered consent
			 decrees.
					(c)Requirement for
			 a reportNot later than 180 days after the date of enactment of
			 this Act, the Comptroller General shall submit a report to Congress, the
			 Federal Trade Commission, and the Department of Justice regarding the findings
			 of the study conducted under subsection (b).
					(d)Federal agency
			 considerationUpon receipt of the report required by subsection
			 (c), the Attorney General or the Chairman of the Federal Trade Commission, as
			 appropriate, shall consider whether any additional action is required to
			 restore competition or prevent a substantial lessening of competition occurring
			 as a result of any transaction that was the subject of the study conducted
			 under subsection (b).
					214.Joint Federal
			 and State task forceThe
			 Attorney General and the Chairman of the Federal Trade Commission shall
			 establish a joint Federal-State task force, which shall include the attorney
			 general of any State that chooses to participate, to investigate information
			 sharing (including through the use of exchange agreements and commercial
			 information services) among persons in the business of exploring for,
			 producing, refining, or otherwise processing, storing, marketing, selling, or
			 otherwise making available petroleum, gasoline or other fuel derived from
			 petroleum, or natural gas (including any person about which the Energy
			 Information Administration collects financial and operating data as part of its
			 Financial Reporting System).
				CImproving
			 oversight of oil and gas market speculation
				221.Short
			 titleThis subtitle may be
			 cited as the Oil and Gas Traders
			 Oversight Act of 2006.
				222.Reporting and
			 recordkeeping for positions involving energy commodities
					(a)In
			 generalSection 2(h) of the Commodity Exchange Act (7 U.S.C.
			 2(h)) is amended by adding at the end the following:
						
							(7)Reporting and
				recordkeeping for positions involving energy commodities
								(A)DefinitionsIn
				this paragraph:
									(i)Domestic
				terminalThe term domestic terminal means a
				technology, software, or other means of providing electronic access within the
				United States to a contract, agreement, or transaction traded on a foreign
				board of trade.
									(ii)Energy
				commodityThe term energy commodity means a
				commodity or the derivatives of a commodity that is used primarily as a source
				of energy, including—
										(I)coal;
										(II)crude
				oil;
										(III)gasoline;
										(IV)heating
				oil;
										(V)diesel
				fuel;
										(VI)electricity;
										(VII)propane;
				and
										(VIII)natural
				gas.
										(iii)Reportable
				contractThe term reportable contract means—
										(I)a contract,
				agreement, or transaction involving an energy commodity , executed on an
				electronic trading facility, or
										(II)a contract,
				agreement, or transaction for future delivery involving an energy commodity for
				which the underlying energy commodity has a physical delivery point within the
				United States and that is executed through a domestic terminal.
										(B)Record
				keepingThe Commission, by rule, shall require any person
				holding, maintaining, or controlling any position in any reportable contract
				under this section—
									(i)to maintain such
				records as directed by the Commission for a period of 5 years, or longer, if
				directed by the Commission; and
									(ii)to provide such
				records upon request to the Commission or the Department of Justice.
									(C)Reporting of
				positions involving energy commoditiesThe Commission shall
				prescribe rules requiring such regular or continuous reporting of positions in
				a reportable contract in accordance with such requirements regarding size
				limits for reportable positions and the form, timing, and manner of filing such
				reports under this paragraph, as the Commission shall determine.
								(D)Other rules not
				affected
									(i)In
				generalExcept as provided in clause (ii), this paragraph does
				not prohibit or impair the adoption by any board of trade licensed, designated,
				or registered by the Commission of any bylaw, rule, regulation, or resolution
				requiring reports of positions in any agreement, contract, or transaction made
				in connection with a contract of sale for future delivery of an energy
				commodity (including such a contract of sale), including any bylaw, rule,
				regulation, or resolution pertaining to filing or recordkeeping, which may be
				held by any person subject to the rules of the board of trade.
									(ii)ExceptionAny
				bylaw, rule, regulation, or resolution established by a board of trade
				described in clause (i) shall not be inconsistent with any requirement
				prescribed by the Commission under this paragraph.
									(E)Contract,
				agreement, or transaction for future deliveryNotwithstanding
				sections 4(b) and 4a, the Commission shall subject a contract, agreement, or
				transaction for future delivery in an energy commodity to the requirements
				established by this
				paragraph.
								.
					(b)Conforming
			 amendmentsSection 4a(e) of the Commodity Exchange Act (7 U.S.C.
			 6a(e)) is amended—
						(1)in the first
			 sentence—
							(A)by inserting
			 or by an electronic trading facility operating in reliance on section
			 2(h)(3) after registered by the Commission; and
							(B)by inserting
			 electronic trading facility, before or such board of
			 trade; and
							(2)in the second
			 sentence, by inserting or by an electronic trading facility operating in
			 reliance on section 2(h)(3) after registered by the
			 Commission.
						DLow income energy
			 price relief
				231.Adjustment of
			 standard utility allowance under the food stamp program for high energy
			 costsSection 5(e)(6)(C) of
			 the Food Stamp Act of 1977 (7 U.S.C. 2014(e)(6)(C)) is amended by adding at the
			 end the following:
					
						(v)Energy cost
				increasesIf the Energy Information Administration projects that
				energy costs for the average household in the United States will increase by
				more than 20 percent during the winter heating months (November through April)
				of the fiscal year, the amount of a standard utility allowance used by a State
				for all or part of the fiscal year under this subparagraph may be adjusted to
				reflect the amount of the projected increase in energy
				costs.
						.
				232.Public housing
			 energy cost assistance
					(a)Utility
			 allowanceSection 8(o)(1)(D)
			 of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(1)(D)) is
			 amended—
						(1)by striking The Secretary
			 and inserting the following:
							
								(i)In
				generalExcept as provided under clause (ii), the
				Secretary
								;
				and
						(2)by adding at the
			 end the following:
							
								(ii)Exception for
				increases in utility allowancesThe payment standard established under
				subparagraph (B) may exceed 110 percent of the fair market rental established
				under subsection (c) for the same size of dwelling unit in the same market area
				without prior approval by the Secretary, if a public housing agency determines
				that an increase in the utility allowance of such agency, in combination with
				prevailing rents, requires such limit to be
				exceeded.
								.
						(b)Annual
			 adjustment factorSection 8(o) of the United States Housing Act
			 of 1937 (42 U.S.C. 1437f(o)) is amended by adding at the end the
			 following:
						
							(21)Annual
				adjustment factor for utility costsBeginning on October 1, 2006,
				and each October 1 thereafter, the Secretary, in consultation with the
				Secretary of Energy, shall, based on the most recent data available, adjust the
				utility cost component of the annual adjustment factors used to calculate
				funding for public housing agencies under this
				section.
							.
					(c)ReportSection
			 8(o)(1)(E) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(1)(E))
			 is amended—
						(1)in clause (i), by
			 striking ; and and inserting a semicolon;
						(2)in clause (ii),
			 by striking the period and inserting a semicolon; and
						(3)by adding at the
			 end the following:
							
								(iii)shall submit a
				report, on an annual basis, to the Committee on Banking, Housing, and Urban
				Affairs of the Senate and the Committee on Financial Services of the House of
				Representatives on the number and percentage of families—
									(I)in each public
				housing agency receiving assistance under this subsection that pay more than 30
				percent of their income for rent and utility costs; and
									(II)in all public
				housing agencies receiving assistance under this subsection that pay more than
				30 percent of their income for rent and utility costs; and
									(iv)shall publish in
				the Federal Register and make available on the Internet website maintained by
				the Department of Housing and Urban Development the reports required under
				clause
				(iii).
								.
						233.Refundable tax
			 credit for low-income residential energy cost assistance
					(a)In
			 generalSubpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by
			 redesignating section 36 as section 37 and by inserting after section 35 the
			 following new section:
						
							36.Credit for
				residential energy cost assistance
								(a)General
				ruleIn the case of any individual, there shall be allowed as a
				credit against the tax imposed by this subtitle for the taxable year an amount
				equal to the lesser of—
									(1)20 percent of the
				qualified residential energy costs of the taxpayer during such taxable year,
				or
									(2)$200 ($300 in the
				case of a joint return).
									(b)Income
				limitation
									(1)In
				generalThe amount allowable as a credit under subsection (a) for
				any taxable year shall be reduced (but not below zero) by an amount which bears
				the same ratio to the amount so allowable (determined without regard to this
				paragraph) as—
										(A)the amount (if
				any) by which the taxpayer's adjusted gross income exceeds $35,000 ($70,000 in
				the case of a joint return), bears to
										(B)$10,000.
										(2)Determination
				of adjusted gross incomeFor purposes of paragraph (1), adjusted
				gross income shall be determined without regard to sections 911, 931, and
				933.
									(c)Definitions and
				special rulesFor purposes of this section—
									(1)Qualified
				residential energy costsThe term qualified residential
				energy costs means, with respect to any principal residence of the
				taxpayer located in the United States, the costs paid or incurred by the
				taxpayer for the period beginning after December 31, 2005, and ending before
				January 1, 2008, for any energy utility and home energy fuel.
									(2)Reduction for
				grantsThe amount of qualified residential energy costs which may
				be taken into account with respect to such period shall be reduced by any
				amount received by the taxpayer during such period for any residential energy
				cost under the Low-Income Home Energy Assistance program under title XXVI of
				the Omnibus Budget Reconciliation Act of 1981 (42 U.S.C. 8621 et seq.).
									(3)Principal
				residenceThe term principal residence has the same
				meaning as in section 121, except that—
										(A)no ownership
				requirement shall be imposed, and
										(B)the principal
				residence must be used by the taxpayer as the taxpayer's residence during the
				taxable year.
										(4)Certain persons
				not eligibleThis section shall not apply to any individual with
				respect to whom a deduction under section 151 is allowable to another taxpayer
				for a taxable year beginning in the calendar year in which such individual's
				taxable year begins.
									(5)Homeowners
				associationsThe application of this section to homeowners
				associations (as defined in section 528(c)(1)) or members of such associations,
				and tenant-stockholders in cooperative housing corporations (as defined in
				section 216), shall be allowed by allocation, apportionment, or otherwise, to
				the individuals paying, directly or indirectly, for the qualified residential
				energy cost so incurred.
									(d)RegulationsThe
				Secretary may prescribe such regulations and other guidance as may be necessary
				or appropriate to carry out this
				section.
								.
					(b)Conforming
			 amendments
						(1)Section
			 1324(b)(2) of title 31, United States Code, is amended by striking
			 or before enacted and by inserting before the
			 period at the end , or from section 36 of such Code.
						(2)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by striking the item relating to section 35 and
			 by adding at the end the following new items:
							
								
									Sec. 36. Credit for residential
				energy cost assistance.
									Sec. 37. Overpayments of
				tax.
								
								.
						(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2005.
					ESmall business
			 and agricultural producers energy emergency relief program
				241.Energy
			 emergency disaster relief loans to small business and agricultural
			 producers
					(a)DefinitionsIn this section—
						(1)the terms Administration and
			 Administrator mean the Small Business Administration and the
			 Administrator thereof, respectively;
						(2)the term Secretary means the
			 Secretary of Agriculture; and
						(3)the term
			 small business concern has the same meaning as in section 3 of
			 the Small Business Act (15 U.S.C. 632).
						(b)Small business
			 producer energy emergency disaster loan program
						(1)Disaster loan
			 authoritySection 7(b) of the
			 Small Business Act (15 U.S.C. 636(b))
			 is amended by inserting immediately after paragraph (3) the following:
							
								(4)Energy disaster
				loans
									(A)DefinitionsFor
				purposes of this paragraph—
										(i)the term
				base price index means the moving average of the closing unit
				price on the New York Mercantile Exchange for heating oil, natural gas,
				gasoline, or propane for the 10 days that correspond to the trading days
				described in clause (ii) in each of the most recent 2 preceding years;
										(ii)the term
				current price index means the moving average of the closing unit
				price on the New York Mercantile Exchange, for the 10 most recent trading days,
				for contracts to purchase heating oil, natural gas, gasoline, or propane during
				the subsequent calendar month, commonly known as the front
				month; and
										(iii)the term
				significant increase means—
											(I)with respect to
				the price of heating oil, natural gas, gasoline, or propane, any time that the
				current price index exceeds the base price index by not less than 40 percent;
				and
											(II)with respect to
				the price of kerosene, any increase which the Administrator, in consultation
				with the Secretary of Energy, determines to be significant.
											(B)Loan
				authority
										(i)In
				generalThe Administration may make such loans, either directly
				or in cooperation with banks or other lending institutions through agreements
				to participate on an immediate or deferred basis, to assist a small business
				concern described in clause (ii).
										(ii)CriteriaA
				small business concern described in this clause is a small business concern
				that has suffered or that is likely to suffer substantial economic injury on or
				after January 1, 2005, as the result of a significant increase in the price of
				heating oil, natural gas, gasoline, propane, or kerosene occurring on or after
				January 1, 2005.
										(C)Interest
				rateAny loan or guarantee extended pursuant to this paragraph
				shall be made at the same interest rate as economic injury loans under
				paragraph (2).
									(D)Maximum
				amountNo loan may be made under this paragraph, either directly
				or in cooperation with banks or other lending institutions through agreements
				to participate on an immediate or deferred basis, if the total amount
				outstanding and committed to the borrower under this subsection would exceed
				$1,500,000, unless such borrower constitutes a major source of employment in
				its surrounding area, as determined by the Administrator, in which case the
				Administrator, in the discretion of the Administrator, may waive the $1,500,000
				limitation.
									(E)Disaster
				declarationFor purposes of assistance under this
				paragraph—
										(i)a
				declaration of a disaster area based on conditions specified in this paragraph
				shall be required, and shall be made by the President or the Administrator;
				or
										(ii)if no
				declaration has been made pursuant to clause (i), the Governor of a State in
				which a significant increase in the price of heating oil, natural gas,
				gasoline, propane, or kerosene has occurred may certify to the Administration
				that small business concerns have suffered economic injury as a result of such
				increase and are in need of financial assistance which is not otherwise
				available on reasonable terms in that State, and upon receipt of such
				certification, the Administration may make such loans as would have been
				available under this paragraph if a disaster declaration had been
				issued.
										(F)ConversionNotwithstanding
				any other provision of law, loans made under this paragraph may be used by a
				small business concern described in subparagraph (B) to convert from the use of
				heating oil, natural gas, gasoline, propane, or kerosene to a renewable or
				alternative energy source, including agriculture and urban waste, geothermal
				energy, cogeneration, solar energy, wind energy, or fuel
				cells.
									.
						(2)Conforming
			 amendmentsSection 3(k) of the Small Business Act (15 U.S.C. 632(k)) is
			 amended—
							(A)by inserting
			 , significant increase in the price of heating oil, natural gas,
			 gasoline, propane, or kerosene after civil disorders;
			 and
							(B)by inserting
			 other before economic.
							(c)Agricultural
			 producer emergency loans
						(1)In
			 generalSection 321(a) of the Consolidated Farm and Rural Development Act (7
			 U.S.C. 1961(a)) is amended—
							(A)in the first
			 sentence—
								(i)by
			 striking operations have and inserting operations (i)
			 have; and
								(ii)by
			 inserting before : Provided, the following: , or (ii)(I)
			 are owned or operated by such an applicant that is also a small business
			 concern (as defined in section 3 of the Small
			 Business Act (15 U.S.C. 632)), and (II) have suffered or are likely
			 to suffer substantial economic injury on or after August 24, 2005, as the
			 result of a significant increase in energy costs or input costs from energy
			 sources occurring on or after August 24, 2005, in connection with an energy
			 emergency declared by the President or the Secretary;
								(B)in the third
			 sentence, by inserting before the period at the end the following: or by
			 an energy emergency declared by the President or the Secretary;
			 and
							(C)in the fourth
			 sentence—
								(i)by
			 inserting or energy emergency after natural
			 disaster each place that term appears; and
								(ii)by
			 inserting or declaration after emergency
			 designation.
								(2)FundingFunds
			 available on the date of enactment of this Act for emergency loans under
			 subtitle C of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 1961 et seq.) shall be available to carry
			 out the amendments made by paragraph (1) to meet the needs resulting from
			 natural disasters.
						(d)Guidelines and
			 rulemaking
						(1)GuidelinesNot
			 later than 30 days after the date of enactment of this Act, the Administrator
			 and the Secretary shall each issue guidelines to carry out subsections (b) and
			 (c), respectively, and the amendments made thereby, which guidelines shall
			 become effective on the date of their issuance.
						(2)RulemakingNot
			 later than 30 days after the date of enactment of this Act, the Administrator,
			 after consultation with the Secretary of Energy, shall promulgate regulations
			 specifying the method for determining a significant increase in the price of
			 kerosene under section 7(b)(4)(A)(iii)(II) of the Small Business Act, as added by this
			 section.
						(e)Reports
						(1)Small business
			 administrationNot later than 12 months after the date on which
			 the Administrator issues guidelines under subsection (d)(1), and annually
			 thereafter, until the date that is 12 months after the end of the effective
			 period of section 7(b)(4) of the Small Business Act, as added by this section,
			 the Administrator shall submit to the Committee on Small Business and
			 Entrepreneurship of the Senate and the Committee on Small Business of the House
			 of Representatives, a report on the effectiveness of the assistance made
			 available under section 7(b)(4) of the Small
			 Business Act, as added by this section, including—
							(A)the number of
			 small business concerns that applied for a loan under that section 7(b)(4) and
			 the number of those that received such loans;
							(B)the dollar value
			 of those loans;
							(C)the States in
			 which the small business concerns that received such loans are located;
							(D)the type of
			 energy that caused the significant increase in the cost for the participating
			 small business concerns; and
							(E)recommendations
			 for ways to improve the assistance provided under that section 7(b)(4), if
			 any.
							(2)Department of
			 agricultureNot later than 12 months after the date on which the
			 Secretary issues guidelines under subsection (d)(1), and annually thereafter,
			 until the date that is 12 months after the end of the effective period of the
			 amendments made to section 321(a) of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 1961(a)) by this section, the Secretary shall submit
			 to the Committee on Small Business and Entrepreneurship and the Committee on
			 Agriculture, Nutrition, and Forestry of the Senate and to the Committee on
			 Small Business and the Committee on Agriculture of the House of
			 Representatives, a report that—
							(A)describes the
			 effectiveness of the assistance made available under section 321(a) of the
			 Consolidated Farm and Rural Development
			 Act (7 U.S.C. 1961(a)), as amended by this section; and
							(B)contains
			 recommendations for ways to improve the assistance provided under such section
			 321(a).
							(f)Effective
			 date
						(1)Small
			 businessThe amendments made by subsection (b) shall apply during
			 the 4-year period beginning on the earlier of the date on which guidelines are
			 published by the Administrator under subsection (d)(1), or 30 days after the
			 date of enactment of this Act, with respect to assistance under section 7(b)(4)
			 of the Small Business Act, as added by
			 this section.
						(2)Department of
			 agricultureThe amendments made by subsection (c) shall apply
			 during the 4-year period beginning on the earlier of the date on which
			 guidelines are published by the Secretary under subsection (d)(1), or 30 days
			 after the date of enactment of this Act, with respect to assistance under
			 section 321(a) of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1961(a)), as amended by this
			 section.
						FPublic access to
			 Federal alternative refueling stations
				251.Access to
			 Federal alternative refueling stations
					(a)DefinitionsIn
			 this section:
						(1)Alternative
			 fuel refueling stationThe term alternative fuel refueling
			 station has the meaning given the term qualified alternative fuel
			 vehicle refueling property in section 30C(c)(1) of the Internal Revenue
			 Code of 1986.
						(2)SecretaryThe
			 term Secretary means the Secretary of Energy.
						(b)AccessNot
			 later than 18 months after the date of enactment of this Act—
						(1)except as
			 provided in subsection (d)(1), any Federal property that includes at least 1
			 fuel refueling station shall include at least 1 alternative fuel refueling
			 station; and
						(2)except as
			 provided in subsection (d)(2), any alternative fuel refueling station located
			 on property owned by the Federal Government shall permit full public access for
			 the purpose of refueling using alternative fuel.
						(c)DurationThe
			 requirements described in subsection (b) shall remain in effect until the
			 earlier of—
						(1)the date that is
			 7 years after the date of enactment of this Act; or
						(2)the date on which
			 the Secretary determines that not less than 5 percent of the commercial
			 refueling infrastructure in the United States offers alternative fuels to the
			 general public.
						(d)Exceptions
						(1)WaiverSubsection
			 (b)(1) shall not apply to any Federal property under the jurisdiction of a
			 Federal agency if the Secretary determines that alternative fuel is not
			 reasonably available to retail purchasers of the fuel, as certified by the head
			 of the agency to the Secretary.
						(2)National
			 security exemptionSubsection (b)(2) shall not apply to property
			 of the Federal government that the Secretary, in consultation with the
			 Secretary of Defense, has certified must be exempt for national security
			 reasons.
						(3)Safety
			 exemptionSubsection (b)(2) shall not apply to property of the
			 Federal government that the Secretary determines poses a safety hazard to the
			 general public.
						(e)Verification of
			 complianceThe Secretary shall—
						(1)monitor
			 compliance with this section by all Federal agencies; and
						(2)annually submit
			 to Congress a report describing the extent of compliance with this
			 section.
						GMeasures to
			 empower drivers to realize improved fuel economy
				261.Improved
			 labeling on new vehicle window stickers
					(a)In
			 generalThe Administrator of the Environmental Protection Agency
			 (referred to in this section as the Administrator), in
			 consultation with the Secretary of Transportation, shall, as appropriate, use
			 existing emission test cycles and updated adjustment factors to update and
			 revise the process used to determine fuel economy values for labeling purposes
			 as described in sections 600.209-85 and 600.209-95 of title 40, Code of Federal
			 Regulations (or successor regulations) to take into consideration current
			 factors, such as—
						(1)speed
			 limits;
						(2)acceleration
			 rates;
						(3)braking;
						(4)variations in
			 weather and temperature;
						(5)vehicle
			 load;
						(6)use of air
			 conditioning;
						(7)driving patterns;
			 and
						(8)the use of other
			 fuel-consuming features.
						(b)DeadlineIn
			 carrying out subsection (a), the Administrator shall—
						(1)issue a notice of
			 proposed rulemaking not later than 90 days after the date of enactment of this
			 Act; and
						(2)promulgate a
			 final rule not later than 180 days after the date on which the notice under
			 paragraph (1) is issued.
						(c)Complementary
			 consumer informationThe Administrator, using the most recent
			 data available to the Administrator, shall augment fuel economy labels to
			 provide easily understandable information on the safety rating and air
			 pollution and climate change impacts of a new vehicle as compared to the safety
			 ratings and climate change impacts of other comparable vehicles.
					(d)Reevaluation
			 and reportNot later than 3 years after the date of promulgation
			 of the final rule under subsection (b)(2), and triennially thereafter, the
			 Administrator shall—
						(1)reevaluate the
			 fuel economy labeling procedures described in subsections (a) and (c) to
			 determine whether changes in the factors used to establish the labeling
			 procedures warrant a revision of that process; and
						(2)submit to the
			 Committee on Commerce, Science, and Transportation of the Senate and the
			 Committee on Energy and Commerce of the House of Representatives a report that
			 describes the results of the reevaluation process.
						262.Tire
			 efficiency labeling program
					(a)Standards for
			 tires manufactured for interstate commerceSection 30123(b) of
			 title 49, United States Code, is amended to read as follows:
						
							(b)Tire grading
				and marketing
								(1)Uniform quality
				grading system
									(A)In
				generalThe Secretary shall prescribe, by regulation, a uniform
				quality grading system for motor vehicle tires to assist consumers to make
				informed decisions when purchasing tires.
									(B)InclusionThe
				grading system established pursuant to subparagraph (A) shall include standards
				for rating the fuel efficiency of tires designed for use on vehicles.
									(2)Nomenclature
				and marketing practicesThe Secretary shall cooperate with
				industry and the Federal Trade Commission to the greatest extent practicable to
				eliminate deceptive and confusing tire nomenclature and marketing
				practices.
								(3)Effect of
				standards and regulationsA tire standard or regulation
				prescribed pursuant to this chapter supercedes an order or administrative
				interpretation of the
				Commission.
								.
					(b)National tire
			 fuel efficiency program
						(1)In
			 generalChapter 329 of title 49, United States Code, is amended
			 by adding at the end the following:
							
								32920.National
				tire fuel economy program
									(a)DefinitionIn
				this section, the term fuel economy, with respect to a tire, means
				the extent to which the tire contributes to the reduction in fuel usage of the
				motor vehicle on which the tire is mounted.
									(b)ProgramThe
				Secretary shall establish a national tire fuel economy program for vehicle
				tires.
									(c)RequirementsNot
				later than March 31, 2008, the Secretary shall issue regulations, which
				establish—
										(1)policies and
				procedures for testing and labeling tires for fuel economy to enable tire
				buyers to make informed purchasing decisions about the fuel economy of
				tires;
										(2)policies and
				procedures to promote the purchase of energy efficient replacement tires,
				including—
											(A)purchase
				incentives;
											(B)website listings
				on the Internet;
											(C)printed fuel
				economy guide booklets; and
											(D)mandatory
				requirements for tire retailers to provide tire buyers with fuel efficiency
				information on tires; and
											(3)minimum fuel
				economy standards for tires.
										(d)Minimum fuel
				economy standardsIn promulgating minimum fuel economy standards
				for tires, the Secretary shall develop standards that—
										(1)ensure, in
				conjunction with the requirements under subsection (c)(2), that the average
				fuel economy of replacement tires is not less than the average fuel economy of
				tires sold as original equipment;
										(2)secure the
				maximum technically feasible and cost-effective fuel savings;
										(3)do not adversely
				affect tire safety;
										(4)incorporate the
				results from—
											(A)laboratory
				testing; and
											(B)to the extent
				appropriate and available, on-road fleet testing programs conducted by
				manufacturers; and
											(5)do not adversely
				affect efforts to manage scrap tires.
										(e)ApplicabilityThe
				policies, procedures, and standards developed under subsection (c) shall apply
				to all tire types and models regulated under the uniform tire quality grading
				standards in section 575.104 of title 49, Code of Federal Regulations, as in
				effect on the date of the enactment of this section.
									(f)Review
										(1)In
				generalNot less than once every 3 years, the Secretary
				shall—
											(A)review the
				minimum fuel economy standards in effect for tires under this subsection;
				and
											(B)subject to
				paragraph (2), revise the standards as necessary to ensure compliance with
				standards described in subsection (d).
											(2)LimitationThe
				Secretary may not reduce the average fuel economy standards applicable to
				replacement tires.
										(g)No preemption
				of State lawNothing in this section shall be construed to
				preempt any provision of State law relating to higher fuel economy standards
				applicable to replacement tires designed for use on vehicles.
									(h)ExceptionsNothing
				in this section shall apply to—
										(1)a tire or group
				of tires with the same stock keeping unit, plant, and year, for which the
				volume of tires produced or imported is less than 15,000 annually;
										(2)a deep tread,
				winter-type snow tire, space-saver tire, or temporary use spare tire;
										(3)a tire with a
				normal rim diameter of 12 inches or less;
										(4)a motorcycle
				tire; or
										(5)a tire
				manufactured specifically for use in an off-road motorized recreational
				vehicle.
										(i)Authorization
				of appropriationsThere are authorized to be appropriated, for
				each of fiscal years 2007 through 2011, such sums as may be necessary to carry
				out this
				section.
									.
						(2)Clerical
			 amendmentThe table of sections for chapter 329 of title 49,
			 United States Code, is amended by adding after the item relating to section
			 32919 the following:
							
								
									Sec. 32920. National tire fuel economy
				program.
								
								.
						(c)Conforming
			 amendmentSection 30103(b)(1) of title 49, United States Code, is
			 amended by striking When and inserting Except as provided
			 in section 30920, if.
					(d)Effective
			 dateThe amendments made by this section shall take effect on
			 March 31, 2008.
					263.New vehicle
			 options to empower drivers to reduce fuel useNot later than 18 months after the date of
			 the enactment of this Act, the Secretary of Transportation, in consultation
			 with the Administrator of the Environmental Protection Agency, shall promulgate
			 regulations to require, beginning in 2010, that original equipment
			 manufacturers of all new on-highway motor vehicles sold in the United States
			 provide purchasers with the vehicle options that will—
					(1)use on-board
			 electronic instruments to provide real-time fuel consumption data;
					(2)use on-board
			 electronic instruments to signal a driver when inadequate tire pressure is
			 affecting vehicle safety or fuel economy; and
					(3)a device that
			 will allow drivers to voluntarily place their vehicle in a mode that will
			 automatically produce greater fuel economy.
					264.Idling
			 reduction tax credit
					(a)In
			 GeneralSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business-related credits), as
			 amended by this Act, is amended by adding at the end the following new
			 section:
						
							45O.Idling
				reduction credit
								(a)General
				RuleFor purposes of section 38, the idling reduction tax credit
				determined under this section for the taxable year is an amount equal to 25
				percent of the amount paid or incurred for each qualifying idling reduction
				device placed in service by the taxpayer during the taxable year.
								(b)LimitationThe
				maximum amount allowed as a credit under subsection (a) shall not exceed $1,000
				per device.
								(c)DefinitionsFor
				purposes of subsection (a)—
									(1)Qualifying
				idling reduction deviceThe term qualifying idling
				reduction device means any device or system of devices that—
										(A)is installed on a
				heavy-duty diesel-powered on-highway vehicle,
										(B)is designed to
				provide to such vehicle those services (such as heat, air conditioning, or
				electricity) that would otherwise require the operation of the main drive
				engine while the vehicle is temporarily parked or remains stationary,
										(C)the original use
				of which commences with the taxpayer,
										(D)is acquired for
				use by the taxpayer and not for resale, and
										(E)is certified by
				the Secretary of Energy, in consultation with the Administrator of the
				Environmental Protection Agency and the Secretary of Transportation, to reduce
				long-duration idling of such vehicle at a motor vehicle rest stop or other
				location where such vehicles are temporarily parked or remain
				stationary.
										(2)Heavy-duty
				diesel-powered on-highway vehicleThe term heavy-duty
				diesel-powered on-highway vehicle means any vehicle, machine, tractor,
				trailer, or semi-trailer propelled or drawn by mechanical power and used upon
				the highways in the transportation of passengers or property, or any
				combination thereof determined by the Federal Highway Administration.
									(3)Long-duration
				idlingThe term long-duration idling means the
				operation of a main drive engine, for a period greater than 15 consecutive
				minutes, where the main drive engine is not engaged in gear. Such term does not
				apply to routine stoppages associated with traffic movement or
				congestion.
									(d)No Double
				BenefitFor purposes of this section—
									(1)Reduction in
				basisIf a credit is determined under this section with respect
				to any property by reason of expenditures described in subsection (a), the
				basis of such property shall be reduced by the amount of the credit so
				determined.
									(2)Other
				deductions and creditsNo deduction or credit shall be allowed
				under any other provision of this chapter with respect to the amount of the
				credit determined under this section.
									(e)Election Not to
				Claim CreditThis section shall not apply to a taxpayer for any
				taxable year if such taxpayer elects to have this section not apply for such
				taxable year.
								(f)TerminationThis
				section shall not apply with respect to any property placed in service after
				December 31,
				2014.
								.
					(b)Credit to Be
			 Part of General Business CreditSubsection (b) of section 38 of
			 the Internal Revenue Code of 1986 (relating to general business credit), as
			 amended by this Act, is amended by striking plus at the end of
			 paragraph (30), by striking the period at the end of paragraph (31) and
			 inserting , plus , and by adding at the end the following new
			 paragraph:
						
							(32)the idling
				reduction tax credit determined under section
				45O(a).
							.
					(c)Conforming
			 Amendments
						(1)The table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986, as amended by this Act, is amended by inserting after the
			 item relating to section 45N the following new item:
							
								
									Sec. 45O. Idling reduction
				credit
								
								.
						(2)Section 1016(a)
			 of such Code, as amended by this Act, is amended by striking and
			 at the end of paragraph (37), by striking the period at the end of paragraph
			 (38) and inserting , and, and by adding at the end the
			 following:
							
								(39)in the case of a
				facility with respect to which a credit was allowed under section 45O, to the
				extent provided in section 45O(d)(1).
								(40)Section 6501(m)
				of such Code is amended by inserting 45O(e), after
				45D(c)(4),.
								.
						(d)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
					(e)Determination
			 of Certification Standards by Secretary of Energy for Certifying Idling
			 Reduction DevicesNot later than 6 months after the date of the
			 enactment of this Act and in order to reduce air pollution and fuel
			 consumption, the Secretary of Energy, in consultation with the Administrator of
			 the Environmental Protection Agency and the Secretary of Transportation, shall
			 publish the standards under which the Secretary, in consultation with the
			 Administrator of the Environmental Protection Agency and the Secretary of
			 Transportation, will, for purposes of section 45O of the Internal Revenue Code
			 of 1986 (as added by this section), certify the idling reduction devices which
			 will reduce long-duration idling of vehicles at motor vehicle rest stops or
			 other locations where such vehicles are temporarily parked or remain stationary
			 in order to reduce air pollution and fuel consumption.
					HProviding
			 consumers with additional advanced technology vehicle purchase
			 incentives
				271.Expansion and
			 extension of alternative motor vehicle credit
					(a)Increases in
			 credit
						(1)New qualified
			 fuel cell motor vehicleSubsection (b) of section 30B of the
			 Internal Revenue Code of 1986 (relating to new qualified fuel cell motor
			 vehicle credit) is amended—
							(A)in paragraph
			 (1)—
								(i)by
			 striking $8,000 ($4,000 in subparagraph (A) and inserting
			 $16,000 ($8,000;
								(ii)by
			 striking $10,000 in subparagraph (B) and inserting
			 $20,000;
								(iii)by striking
			 $20,000 in subparagraph (C) and inserting
			 $40,000; and
								(iv)by
			 striking $40,000 in subparagraph (D) and inserting
			 $80,000; and
								(B)in paragraph
			 (2)(A)—
								(i)by
			 striking $1,000 in clause (i) and inserting
			 $2,000;
								(ii)by
			 striking $1,500 in clause (ii) and inserting
			 $3,000;
								(iii)by striking
			 $2,000 in clause (iii) and inserting
			 $4,000;
								(iv)by
			 striking $2,500 in clause (iv) and inserting
			 $5,000;
								(v)by
			 striking $3,000 in clause (v) and inserting
			 $6,000;
								(vi)by
			 striking $3,500 in clause (vi) and inserting
			 $7,000; and
								(vii)by striking
			 $4,000 in clause (vii) and inserting
			 $8,000.
								(2)New advanced
			 lean burn technology motor vehicle
							(A)Fuel
			 economyThe table in clause (i) of section 30B(c)(2)(A) of such
			 Code (relating to fuel economy) is amended—
								(i)by
			 striking $400 and inserting $800;
								(ii)by
			 striking $800 and inserting $1,600;
								(iii)by striking
			 $1,200 and inserting $2,400;
								(iv)by
			 striking $1,600 and inserting $3,200;
								(v)by
			 striking $2,000 and inserting $4,000; and
								(vi)by
			 striking $2,400 and inserting $4,800.
								(B)ConservationThe
			 table in subparagraph (B) of section 30B(c)(2) of such Code (relating to
			 conservation credit) is amended—
								(i)by
			 striking $250 and inserting $500;
								(ii)by
			 striking $500 and inserting $1,000;
								(iii)by striking
			 $750 and inserting $1,500; and
								(iv)by
			 striking $1,000 and inserting $2,000.
								(b)Expansion of
			 number of new qualified hybrid and advanced lean burn technology vehicles
			 eligible for creditParagraph (2) of section 30B(f) of the
			 Internal Revenue Code of 1986 (relating to phaseout) is amended—
						(1)by striking
			 the period and inserting any period,
						(2)by striking
			 United States after December 31, 2005, is at least 60,000 and
			 inserting
							
								United States
			 is—(A)after December
				31, 2005, at least 60,000, and
								(B)after December
				31, 2008, and before January 1, 2013,
				60,000.
								,
				and
						(3)by adding at the
			 end the following new sentence: For purposes of the preceding sentence,
			 the Secretary may extend the time period through 2014 if the Secretary
			 determines that market conditions merit such action..
						(c)ExtensionSection
			 30B(j) of the Internal Revenue Code of 1986 (relating to termination) is
			 amended—
						(1)by striking
			 December 31, 2010 both places it appears and inserting
			 December 31, 2014, and
						(2)by striking
			 December 31, 2009 in paragraph (3) and inserting December
			 31, 2014.
						(d)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the amendments made by section 1341(a) of the Energy Policy Act of
			 2005.
					272.Plug-in hybrid
			 motor vehicle tax credit
					(a)In
			 generalSection 30B of the Internal Revenue Code of 1986 is
			 amended by redesignating subsections (i) and (j) as subsections (j) and (k),
			 respectively, and by inserting after subsection (h) the following new
			 subsection:
						
							(i)New plug-in
				hybrid motor vehicle credit
								(1)In
				generalFor purposes of subsection (a), the new plug-in hybrid
				motor vehicle credit determined under this subsection with respect to a new
				qualified plug-in hybrid motor vehicle or new qualified flexible-fuel plug-in
				hybrid motor vehicle placed in service by the taxpayer during the taxable year
				is—
									(A)$3,000, if such
				vehicle is a new qualified plug-in hybrid motor vehicle with a gross vehicle
				weight rating of not more than 8,500 pounds, and
									(B)$3,150, if such
				vehicle is a new qualified flexible-fuel plug-in hybrid motor vehicle with a
				gross vehicle weight rating of not more than 8,500 pounds.
									(2)Increase for
				fuel efficiency
									(A)In
				generalThe amount determined under paragraph (1)(A) with respect
				to a new qualified plug-in hybrid motor vehicle or new qualified flexible-fuel
				plug-in hybrid motor vehicle which is a passenger automobile or light truck
				shall be increased by—
										(i)$1,000 if such
				vehicle achieves at least 250 percent but less than 250 percent of the 2002
				model year city fuel economy,
										(ii)$1,500 if such
				vehicle achieves at least 250 percent but less than 275 percent of the 2002
				model year city fuel economy,
										(iii)$2,000 if such
				vehicle achieves at least 275 percent but less than 300 percent of the 2002
				model year city fuel economy,
										(iv)$2,500 if such
				vehicle achieves at least 300 percent but less than 325 percent of the 2002
				model year city fuel economy, and
										(v)$3,000 if such
				vehicle achieves at least 325 percent of the 2002 model year city fuel
				economy,
										(B)2002 model year
				city fuel economyFor purposes of subparagraph (A), the 2002
				model year city fuel economy with respect to a vehicle shall be determined
				using the tables provided in subsection (b)(2)(B).
									(3)New qualified
				plug-in hybrid motor vehicleFor purposes of this subsection, the
				term new qualified plug-in hybrid motor vehicle means a motor
				vehicle—
									(A)which is
				propelled by an internal combustion engine or heat engine using —
										(i)any combustible
				fuel,
										(ii)an on-board,
				rechargeable storage device, and
										(iii)a means of
				using an off-board source of electricity,
										(B)which, in the
				case of a passenger automobile or light truck, has received on or after the
				date of the enactment of this section a certificate that such vehicle meets or
				exceeds the Bin 5 Tier II emission level established in regulations prescribed
				by the Administrator of the Environmental Protection Agency under section
				202(i) of the Clean Air Act for that make and model year vehicle,
									(C)the original use
				of which commences with the taxpayer,
									(D)which is acquired
				for use or lease by the taxpayer and not for resale, and
									(E)which is made by
				a manufacturer.
									(4)New qualified
				flexible-fuel plug-in hybrid motor vehicleFor purposes of this
				subsection, the term new qualified flexible-fuel plug-in hybrid motor
				vehicle means a motor vehicle—
									(A)which is
				propelled by an internal combustion engine or heat engine using—
										(i)an on-board,
				rechargeable storage device, and
										(ii)a means of using
				an off-board source of electricity,
										(B)which is
				warrantied by its manufacturer to operate on any combination of gasoline and a
				fuel blend containing up to 85 percent ethanol and 15 percent gasoline by
				volume (E85),
									(C)which, in the
				case of a passenger automobile or light truck, has received on or after the
				date of the enactment of this section a certificate that such vehicle meets or
				exceeds the Bin 5 Tier II emission level established in regulations prescribed
				by the Administrator of the Environmental Protection Agency under section
				202(i) of the Clean Air Act for that make and model year vehicle,
									(D)the original use
				of which commences with the taxpayer,
									(E)which is acquired
				for use or lease by the taxpayer and not for resale, and
									(F)which is made by
				a
				manufacturer.
									.
					(b)Conforming
			 amendments
						(1)Section 30B(a) of
			 the Internal Revenue Code of 1986 is amended by striking and at
			 the end of paragraph (3), by striking the period at the end of paragraph (4)
			 and inserting , and, and by adding at the end the following new
			 paragraph:
							
								(5)the new plug-in
				hybrid motor vehicle credit determined under subsection
				(i).
								.
						(2)Section 30B(k)(2)
			 of such Code, as redesignated by subsection (a), is amended by striking
			 or and inserting a comma and by inserting , a new
			 qualified plug-in hybrid motor vehicle (as described in subsection (i)(3)), or
			 a new qualified flexible-fuel plug-in hybrid motor vehicle (as described in
			 subsection (i)(4)) after subsection (d)(2)(A)).
						(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act, in taxable years
			 ending after such date.
					ITax Incentives
			 for Fuel Efficient Private Fleets
				281.Tax credit for
			 fuel-efficient fleets
					(a)In
			 generalSubpart E of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting after section 48B the
			 following new section:
						
							48C.Fuel-efficient
				fleet credit
								(a)General
				ruleFor purposes of section 46, the fuel-efficient fleet credit
				for any taxable year is 15 percent of the qualified fuel-efficient vehicle
				investment amount of an eligible taxpayer for such taxable year.
								(b)Vehicle
				purchase requirementIn the case of any eligible taxpayer which
				places less than 10 qualified fuel-efficient vehicles in service during the
				taxable year, the qualified fuel-efficient vehicle investment amount shall be
				zero.
								(c)Qualified
				fuel-efficient vehicle investment amountFor purposes of this
				section—
									(1)In
				generalThe term qualified fuel-efficient vehicle
				investment amount means the basis of any qualified fuel-efficient
				vehicle placed in service by an eligible taxpayer during the taxable
				year.
									(2)Qualified
				fuel-efficient vehicle
										(A)In
				generalThe term qualified fuel-efficient vehicle
				means an vehicle which has a fuel economy which is at least 150 percent greater
				than the average fuel economy standard for an vehicle of the same class and
				model year.
										(B)Certain
				vehicles excludedSuch term shall not include any vehicle for
				which a credit is allowed to the eligible taxpayer under section 30 or
				30B.
										(3)Other
				termsThe terms vehicle, average fuel
				economy standard, fuel economy, and model
				year have the meanings given to such terms under section 32901 of title
				49, United States Code.
									(d)Eligible
				taxpayerThe term eligible taxpayer means, with
				respect to any taxable year, a taxpayer who owns a fleet of 100 or more
				vehicles which are used in the trade or business of the taxpayer on the first
				day of such taxable year.
								(e)TerminationThis
				section shall not apply to any vehicle placed in service after December 31,
				2010.
								.
					(b)Credit treated
			 as part of investment creditSection 46 of the Internal Revenue
			 Code of 1986 is amended by striking and at the end of paragraph
			 (3), by striking the period at the end of paragraph (4) and inserting ,
			 and, and by adding at the end the following new paragraph:
						
							(5)the
				fuel-efficient fleet
				credit.
							.
					(c)Conforming
			 amendments
						(1)Section
			 49(a)(1)(C) of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of clause (iii), by striking the period at the
			 end of clause (iv) and inserting , and, and by adding at the end
			 the following new clause:
							
								(v)the basis of any
				qualified fuel-efficient vehicle which is taken into account under section
				48C.
								.
						(2)The table of
			 sections for subpart E of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 48 the following new
			 item:
							
								
									Sec. 48C. Fuel-efficient fleet
				credit.
								
								.
						(d)Effective
			 dateThe amendments made by this section shall apply to periods
			 after December 31, 2005, in taxable years ending after such date, under rules
			 similar to the rules of section 48(m) of the Internal Revenue Code of 1986 (as
			 in effect on the day before the date of the enactment of the Revenue
			 Reconciliation Act of 1990).
					III
			 Accelerating clean fuels and electricity
			AGuaranteeing a
			 minimum level of renewable electricity generation
				301.Renewable
			 portfolio standardThe Public
			 Utility Regulatory Policies Act of 1978 (16 U.S.C. 2601 et seq.) is amended by
			 adding at the end of title VI the following:
					
						610.Federal
				renewable portfolio standard
							(a)DefinitionsIn
				this section:
								(1)Base amount of
				electricityThe term base amount of electricity
				means the total amount of electricity sold by an electric utility to electric
				consumers in a calendar year, excluding—
									(A)electricity
				generated by a hydroelectric facility (including a pumped storage facility but
				excluding incremental hydropower); and
									(B)electricity
				generated through the incineration of municipal solid waste.
									(2)Distributed
				generation facilityThe term distributed generation
				facility means a facility at a customer site.
								(3)Existing
				renewable energyThe term existing renewable energy
				means, except as provided in paragraph (7)(B), electric energy generated at a
				facility (including a distributed generation facility) placed in service prior
				to the date of enactment of this section from—
									(A)solar, wind, or
				geothermal energy;
									(B)ocean
				energy;
									(C)biomass (as
				defined in section 203(b) of the Energy Policy Act of 2005 (42 U.S.C.
				15852(b))); or
									(D)landfill
				gas.
									(4)Geothermal
				energyThe term geothermal energy means energy
				derived from a geothermal deposit (within the meaning of section 613(e)(2) of
				the Internal Revenue Code of 1986).
								(5)Incremental
				geothermal production
									(A)In
				generalThe term incremental geothermal production
				means, for any year, the difference between—
										(i)the total
				kilowatt hours of electricity produced from a facility (including a distributed
				generation facility) using geothermal energy, and
										(ii)the average
				annual kilowatt hours produced at the facility for 5 of the 7 calendar years
				preceding the date of enactment of this section after eliminating the highest
				and the lowest kilowatt hour production years in that 7-year period.
										(B)Special
				ruleA facility described in subparagraph (A) that was placed in
				service at least 7 years before the date of enactment of this section shall,
				beginning with the year in which that date of enactment occurs, reduce the
				amount calculated under subparagraph (A)(ii) each year, on a cumulative basis,
				by the average percentage decrease in the annual kilowatt hour production for
				the 7-year period described in subparagraph (A)(ii), the cumulative sum of
				which shall not exceed 30 percent.
									(6)Incremental
				hydropower
									(A)In
				generalThe term incremental hydropower means
				additional energy generated as a result of efficiency improvements or capacity
				additions made on or after the date of enactment of this section or the
				effective date of an existing applicable State renewable portfolio standard
				program at a hydroelectric facility that was placed in service before that
				date.
									(B)ExclusionsThe
				term incremental hydropower does not include additional energy
				generated as a result of operational changes not directly associated with
				efficiency improvements or capacity additions.
									(C)Measurement of
				improvements and additionsEfficiency improvements and capacity
				additions referred to in subparagraph (A) shall be measured on the basis of the
				same water flow information used to determine a historic average annual
				generation baseline for the hydroelectric facility and certified by the
				Secretary or the Federal Energy Regulatory Commission.
									(7)New renewable
				energyThe term new renewable energy means—
									(A)electric energy
				generated at a facility (including a distributed generation facility) placed in
				service on or after January 1, 2003, from—
										(i)solar, wind, or
				geothermal energy or ocean energy;
										(ii)biomass (as
				defined in section 203(b) of the Energy Policy Act of 2005 (42 U.S.C.
				15852(b)));
										(iii)landfill gas;
				or
										(iv)incremental
				hydropower; and
										(B)for electric
				energy generated at a facility (including a distributed generation facility)
				placed in service before the date of enactment of this section—
										(i)the additional
				energy above the average generation in the 3 years preceding the date of
				enactment of this section at the facility from—
											(I)solar or wind
				energy or ocean energy;
											(II)biomass (as
				defined in section 203(b) of the Energy Policy Act of 2005 (42 U.S.C.
				15852(b)));
											(III)landfill gas;
				or
											(IV)incremental
				hydropower; and
											(ii)the incremental
				geothermal production.
										(8)Ocean
				energyThe term ocean energy includes current, wave,
				tidal, and thermal energy.
								(b)Renewable
				energy requirement
								(1)Requirement
									(A)In
				generalEach electric utility that sells electricity to electric
				consumers shall obtain a percentage of the base amount of electricity the
				electric utility sells to electric consumers in any calendar year from new
				renewable energy or existing renewable energy.
									(B)PercentagesThe
				percentage obtained in a calendar year shall not be less than the amount
				specified in the following table:
										
											
												
													Calendar
						yearMin. annual
						percentage
													
													2008 through
						20112.5
													
													2012 through
						20155.0
													
													2016 through
						20197.5
													
													2020 through
						203010.0
													
												
											
										
									(2)Means of
				complianceAn electric utility shall meet the requirements of
				paragraph (1) by—
									(A)generating
				electric energy using new renewable energy or existing renewable energy;
									(B)purchasing
				electric energy generated by new renewable energy or existing renewable
				energy;
									(C)purchasing
				renewable energy credits issued under subsection (c); or
									(D)a combination of
				the foregoing.
									(c)Renewable
				Energy Credit Trading Program
								(1)In
				generalNot later than January 1, 2007, the Secretary shall
				establish a renewable energy credit trading program to permit an electric
				utility that does not generate or purchase enough electric energy from
				renewable energy to meet its obligations under subsection (b)(1) to satisfy the
				requirements by purchasing sufficient renewable energy credits.
								(2)Responsibilities
				of secretaryAs part of the program, the Secretary shall—
									(A)issue renewable
				energy credits to generators of electric energy from new renewable
				energy;
									(B)sell renewable
				energy credits to electric utilities at the rate of 1.5 cents per kilowatt-hour
				(as adjusted for inflation under subsection (h));
									(C)ensure that a
				kilowatt hour, including the associated renewable energy credit, shall be used
				only once for purposes of compliance with this section; and
									(D)allow double
				credits for generation from facilities on Indian land, and triple credits for
				generation from small renewable distributed generators (meaning those no larger
				than 1 megawatt).
									(3)Use of
				creditsA credit under paragraph (2)(A) may only be used for
				compliance with this section for the 3-year period beginning on the date of
				issuance of the credit.
								(d)Enforcement
								(1)Civil
				penaltiesAny electric utility that fails to meet the renewable
				energy requirements of subsection (b) shall be subject to a civil
				penalty.
								(2)Amount of
				penaltyThe amount of the civil penalty shall be determined by
				multiplying the number of kilowatt-hours of electric energy sold to electric
				consumers in violation of subsection (b) by the greater of 1.5 cents (adjusted
				for inflation under subsection (h)) or 200 percent of the average market value
				of renewable energy credits during the year in which the violation
				occurred.
								(3)Mitigation or
				waiver
									(A)In
				generalThe Secretary may mitigate or waive a civil penalty under
				this subsection if the electric utility was unable to comply with subsection
				(b) for reasons outside of the reasonable control of the utility.
									(B)Reduction of
				amountThe Secretary shall reduce the amount of any penalty
				determined under paragraph (2) by an amount paid by the electric utility to a
				State for failure to comply with the requirement of a State renewable energy
				program if the State requirement is greater than the applicable requirement of
				subsection (b).
									(4)Procedure for
				assessing penaltyThe Secretary shall assess a civil penalty
				under this subsection in accordance with the procedures prescribed by section
				333(d) of the Energy Policy and Conservation
				Act of 1954 (42 U.S.C. 6303).
								(e)State Renewable
				Energy Account Program
								(1)In
				generalNot later than December 31, 2008, the Secretary shall
				establish a State renewable energy account program.
								(2)Deposit of
				amountsAll funds collected by the Secretary from the sale of
				renewable energy credits and the assessment of civil penalties under this
				section shall be deposited into the renewable energy account established
				pursuant to this subsection.
								(3)Maintenance of
				accountThe State renewable energy account shall be held by the
				Secretary and shall not be transferred to the Treasury Department.
								(4)Use of
				amountsProceeds deposited in the State renewable energy account
				shall be used by the Secretary, subject to appropriations, for a program to
				provide grants to the State agency responsible for developing State energy
				conservation plans under section 362 of the Energy Policy and Conservation Act (42 U.S.C.
				6322) for the purposes of promoting renewable energy production, including
				programs that promote technologies that reduce the use of electricity at
				customer sites such as solar water heating.
								(5)Guidelines and
				criteriaThe Secretary may issue guidelines and criteria for
				grants awarded under this subsection.
								(6)Maintenance of
				records and evidence of complianceState energy offices receiving
				grants under this section shall maintain such records and evidence of
				compliance as the Secretary may require.
								(7)Allocation of
				fundsIn allocating funds under this program, the Secretary shall
				give preference—
									(A)to States in
				regions that have a disproportionately small share of economically sustainable
				renewable energy generation capacity; and
									(B)to State programs
				to stimulate or enhance innovative renewable energy technologies.
									(f)RulesNot
				later than 1 year after the date of enactment of this section, the Secretary
				shall issue rules implementing this section.
							(g)ExemptionsThis
				section shall not apply in any calendar year to an electric utility
				that—
								(1)sold less than
				4,000,000 megawatt-hours of electric energy to electric consumers during the
				preceding calendar year; or
								(2)is located in
				Hawaii.
								(h)Inflation
				AdjustmentNot later than December 31 of each year beginning in
				2008, the Secretary shall adjust for inflation the price of a renewable energy
				credit under subsection (c)(2)(B) and the amount of the civil penalty per
				kilowatt-hour under subsection (d)(2).
							(i)State
				Programs
								(1)In
				generalNothing in this section shall diminish any authority of a
				State or political subdivision thereof to adopt or enforce any law or
				regulation respecting renewable energy, but, except as provided in subsection
				(d)(3), no such law or regulation shall relieve any person of any requirement
				otherwise applicable under this section.
								(2)Federal-state
				coordinationThe Secretary, in consultation with States having
				renewable energy programs, shall, to the maximum extent practicable, facilitate
				coordination between the Federal program and State programs.
								(j)Termination of
				authorityThis section and the authority provided by this section
				terminate on December 31,
				2030.
							.
				BFacilitating home
			 energy generation through net metering and interconnection standards
				311.Net
			 metering
					(a)Adoption of
			 StandardSection 111(d) of the Public Utility Regulatory Policies
			 Act of 1978 (16 U.S.C. 2621(d)) is amended by striking paragraph (11) and
			 inserting the following:
						
							(11)Net
				metering
								(A)In
				generalOn the request of any electric consumer served by an
				electric utility, the electric utility shall make available to the electric
				consumer net metering as provided in section 115(j).
								(B)Consideration
				by state regulatory authoritiesNotwithstanding subsections (b)
				and (c) of section 112, not later than 1 year after the date of enactment of
				this paragraph, a State regulatory authority may consider and make a
				determination concerning whether it is in the public interest to decline to
				implement subparagraph (A) in the State.
								(C)IncentivesNothing
				in this paragraph precludes a State from establishing incentives to encourage
				on-site generating facilities and net metering in addition to the requirement
				under this subsection.
								(D)ReportsNot
				later than 1 year after the date of enactment of this paragraph and annually
				thereafter, the Secretary shall submit to Congress a report that—
									(i)describes the
				status of implementation by the States of subparagraph (A);
									(ii)contains a list
				of pre-approved systems and equipment eligible for uniform interconnection
				treatment; and
									(iii)describes the
				public benefits that have been derived from net metering and interconnection
				standards.
									.
					(b)Special Rules
			 for Net MeteringSection 115 of the Public Utility Regulatory
			 Policies Act of 1978 (16 U.S.C. 2625) is amended by adding at the end the
			 following:
						
							(j)Net
				Metering
								(1)DefinitionsIn
				this subsection:
									(A)Eligible
				on-site generating facilityThe term eligible on-site
				generating facility means—
										(i)a
				facility on the site of a residential electric consumer with a maximum
				generating capacity of 25 kilowatts or less that is fueled by solar energy,
				wind energy, or fuel cells; and
										(ii)a facility on
				the site of a commercial electric consumer with a maximum generating capacity
				of 1000 kilowatts or less that is fueled solely by a renewable energy resource,
				landfill gas, or a high-efficiency system.
										(B)High efficiency
				systemThe term high efficiency system means a
				system that is comprised of—
										(i)fuel cells;
				or
										(ii)combined heat
				and power.
										(C)Net metering
				serviceThe term net metering service means service
				to an electric consumer, as provided in section 111(d)(11), under which
				electric energy generated by that electric consumer from an eligible on-site
				generating facility and delivered to the local distribution facilities may be
				used to offset electric energy provided by the electric utility to the electric
				consumer during the applicable billing period.
									(D)Renewable
				energy resourceThe term renewable energy resource
				means solar, wind, biomass, micro-freeflow-hydro, or geothermal energy.
									(2)Net metering
				serviceFor the purposes of undertaking the consideration and
				making the determination with respect to the standard concerning net metering
				established by section 111(d)(11), the term net metering service
				means a service provided in accordance with this subsection.
								(3)Charges by an
				electric utilityAn electric utility—
									(A)shall charge the
				owner or operator of an on-site generating facility rates and charges that are
				identical to those that would be charged other electric consumers of the
				electric utility in the same rate class; and
									(B)shall not charge
				the owner or operator of an on-site generating facility any additional standby,
				capacity, interconnection, or other rate or charge.
									(4)Measurement of
				quantitiesAn electric utility that sells electric energy to the
				owner or operator of an on-site generating facility shall measure the quantity
				of electric energy produced by the on-site facility and the quantity of
				electric energy consumed by the owner or operator of an on-site generating
				facility during a billing period with a single bi-directional meter or
				otherwise in accordance with reasonable metering practices.
								(5)Quantity sold
				in excess of quantity suppliedIf the quantity of electric energy
				sold by the electric utility to an on-site generating facility exceeds the
				quantity of electric energy supplied by the on-site generating facility to the
				electric utility during the billing period, the electric utility may bill the
				owner or operator for the net quantity of electric energy sold, in accordance
				with reasonable metering practices.
								(6)Quantity
				supplied in excess of quantity soldIf the quantity of electric
				energy supplied by the on-site generating facility to the electric utility
				exceeds the quantity of electric energy sold by the electric utility to the
				on-site generating facility during the billing period—
									(A)the electric
				utility may bill the owner or operator of the on-site generating facility for
				the appropriate charges for the billing period in accordance with paragraph
				(5); and
									(B)the owner or
				operator of the on-site generating facility shall be credited for the excess
				kilowatt-hours generated during the billing period with—
										(i)a
				kilowatt-hour credit appearing on the bill for the following billing period;
				or
										(ii)a cash
				refund.
										(7)Compliance with
				standardsAn eligible on-site generating facility and net
				metering system used by an electric consumer shall meet all applicable safety,
				performance, reliability, and interconnection standards established by the
				National Electrical Code, the Institute of Electrical and Electronics
				Engineers, and Underwriters Laboratories.
								(8)RequirementsThe
				Commission, after consideration of all applicable safety, performance,
				reliability, and interconnection standards established by the National
				Electrical Code, the Institute of Electrical and Electronics Engineers, and
				Underwriters Laboratories, and consultation with State regulatory authorities
				and unregulated electric utilities, and after notice and opportunity for
				comment, shall promulgate additional control, testing, and interconnection
				requirements for on-site generating facilities and net metering systems that
				the Commission determines are necessary to protect public safety and system
				reliability.
								.
					CLong term
			 extensions and expansions for clean energy incentives
				321.Extension of
			 production tax credit for electricity produced from certain renewable
			 resourcesSection 45(d) of the
			 Internal Revenue Code of 1986 (relating to qualified facilities) is amended by
			 striking 2008 each place it appears and inserting
			 2015.
				322.Extension and
			 modification of investment tax credit with respect to solar energy property and
			 qualified fuel cell property
					(a)Solar energy
			 propertyParagraphs (2)(A)(i)(II) and (3)(A)(ii) of section 48(a)
			 of the Internal Revenue Code of 1986 are each amended by striking
			 2008 and inserting 2015.
					(b)Eligible fuel
			 cell propertyParagraph (1)(E) of section 48(c) of the Internal
			 Revenue Code of 1986 is amended by striking 2007 and inserting
			 2014.
					(c)Credits allowed
			 against the alternative minimum tax
						(1)In
			 generalSection 38(c)(4)(B) of the Internal Revenue Code of 1986
			 (defining specified credits), as amended by this Act, is amended by striking
			 the period at the end of clause (iii) and inserting , and, and
			 by adding at the end the following new clause:
							
								(iv)the portion of
				the investment credit under section 46(2) as determined under section
				48(a)(2)(A)(i).
								.
						(2)Effective
			 dateThe amendments made by this subsection shall apply to
			 taxable years beginning after December 31, 2005.
						(d)Solar
			 Investment Credit Allowed for Public Utility Property
						(1)In
			 generalThe second sentence of section 48(a)(3) of the Internal
			 Revenue Code of 1986 is amended by inserting (other than property
			 described in clause (i) or (ii) of subparagraph (A)) before
			 shall not.
						(2)Effective
			 DateThe amendments made by this subsection shall apply to
			 periods after the date of the enactment of this Act, in taxable years ending
			 after such date, under rules similar to the rules of section 48(m) of the
			 Internal Revenue Code of 1986 (as in effect on the day before the date of the
			 enactment of the Revenue Reconciliation Act of 1990).
						323.Credit for
			 wind energy systems
					(a)Residential
						(1)In
			 generalSection 25D(a) of the Internal Revenue Code of 1986 is
			 amended by striking and at the end of paragraph (2), by striking
			 the period at the end of paragraph (3) and inserting , and, and
			 by adding at the end the following new paragraph:
							
								(4)30 percent of the
				qualified small wind energy property expenditures made by the taxpayer during
				such
				year.
								.
						(2)LimitationSection
			 25D(b)(1) of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of subparagraph (B), by striking the period at
			 the end of subparagraph (A) and inserting , and, and by adding
			 at the end the following new subparagraph:
							
								(D)$500 with respect
				to each half kilowatt of capacity (not to exceed $2,000) of qualifying wind
				turbines for which qualified small wind energy property expenditures are
				made.
								.
						(3)Qualified small
			 wind energy property expendituresSection 25D(d) of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 paragraph:
							
								(4)Qualified small
				wind energy property expenditure
									(A)In
				generalThe term qualified wind energy property
				expenditure means an expenditure for property which uses a qualifying
				wind turbine to generate electricity for use in connection with a dwelling unit
				located in the United States and used as a residence by the taxpayer.
									(B)Qualifying wind
				turbineThe term qualifying wind turbine means a
				wind turbine of 100 kilowatts of rated capacity or less which meets the latest
				performance rating standards published by the American Wind Energy Association
				and which is used to generate electricity and carries at least a 5-year limited
				warranty covering defects in design, material, or workmanship, and, for
				property that is not installed by the taxpayer, at least a 5-year limited
				warranty covering defects in
				installation.
									.
						(b)BusinessSection
			 48(a)(3)(A) of the Internal Revenue Code of 1986 (defining energy property) is
			 amended by striking or at the end of clause (iii), by adding
			 or at the end of clause (iv), and by inserting after clause (iv)
			 the following new clause:
						
							(v)qualifying wind
				turbine (as defined in section
				25D(d)(B)),
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act, in taxable years
			 ending after such date.
					324.Expansion of
			 resources to wave, current, tidal, and ocean thermal energy
					(a)In
			 generalSection 45(c)(1) of the Internal Revenue Code of 1986
			 (defining qualified energy resources) is amended by striking and
			 at the end of subparagraph (G), by striking the period at the end of
			 subparagraph (H) and inserting , and, and by adding at the end
			 the following new subparagraph:
						
							(I)wave, current,
				tidal, and ocean thermal energy.
							
					(b)Definition of
			 resourcesSection 45(c) of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new paragraph:
						
							(10)Wave, current,
				tidal, and ocean thermal energyThe term wave, current,
				tidal, and ocean thermal energy means electricity produced from any of
				the following:
								(A)Free flowing
				ocean water derived from tidal currents, ocean currents, waves, or estuary
				currents.
								(B)Ocean thermal
				energy.
								(C)Free flowing
				water in rivers, lakes, man made channels, or
				streams.
								
					(c)FacilitiesSection
			 45(d) of the Internal Revenue Code of 1986 is amended by adding at the end the
			 following new paragraph:
						
							(11)Wave, current,
				tidal, and ocean thermal facilityIn the case of a facility using
				resources described in subparagraph (A), (B), or (C) of subsection (c)(10) to
				produce electricity, the term qualified facility means any
				facility owned by the taxpayer which is originally placed in service after the
				date of the enactment of this paragraph and before January 1, 2015, but such
				term shall not include a facility which includes impoundment structures or a
				small irrigation power facility.
							
					(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
					325.Extension and
			 expansion of credit to holders of clean renewable energy bonds
					(a)In
			 generalSection 54(m) of the Internal Revenue Code of 1986
			 (relating to termination) is amended by striking 2007 and
			 inserting 2014.
					(b)Annual volume
			 cap for bonds issued during extension periodParagraph (1) of
			 section 54(f) of the Internal Revenue Code of 1986 (relating to limitation on
			 amount of bonds designated) is amended to read as follows:
						
							(1)National
				limitation
								(A)Initial
				national limitationWith respect to bonds issued after December
				31, 2005, and before January 1, 2008, there is a national clean renewable
				energy bond limitation of $800,000,000.
								(B)Annual national
				limitationWith respect to bonds issued after December 31, 2007,
				and before January 1, 2014, there is a national clean renewable energy bond
				limitation for each calendar year of
				$800,000,000.
								.
					(c)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
					326.Extension of
			 credit for business installation of qualified fuel cells and stationary
			 microturbine power plantsSections 48(c)(1)(E) and 48(c)(2)(E) of the
			 Internal Revenue Code of 1986 (relating to termination) are each amended by
			 striking 2007 and inserting 2014.
				327.Extension of
			 business solar investment tax creditSections 48(a)(2)(A)(i)(II) and
			 48(a)(3)(A)(ii) of the Internal Revenue Code of 1986 (relating to termination)
			 are each amended by striking 2008 and inserting
			 2014.
				328.Extension of
			 full credit for qualified electric vehicles
					(a)In
			 generalSection 30(e) of the Internal Revenue Code of 1986 is
			 amended by striking 2006 and inserting
			 2015.
					(b)Repeal of
			 phaseoutSection 30(b) of the Internal Revenue Code of 1986
			 (relating to limitations) is amended by striking paragraph (2) and by
			 redesignating paragraph (3) as paragraph (2).
					(c)Credit
			 allowable against alternative minimum taxParagraph (2) of
			 section 30(b) of the Internal Revenue Code of 1986, as redesignated by
			 subsection (b), is amended to read as follows:
						
							(2)Application
				with other creditsThe credit allowed by subsection (a) for any
				taxable year shall not exceed the excess (if any) of—
								(A)the sum of the
				regular tax for the taxable year plus the tax imposed by section 55,
				over
								(B)the sum of the
				credits allowable under subpart A and section
				27.
								.
					(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2005.
					DLong-term
			 extensions and expansions for energy efficiency and conservation
			 incentives
				331.Extension of
			 energy efficient commercial buildings deductionSection 179D(h) of the Internal Revenue Code
			 of 1986 (relating to termination) is amended by striking 2007
			 and inserting 2014.
				332.Extension and
			 expansion of new energy efficient home credit
					(a)ExtensionSection
			 45L(g) of the Internal Revenue Code of 1986 (relating to termination) is
			 amended by striking 2007 and inserting
			 2014.
					(b)Inclusion of 30
			 percent homes
						(1)In
			 generalSection 45L(c) of the Internal Revenue Code of 1986
			 (relating to energy saving requirements) is amended—
							(A)by striking
			 or at the end of paragraph (2);
							(B)by redesignating
			 paragraph (3) as paragraph (4); and
							(C)by inserting
			 after paragraph (2) the following new paragraph:
								
									(3)certified—
										(A)to have a level
				of annual heating and cooling energy consumption which is at least 30 percent
				below the annual level described in paragraph (1), and
										(B)to have building
				envelope component improvements account for at least 1/3 of such 30 percent,
				or.
										.
							(2)Applicable
			 amount of creditSection 45L(a)(2) is amended by striking
			 paragraph (3) and inserting paragraph (3) or
			 (4).
						(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 qualified new energy efficient homes acquired after the date of the enactment
			 of this Act.
						333.Extension of
			 nonbusiness energy property creditSection 25C(g) of the Internal Revenue Code
			 of 1986 (relating to termination) is amended by striking 2007
			 and inserting 2014.
				334.Extension and
			 modification of residential energy efficient property credit
					(a)ExtensionSection
			 25D(g) of the Internal Revenue Code of 1986 (relating to termination) is
			 amended by striking 2007 and inserting
			 2014.
					(b)Modification of
			 maximum creditParagraph (1) of section 25D(b) of the Internal
			 Revenue Code of 1986 (relating to limitations) is amended to read as
			 follows:
						
							(1)Maximum
				creditThe credit allowed under subsection (a) for any taxable
				year shall not exceed—
								(A)$1,000 with
				respect to each half kilowatt of capacity of qualified photovoltaic property
				for which qualified photovoltaic property expenditures are made,
								(B)$2,000 with
				respect to any qualified solar water heating property expenditures, and
								(C)$500 with respect
				to each half kilowatt of capacity of qualified fuel cell property (as defined
				in section 48(c)(1)) for which qualified fuel cell property expenditures are
				made.
								.
					(c)Credit allowed
			 against alternative minimum tax
						(1)In
			 generalSection 25D(b) of the Internal Revenue Code of 1986 (as
			 amended by subsection (b)) is amended by adding at the end the following new
			 paragraph:
							
								(3)Credit allowed
				against alternative minimum taxThe credit allowed under
				subsection (a) for the taxable year shall not exceed the excess of—
									(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
									(B)the sum of the
				credits allowable under subpart A of part IV of subchapter A and section 27 for
				the taxable
				year.
									.
						(2)Conforming
			 amendmentSubsection (c) of section 25D of such Code is amended
			 to read as follows:
							
								(c)Carryforward of
				unused creditIf the credit allowable under subsection (a) for
				any taxable year exceeds the limitation imposed by subsection (b)(3) for such
				taxable year, such excess shall be carried to the succeeding taxable year and
				added to the credit allowable under subsection (a) for such succeeding taxable
				year.
								.
						(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2005.
					335.Energy credit
			 for combined heat and power system property
					(a)In
			 general.—Section 48(a)(3)(A) of the Internal Revenue Code of 1986 (defining
			 energy property) is by striking or at the end of clause (iii),
			 by inserting or at the end of clause (iv), and by adding at the
			 end the following new clause:
						
							(v)combined heat and
				power system
				property,
							;
					(b)Combined heat
			 and power system propertySection 48 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new subsection:
						
							(d)Combined heat
				and power system propertyFor purposes of subsection
				(a)(3)(A)(v)—
								(1)Combined heat
				and power system propertyThe term combined heat and power
				system property means property comprising a system—
									(A)which uses the
				same energy source for the simultaneous or sequential generation of electrical
				power, mechanical shaft power, or both, in combination with the generation of
				steam or other forms of useful thermal energy (including heating and cooling
				applications),
									(B)which has an
				electrical capacity of not more than 15 megawatts or a mechanical energy
				capacity of not more than 2,000 horsepower or an equivalent combination of
				electrical and mechanical energy capacities,
									(C)which
				produces—
										(i)at least 20
				percent of its total useful energy in the form of thermal energy which is not
				used to produce electrical or mechanical power (or combination thereof),
				and
										(ii)at least 20
				percent of its total useful energy in the form of electrical or mechanical
				power (or combination thereof),
										(D)the energy
				efficiency percentage of which exceeds 60 percent, and
									(E)which is placed
				in service before January 1, 2015.
									(2)Special
				rules
									(A)Energy
				efficiency percentageFor purposes of this subsection, the energy
				efficiency percentage of a system is the fraction—
										(i)the numerator of
				which is the total useful electrical, thermal, and mechanical power produced by
				the system at normal operating rates, and expected to be consumed in its normal
				application, and
										(ii)the denominator
				of which is the higher heating value of the primary fuel sources for the
				system.
										(B)Determinations
				made on btu basisThe energy efficiency percentage and the
				percentages under paragraph (1)(C) shall be determined on a Btu basis.
									(C)Input and
				output property not includedThe term combined heat and
				power system property does not include property used to transport the
				energy source to the facility or to distribute energy produced by the
				facility.
									(D)Certain
				exception not to applyThe first sentence of the matter in
				subsection (a)(3) which follows subparagraph (D) thereof shall not apply to
				combined heat and power system property.
									(3)Systems using
				bagasseIf a system is designed to use bagasse for at least 90
				percent of the energy source—
									(A)paragraph (1)(D)
				shall not apply, but
									(B)the amount of
				credit determined under subsection (a) with respect to such system shall not
				exceed the amount which bears the same ratio to such amount of credit
				(determined without regard to this paragraph) as the energy efficiency
				percentage of such system bears to 60 percent.
									(4)Nonapplication
				of certain rulesFor purposes of determining if the term
				combined heat and power system property includes technologies
				which generate electricity or mechanical power using back-pressure steam
				turbines in place of existing pressure-reducing valves or which make use of
				waste heat from industrial processes such as by using organic rankin, stirling,
				or kalina heat engine systems, paragraph (1) shall be applied without regard to
				subparagraphs (C) and (D) thereof
				.
								.
					(c)Effective
			 dateThe amendments made by this section shall apply to periods
			 after December 31, 2005, in taxable years ending after such date, under rules
			 similar to the rules of section 48(m) of the Internal Revenue Code of 1986 (as
			 in effect on the day before the date of the enactment of the Revenue
			 Reconciliation Act of 1990).
					336.Three-year
			 applicable recovery period for depreciation of qualified energy
			 management
					(a)In
			 generalSection 168(e)(3)(A) of the Internal Revenue Code of 1986
			 (defining 3-year property) is amended by striking and at the end
			 of clause (ii), by striking the period at the end of clause (iii) and inserting
			 , and, and by adding at the end the following new clause:
						
							(iv)any qualified
				energy management
				device.
							.
					(b)Definition of
			 qualified energy management deviceSection 168(i) of the Internal
			 Revenue Code of 1986 (relating to definitions and special rules) is amended by
			 inserting at the end the following new paragraph:
						
							(18)Qualified
				energy management device
								(A)In
				generalThe term qualified energy management device
				means any energy management device which is placed in service before January 1,
				2015, by a taxpayer who is a supplier of electric energy or a provider of
				electric energy services.
								(B)Energy
				management deviceFor purposes of subparagraph (A), the term
				energy management device means any meter or metering device which
				is used by the taxpayer—
									(i)to measure and
				record electricity usage data on a time-differentiated basis in at least 4
				separate time segments per day, and
									(ii)to provide such
				data on at least a monthly basis to both consumers and the
				taxpayer.
									.
					(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act, in taxable years
			 ending after such date.
					337.Three-year
			 applicable recovery period for depreciation of qualified water submetering
			 devices
					(a)In
			 generalSection 168(e)(3)(A) of the Internal Revenue Code of 1986
			 (defining 3-year property), as amended by this Act, is amended by striking
			 and at the end of clause (iii), by striking the period at the
			 end of clause (iv) and inserting , and, and by adding at the end
			 the following new clause:
						
							(v)any qualified
				water submetering
				device.
							.
					(b)Definition of
			 qualified water submetering deviceSection 168(i) of the Internal
			 Revenue Code of 1986 (relating to definitions and special rules), as amended by
			 this Act, is amended by inserting at the end the following new
			 paragraph:
						
							(19)Qualified
				water submetering device
								(A)In
				generalThe term qualified water submetering device
				means any water submetering device which is placed in service before January 1,
				2015, by a taxpayer who is an eligible resupplier with respect to the unit for
				which the device is placed in service.
								(B)Water
				submetering deviceFor purposes of this paragraph, the term
				`water submetering device' means any submetering device which is used by the
				taxpayer—
									(i)to measure and
				record water usage data, and
									(ii)to provide such
				data on at least a monthly basis to both consumers and the taxpayer.
									(C)Eligible
				resupplierFor purposes of subparagraph (A), the term
				eligible resupplier means any taxpayer who purchases and installs
				qualified water submetering devices in every unit in any multi-unit
				property.
								.
					(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act, in taxable years
			 ending after such date.
					EUtilizing
			 America’s abundant coal supplies cleanly
				341.Clean energy
			 coal bonds
					(a)In
			 generalSubpart H of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
						
							54A.Credit to
				holders of clean energy coal bonds
								(a)Allowance of
				creditIf a taxpayer holds a clean energy coal bond on 1 or more
				credit allowance dates of the bond occurring during any taxable year, there
				shall be allowed as a credit against the tax imposed by this chapter for the
				taxable year an amount equal to the sum of the credits determined under
				subsection (b) with respect to such dates.
								(b)Amount of
				credit
									(1)In
				generalThe amount of the credit determined under this subsection
				with respect to any credit allowance date for a clean energy coal bond is 25
				percent of the annual credit determined with respect to such bond.
									(2)Annual
				creditThe annual credit determined with respect to any clean
				energy coal bond is the product of—
										(A)the credit rate
				determined by the Secretary under paragraph (3) for the day on which such bond
				was sold, multiplied by
										(B)the outstanding
				face amount of the bond.
										(3)DeterminationFor
				purposes of paragraph (2), with respect to any clean energy coal bond, the
				Secretary shall determine daily or cause to be determined daily a credit rate
				which shall apply to the first day on which there is a binding, written
				contract for the sale or exchange of the bond. The credit rate for any day is
				the credit rate which the Secretary or the Secretary’s designee estimates will
				permit the issuance of clean energy coal bonds with a specified maturity or
				redemption date without discount and without interest cost to the qualified
				issuer.
									(4)Credit
				allowance dateFor purposes of this section, the term
				credit allowance date means—
										(A)March 15,
										(B)June 15,
										(C)September 15,
				and
										(D)December
				15.
										Such term
				also includes the last day on which the bond is outstanding.(5)Special rule
				for issuance and redemptionIn the case of a bond which is issued
				during the 3-month period ending on a credit allowance date, the amount of the
				credit determined under this subsection with respect to such credit allowance
				date shall be a ratable portion of the credit otherwise determined based on the
				portion of the 3-month period during which the bond is outstanding. A similar
				rule shall apply when the bond is redeemed or matures.
									(c)Limitation
				based on amount of taxThe credit allowed under subsection (a)
				for any taxable year shall not exceed the excess of—
									(1)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
									(2)the sum of the
				credits allowable under this part (other than subpart C, this subpart and
				section 1400N(l)).
									(d)Clean energy
				coal bondFor purposes of this section—
									(1)In
				generalThe term clean energy coal bond means any
				bond issued as part of an issue if—
										(A)the bond is
				issued by a qualified issuer pursuant to an allocation by the Secretary to such
				issuer of a portion of the national clean energy coal bond limitation under
				subsection (f)(2),
										(B)95 percent or
				more of the proceeds from the sale of such issue are to be used for capital
				expenditures incurred by qualified borrowers for 1 or more qualified
				projects,
										(C)the qualified
				issuer designates such bond for purposes of this section and the bond is in
				registered form, and
										(D)the issue meets
				the requirements of subsection (h).
										(2)Qualified
				project; special use rules
										(A)In
				generalThe term qualified project means a
				qualifying advanced coal project (as defined in section 48A(c)(1)) placed in
				service by a qualified borrower.
										(B)Refinancing
				rulesFor purposes of paragraph (1)(B), a qualified project may
				be refinanced with proceeds of a clean energy coal bond only if the
				indebtedness being refinanced (including any obligation directly or indirectly
				refinanced by such indebtedness) was originally incurred by a qualified
				borrower after the date of the enactment of this section.
										(C)ReimbursementFor
				purposes of paragraph (1)(B), a clean energy coal bond may be issued to
				reimburse a qualified borrower for amounts paid after the date of the enactment
				of this section with respect to a qualified project, but only if—
											(i)prior to the
				payment of the original expenditure, the qualified borrower declared its intent
				to reimburse such expenditure with the proceeds of a clean energy coal
				bond,
											(ii)not later than
				60 days after payment of the original expenditure, the qualified issuer adopts
				an official intent to reimburse the original expenditure with such proceeds,
				and
											(iii)the
				reimbursement is made not later than 18 months after the date the original
				expenditure is paid.
											(D)Treatment of
				changes in useFor purposes of paragraph (1)(B), the proceeds of
				an issue shall not be treated as used for a qualified project to the extent
				that a qualified borrower takes any action within its control which causes such
				proceeds not to be used for a qualified project. The Secretary shall prescribe
				regulations specifying remedial actions that may be taken (including conditions
				to taking such remedial actions) to prevent an action described in the
				preceding sentence from causing a bond to fail to be a clean energy coal
				bond.
										(e)Maturity
				limitations
									(1)Duration of
				termA bond shall not be treated as a clean energy coal bond if
				the maturity of such bond exceeds the maximum term determined by the Secretary
				under paragraph (2) with respect to such bond.
									(2)Maximum
				termDuring each calendar month, the Secretary shall determine
				the maximum term permitted under this paragraph for bonds issued during the
				following calendar month. Such maximum term shall be the term which the
				Secretary estimates will result in the present value of the obligation to repay
				the principal on the bond being equal to 50 percent of the face amount of such
				bond. Such present value shall be determined without regard to the requirements
				of subsection (l)(6) and using as a discount rate the average annual interest
				rate of tax of tax-exempt obligations having a term of 10 years or more which
				are issued during the month. If the term as so determined is not a multiple of
				a whole year, such term shall be rounded to the next highest whole year.
									(f)Limitation on
				amount of bonds designated
									(1)National
				limitationThere is a national clean energy coal bond limitation
				of $1,000,000,000.
									(2)Allocation by
				secretaryThe Secretary shall allocate the amount described in
				paragraph (1) among qualified projects in such manner as the Secretary
				determines appropriate, but shall reserve half of the amount allocated to
				projects designed and operated to capture carbon dioxide emissions and to
				isolate such emissions permanently from the atmosphere.
									(g)Credit included
				in gross incomeGross income includes the amount of the credit
				allowed to the taxpayer under this section (determined without regard to
				subsection (c)) and the amount so included shall be treated as interest
				income.
								(h)Special rules
				relating to expenditures
									(1)In
				generalAn issue shall be treated as meeting the requirements of
				this subsection if, as of the date of issuance, the qualified issuer reasonably
				expects—
										(A)at least 95
				percent of the proceeds from the sale of the issue are to be spent for 1 or
				more qualified projects within the 5-year period beginning on the date of
				issuance of the clean energy bond,
										(B)a binding
				commitment with a third party to spend at least 10 percent of the proceeds from
				the sale of the issue will be incurred within the 6-month period beginning on
				the date of issuance of the clean energy bond or, in the case of a clean energy
				bond the proceeds of which are to be loaned to 2 or more qualified borrowers,
				such binding commitment will be incurred within the 6-month period beginning on
				the date of the loan of such proceeds to a qualified borrower, and
										(C)such projects
				will be completed with due diligence and the proceeds from the sale of the
				issue will be spent with due diligence.
										(2)Extension of
				periodUpon submission of a request prior to the expiration of
				the period described in paragraph (1)(A), the Secretary may extend such period
				if the qualified issuer establishes that the failure to satisfy the 5-year
				requirement is due to reasonable cause and the related projects will continue
				to proceed with due diligence.
									(3)Failure to
				spend required amount of bond proceeds within 5 yearsTo the
				extent that less than 95 percent of the proceeds of such issue are expended by
				the close of the 5-year period beginning on the date of issuance (or if an
				extension has been obtained under paragraph (2), by the close of the extended
				period), the qualified issuer shall redeem all of the nonqualified bonds within
				90 days after the end of such period. For purposes of this paragraph, the
				amount of the nonqualified bonds required to be redeemed shall be determined in
				the same manner as under section 142.
									(i)Special rules
				relating to arbitrageA bond which is part of an issue shall not
				be treated as a clean energy coal bond unless, with respect to the issue of
				which the bond is a part, the qualified issuer satisfies the arbitrage
				requirements of section 148 with respect to proceeds of the issue.
								(j)Cooperative
				electric company; qualified energy tax credit bond lender; governmental body;
				qualified borrowerFor purposes of this section—
									(1)Cooperative
				electric companyThe term cooperative electric
				company means a mutual or cooperative electric company described in
				section 501(c)(12) or section 1381(a)(2)(C), or a not-for-profit electric
				utility which has received a loan or loan guarantee under the Rural
				Electrification Act.
									(2)Clean energy
				bond lenderThe term clean energy bond lender means
				a lender which is a cooperative which is owned by, or has outstanding loans to,
				100 or more cooperative electric companies and is in existence on February 1,
				2002, and shall include any affiliated entity which is controlled by such
				lender.
									(3)Governmental
				bodyThe term governmental body means any State,
				territory, possession of the United States, the District of Columbia, Indian
				tribal government, and any political subdivision.
									(4)Qualified
				issuerThe term qualified issuer means—
										(A)a clean energy
				bond lender,
										(B)a cooperative
				electric company, or
										(C)a governmental
				body.
										(5)Qualified
				borrowerThe term qualified borrower means—
										(A)a mutual or
				cooperative electric company described in section 501(c)(12) or 1381(a)(2)(C),
				or
										(B)a governmental
				body.
										(k)Special rules
				relating to pool bondsNo portion of a pooled financing bond may
				be allocable to any loan unless the borrower has entered into a written loan
				commitment for such portion prior to the issue date of such issue.
								(l)Other
				definitions and special rulesFor purposes of this
				section—
									(1)BondThe
				term bond includes any obligation.
									(2)Pooled
				financing bondThe term pooled financing bond shall
				have the meaning given such term by section 149(f)(4)(A).
									(3)Partnership; s
				corporation; and other pass-thru entities
										(A)In
				generalUnder regulations prescribed by the Secretary, in the
				case of a partnership, trust, S corporation, or other pass-thru entity, rules
				similar to the rules of section 41(g) shall apply with respect to the credit
				allowable under subsection (a).
										(B)No basis
				adjustmentRules similar to the rules under section 1397E(i)(2)
				shall apply.
										(4)Bonds held by
				regulated investment companiesIf any clean energy coal bond is
				held by a regulated investment company, the credit determined under subsection
				(a) shall be allowed to shareholders of such company under procedures
				prescribed by the Secretary.
									(5)Treatment for
				estimated tax purposesSolely for purposes of sections 6654 and
				6655, the credit allowed by this section to a taxpayer by reason of holding a
				clean energy coal bond on a credit allowance date shall be treated as if it
				were a payment of estimated tax made by the taxpayer on such date.
									(6)Ratable
				principal amortization requiredA bond shall not be treated as a
				clean energy coal bond unless it is part of an issue which provides for an
				equal amount of principal to be paid by the qualified issuer during each
				calendar year that the issue is outstanding.
									(7)ReportingIssuers
				of clean energy coal bonds shall submit reports similar to the reports required
				under section 149(e).
									(m)TerminationThis
				section shall not apply with respect to any bond issued after December 31,
				2010.
								.
					(b)ReportingSubsection
			 (d) of section 6049 of the Internal Revenue Code of 1986 (relating to returns
			 regarding payments of interest) is amended by adding at the end the following
			 new paragraph:
						
							(9)Reporting of
				credit on clean energy coal bonds
								(A)In
				generalFor purposes of subsection (a), the term
				interest includes amounts includible in gross income under section
				54A(g) and such amounts shall be treated as paid on the credit allowance date
				(as defined in section 54A(b)(4)).
								(B)Reporting to
				corporations, etcExcept as otherwise provided in regulations, in
				the case of any interest described in subparagraph (A), subsection (b)(4) shall
				be applied without regard to subparagraphs (A), (H), (I), (J), (K), and (L)(i)
				of such subsection.
								(C)Regulatory
				authorityThe Secretary may prescribe such regulations as are
				necessary or appropriate to carry out the purposes of this paragraph, including
				regulations which require more frequent or more detailed
				reporting.
								.
					(c)Clerical
			 amendmentThe table of sections for subpart H of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new item:
						
							
								Sec. 54A. Credit to holders of clean
				energy coal
				bonds.
							
							.
					(d)Issuance of
			 regulationsThe Secretary of the Treasury shall issues
			 regulations required under section 54A of the Internal Revenue Code of 1986 (as
			 added by this section) not later than 120 days after the date of the enactment
			 of this Act.
					(e)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after December 31, 2005.
					342.Extension and
			 expansion of qualifying advanced coal project credit
					(a)Expanding
			 aggregate creditsSection 48A(d)(3)(A) of the Internal Revenue
			 Code of 1986 (relating to aggregate credits) is amended by striking
			 $1,300,000,000 and inserting
			 $2,300,000,000.
					(b)Authorization
			 of Additional Integrated Gasification Combined Cycle
			 ProjectsSubparagraph (B) of section 48A(d)(3) of the Internal
			 Revenue Code of 1986 (relating to aggregate credits) is amended to read as
			 follows:
						
							(B)Particular
				projectsOf the dollar amount in subparagraph (A), the Secretary
				is authorized to certify—
								(i)$800,000,000 for
				integrated gasification combined cycle projects the application for which is
				submitted during the period described in paragraph (2)(A)(i),
								(ii)$500,000,000 for
				projects which use other advanced coal-based generation technologies the
				application for which is submitted during the period described in paragraph
				(2)(A)(i), and
								(iii)$1,000,000,000
				for integrated gasification combined cycle projects the application for which
				is submitted during the period described in paragraph (2)(A)(ii) and which are
				designed and operated to capture carbon dioxide emissions and isolate such
				emissions permanently from the
				atmosphere.
								.
					(c)Application
			 period for additional projectsSubparagraph (A) of section
			 48A(d)(2) of the Internal Revenue Code of 1986 (relating to certification) is
			 amended to read as follows:
						
							(A)Application
				periodEach applicant for certification under this paragraph
				shall submit an application meeting the requirements of subparagraph (B). An
				applicant may only submit an application—
								(i)for an allocation
				from the dollar amount specified in clause (i) or (ii) of paragraph (3)(A)
				during the 3-year period beginning on the date the Secretary establishes the
				program under paragraph (1), and
								(ii)for an
				allocation from the dollar amount specified in paragraph (3)(A)(iii) during the
				3-year period beginning at the termination of the period described in clause
				(i).
								.
					(d)Modification of
			 qualifying advanced coal project creditSubparagraph (C) of
			 section 48A(e)(1) of the Internal Revenue Code of 1986 is amended by inserting
			 (300 megawatts in the case of projects using subbituminous or lignite as
			 a primary feedstock) after 400 megawatts.
					(e)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the amendments made by section 1307 of the Energy Policy Act of
			 2005.
					343.Expansion of
			 qualifying gasification project credit
					(a)Increasing
			 credit limitSection 48B(d)(1) of the Internal Revenue Code of
			 1986 is amended by striking $350,000,000 and inserting
			 $1,000,000,000.
					(b)ExpansionSection
			 48B(d)(3) of the Internal Revenue Code of 1986 is amended—
						(1)by striking
			 and  at the end of subparagraph (E),
						(2)by redesignating
			 subparagraph (F) as subparagraph (G), and
						(3)by inserting
			 after subparagraph (E) the following new subparagraph:
							
								(F)the proposed
				project is designed and operated to capture carbon dioxide emissions and
				isolate such emissions permanently from the atmosphere,
				and
								.
						(c)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the amendments made by section 1307 of the Energy Policy Act of
			 2005.
					344.Coal-to-liquid
			 and biomass transportation fuels
					(a)DefinitionsIn
			 this section:
						(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
						(2)BiomassThe
			 term biomass has the meaning given the term in section 203(b) of
			 the Energy Policy Act of 2005 (42 U.S.C. 15852(b)).
						(3)Coal-to-liquidThe
			 term coal-to-liquid means—
							(A)with respect to a
			 process or technology, the use of coal resources of the United States to
			 produce a liquid transportation fuel, including diesel and jet fuels;
			 and
							(B)with respect to a
			 facility, the use at the facility of a process or technology described in
			 subparagraph (A).
							(4)SecretaryThe
			 term Secretary means the Secretary of Energy.
						(b)Research
			 program
						(1)In
			 generalThe Secretary, in coordination with the Administrator and
			 the Secretary of Defense and in consultation with the States, shall
			 periodically conduct assessments of the costs and benefits of coal-to-liquid
			 and biomass programs in the United States, including an analysis of—
							(A)technology
			 relating to those programs;
							(B)the potential
			 effects of those programs on—
								(i)air
			 and water quality;
								(ii)the public
			 health;
								(iii)greenhouse gas
			 emissions and the permanent sequestration of those emissions; and
								(iv)the
			 economy;
								(C)levels of
			 investment required to make commercial coal-to-liquid and biomass production
			 economical; and
							(D)the national
			 security impacts of various levels of coal-to-liquid and biomass production
			 during the 20-year period beginning on the date on which the initial assessment
			 is conducted.
							(2)ReportsNot
			 later than 1 year after the date of enactment of this Act, and every 2 years
			 thereafter, the Secretary shall submit to Congress a report describing the
			 results of the applicable analysis under paragraph (1), including
			 recommendations for the appropriate level of development of coal-to-liquid and
			 biomass programs, and programs using any other appropriate resources, to
			 promote a reduction in greenhouse gas emissions from the quantity of those
			 emissions that would have occurred using only petroleum-based fuels.
						(3)Advisory
			 committeeThe Secretary shall establish an advisory committee to
			 advise the Secretary in carrying out analyses and reports under this
			 subsection.
						(4)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this subsection $100,000,000, to remain available until
			 expended.
						(c)Refinery
			 diversification grant program
						(1)EstablishmentNot
			 later than 1 year after the date on which the initial report under subsection
			 (b)(2) is submitted, the Secretary, in consultation with the Administrator, may
			 establish a program under which the Secretary may provide not more than 6
			 competitive grants to support the commercial deployment in the United States of
			 coal-to-liquid refineries.
						(2)Eligible
			 projectsA project shall be eligible to receive a grant under
			 this subsection if, as determined by the Secretary—
							(A)the purpose of
			 the project is to deploy in the United States a coal-to-liquid refinery;
							(B)the project
			 supports the diversification of coal-producing regions and coal ranks
			 throughout the United States;
							(C)the developer of
			 the project would be financially viable without receiving a grant under this
			 subsection;
							(D)the project site
			 has been identified;
							(E)a preliminary
			 feasibility study of the project has been completed;
							(F)a long-term
			 source of coal has been identified and secured for the project; and
							(G)the refinery that
			 is the subject of the project will—
								(i)have a production
			 capacity of at least 12,000 barrels per day; and
								(ii)be
			 designed and operated to capture carbon dioxide emissions and permanently
			 isolate those emissions from the atmosphere, including by the integration of
			 enhanced oil recovery or enhanced natural gas recovery.
								(3)Use of
			 fundsA grant provided under this subsection shall be used to pay
			 the costs associated with deploying in the United States a coal-to-liquid
			 refinery, including the costs of preliminary engineering and engineering design
			 specifications for the refinery.
						(4)Maximum
			 amountThe amount of a grant provided under this subsection shall
			 not exceed $50,000,000.
						(5)ReportsNot
			 later than 1 year after the date of enactment of this Act, and annually
			 thereafter until the date on which funds made available to carry out this
			 subsection are expended, the Secretary shall submit to Congress a report
			 describing the status of each project that received a grant under this
			 subsection during the preceding calendar year.
						(6)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this subsection $300,000,000, to remain available until
			 expended.
						IVReal government
			 leadership for clean and secure energy
			AFederal biofuels
			 and efficient vehicle use leadership
				401.Federal agency
			 ethanol-blended gasoline and biodiesel purchasing requirement
					(a)In
			 generalTitle III of the Energy Policy Act of 1992 is amended by
			 striking section 306 (42 U.S.C. 13215) and inserting the following:
						
							306.Federal agency
				ethanol-blended gasoline and biodiesel purchasing requirement
								(a)Ethanol-blended
				gasolineThe head of each Federal agency shall ensure that, in
				areas in which ethanol-blended gasoline is reasonably available at a generally
				competitive price, the Federal agency purchases ethanol-blended gasoline
				containing at least 10 percent ethanol, rather than gasoline that is not
				ethanol-blended, for use in vehicles used by the agency that use
				gasoline.
								(b)Biodiesel
									(1)Definition of
				biodieselIn this subsection, the term biodiesel has
				the meaning given the term in section 312(f).
									(2)RequirementThe
				head of each Federal agency shall ensure that the Federal agency purchases, for
				use in fueling fleet vehicles that use diesel fuel used by the Federal agency
				at the location at which fleet vehicles of the Federal agency are centrally
				fueled, in areas in which the biodiesel-blended diesel fuel described in
				subparagraphs (A) and (B) is available at a generally competitive price—
										(A)as of the date
				that is 5 years after the date of enactment of this paragraph,
				biodiesel-blended diesel fuel that contains at least 20 percent biodiesel,
				rather than diesel fuel that is not biodiesel-blended; and
										(B)as of the date
				that is 10 years after the date of enactment of this paragraph,
				biodiesel-blended diesel fuel that contains at least 80 percent biodiesel,
				rather than diesel fuel that is not biodiesel-blended.
										(3)Requirement of
				Federal lawThis subsection shall not be considered a requirement
				of Federal law for the purposes of section 312.
									(c)ExemptionThis
				section does not apply to fuel used in vehicles excluded from the definition of
				fleet by subparagraphs (A) through (H) of section
				301(9).
								.
					402.Use of the
			 existing flexible fuel vehicle fleet of the Federal government
					(a)Use of
			 alternative fuels by flexible fuel vehiclesSection 400AA(a)(3)
			 of the Energy Policy and Conservation Act (42 U.S.C. 6374(a)(3)) is amended by
			 striking subparagraph (E) and inserting the following:
						
							(E)(i)Flexible fuel vehicles
				acquired pursuant to this section shall be operated on alternative fuels unless
				the Secretary determines that an agency qualifies for a waiver of that
				requirement for vehicles operated by the agency in a particular geographic area
				in which—
									(I)the alternative fuel otherwise required
				to be used in the vehicle is not reasonably available to retail purchasers of
				the fuel, as certified to the Secretary by the head of the agency; or
									(II)the cost of the alternative fuel
				otherwise required to be used in the vehicle is unreasonably more expensive
				compared to gasoline, as certified to the Secretary by the head of the
				agency.
									(ii)The Secretary shall monitor
				compliance with this subparagraph by all agency fleets and shall submit
				annually to Congress a report that—
									(I)describes the extent to which the
				requirements of this subparagraph are being achieved; and
									(II)includes information on annual
				reductions achieved from the use of petroleum-based fuels and the problems, if
				any, encountered in acquiring alternative
				fuels.
									.
					(b)Alternative
			 compliance and flexibilityThe Energy Policy Act of 1992 is
			 amended by striking section 514 (42 U.S.C. 13263a) and inserting the
			 following:
						
							514.Alternative
				compliance
								(a)Application for
				waiverAny head of a Federal agency described in section
				303(b)(3), any covered person subject to section 501, and any State subject to
				section 507(o) may petition the Secretary for a waiver of the applicable
				requirements of section 303, 501, or 507(o).
								(b)Grant of
				waiverThe Secretary may grant a waiver of the requirements of
				section 303, 501, or 507(o) upon a showing that the fleet owned, operated,
				leased, or otherwise controlled by the Federal agency, State, or covered
				person—
									(1)will achieve a
				reduction in its annual consumption of petroleum fuels equal to—
										(A)the reduction in
				consumption of petroleum that would result from 100 percent compliance with
				fuel use requirements in section 303 or 501, as appropriate; or
										(B)for entities
				covered under section 507(o), a reduction equal to the covered entity's
				consumption of alternative fuels if all its alternative fuel vehicles given
				credit under section 508 were to use alternative fuel 100 percent of the time;
				and
										(2)is in compliance
				with all applicable vehicle emission standards established by the Administrator
				under the Clean Air Act (42 U.S.C. 7401 et seq.).
									(c)Revocation of
				waiverThe Secretary shall revoke any waiver granted under this
				section if the Federal agency, State, or covered person fails to comply with
				subsection
				(b).
								.
					403.Standards for
			 executive agency automobilesSection 32917 of title 49, United States
			 Code, is amended to read as follows:
					
						32917.Standards
				for executive agency automobiles
							(a)DefinitionsIn
				this section:
								(1)AutomobileThe
				term automobile does not include any vehicle designed for
				combat-related missions, law enforcement work, or emergency rescue work.
								(2)Executive
				agencyThe term Executive agency has the meaning
				given that term in section 105 of title 5.
								(3)New
				automobileThe term new automobile, with respect to
				the fleet of automobiles of an executive agency, means an automobile that is
				leased for at least 60 consecutive days or bought, by or for the Executive
				agency, after September 30, 2004.
								(b)Baseline
				average fuel economy
								(1)In
				generalIn accordance with guidance issued under subsection (e),
				the head of each Executive agency shall calculate, for all automobiles in the
				Executive agency’s fleet of automobiles that were leased or bought as new
				vehicles in fiscal year 2004, the average fuel economy for the
				automobiles.
								(2)BaselineFor
				purposes of this section, the average fuel economy as calculated in paragraph
				(1) shall be the baseline average fuel economy for the Executive agency’s fleet
				of automobiles.
								(c)Increase of
				average fuel economyThe head of an Executive agency shall manage
				the procurement of automobiles for that Executive agency so that not later than
				September 30, 2008, the average fuel economy of the new automobiles in the
				Executive agency’s fleet of automobiles is not less than 3 miles per gallon
				higher than the baseline average fuel economy determined under subsection (b)
				for that fleet.
							(d)Fuel
				efficiencyThe head of an Executive agency shall ensure that each
				new automobile procured by the Executive agency is as fuel efficient as
				practicable.
							(e)Calculation of
				average fuel economyThe Secretary of Transportation shall issue
				guidance to carry out this section, including guidance for the calculation of
				average fuel
				economy.
							.
				404.Federal fleet
			 conservation requirements
					(a)In
			 GeneralPart J of title IV of the Energy Policy and Conservation Act (42 U.S.C.
			 6374 et seq.) is amended by adding at the end the following:
						
							400FF.Federal
				fleet conservation requirements
								(a)Mandatory
				Reduction in Petroleum Consumption
									(1)In
				generalThe Secretary shall issue regulations for Federal fleets
				subject to section 400AA requiring that each Federal agency—
										(A)not later than
				October 1, 2012, achieve at least a 20 percent reduction in petroleum
				consumption, as calculated from the baseline established by the Secretary for
				fiscal year 1999; and
										(B)not later than
				October 1, 2020, achieve at least a 40 percent reduction in petroleum
				consumption, as calculated from the baseline established by the Secretary for
				fiscal year 1999.
										(2)Plan
										(A)RequirementThe
				regulations shall require each Federal agency to develop a plan to meet the
				required petroleum reduction level.
										(B)MeasuresThe
				plan may allow an agency to meet the required petroleum reduction level
				through—
											(i)the use of
				alternative fuels;
											(ii)the acquisition
				of vehicles with higher fuel economy, including hybrid vehicles;
											(iii)the
				substitution of cars for light trucks;
											(iv)an increase in
				vehicle load factors;
											(v)a
				decrease in vehicle miles traveled;
											(vi)a decrease in
				fleet size; and
											(vii)other
				measures.
											(C)Replacement
				tiresThe regulations shall include a requirement that each
				Federal agency purchase energy-efficient replacement tires for the respective
				fleet vehicles of the agency.
										(b)Federal
				Employee Incentive Programs for Reducing Petroleum Consumption
									(1)In
				generalEach Federal agency shall actively promote incentive
				programs that encourage Federal employees and contractors to reduce petroleum
				through the use of practices such as—
										(A)telecommuting;
										(B)public
				transit;
										(C)carpooling;
				and
										(D)bicycling.
										(2)Monitoring and
				support for incentive programsThe Administrator of the General
				Services Administration, the Director of the Office of Personnel Management,
				and the Secretary of the Department of Energy shall monitor and provide
				appropriate support to agency programs described in paragraph
				(1).
									.
					(b)Table of
			 Contents AmendmentThe table of contents of the
			 Energy Policy and Conservation Act
			 (42 U.S.C. prec. 6201) is amended by adding at the end of the items relating to
			 part J of title III the following:
						
							
								Sec. 400FF. Federal fleet conservation
				requirements
							
							
					BFederal clean and
			 efficient energy leadership
				411.Federal
			 leadership on clean energy purchasingSection 203 of the Energy Policy Act of 2005
			 (42 U.S.C. 15852) is amended by striking subsection (a) and inserting the
			 following:
					
						(a)RequirementThe
				President, acting through the Secretary, shall ensure that, of the total
				quantity of electric energy the Federal Government consumes during any fiscal
				year, the following amounts shall be renewable energy:
							(1)Not less than 5
				percent in each of fiscal years 2008 and 2009.
							(2)Not less than 7.5
				percent in each of fiscal years 2010 through 2012.
							(3)Not less than 10
				percent in fiscal year 2013 and each fiscal year
				thereafter.
							.
				412.Clean and
			 secure backup power at Federal facilitiesNot later than 1 year after the date of
			 enactment of this Act, the Director of the Office of Management and Budget, the
			 Secretary of Defense, and the Secretary of Homeland Security shall jointly
			 promulgate regulations establishing requirements applicable to all Federal
			 agency procurement actions, and to any Federal funds being used, for the
			 purpose of buying or replacing emergency backup power or off-grid energy or
			 electricity sources, with a strong procurement preference for clean emergency
			 backup power or distributed or off-grid electricity generation or energy
			 storage units that—
					(1)emit no or very low air emissions during
			 use or the energy storage process, such as—
						(A)fuel cells;
						(B)integrated solar panels and battery
			 systems; and
						(C)pumped hydroelectric storage; and
						(2)to the extent practicable, do not depend
			 primarily on fossil fuel or fossil fuel delivery systems.
					413.Eliminating
			 vampire electronic devices
					(a)DefinitionsIn
			 this section:
						(1)Agency
							(A)In
			 generalThe term Agency has the meaning given the
			 term Executive agency in section 105 of title 5, United States
			 Code.
							(B)InclusionsThe
			 term Agency includes military departments, as the term is
			 defined in section 102 of title 5, United States Code.
							(2)Eligible
			 productThe term eligible product means a
			 commercially available, off-the-shelf product that—
							(A)(i)uses external standby
			 power devices; or
								(ii)contains an internal standby power
			 function; and
								(B)is included on
			 the list compiled under subsection (d).
							(b)Federal
			 purchasing requirementSubject to subsection (c), if an Agency
			 purchases an eligible product, the Agency shall purchase—
						(1)an eligible
			 product that uses not more than 1 watt in the standby power consuming mode of
			 the eligible product; or
						(2)if an eligible
			 product described in paragraph (1) is not available, the eligible product with
			 the lowest available standby power wattage in the standby power consuming mode
			 of the eligible product.
						(c)LimitationThe
			 requirements of subsection (b) shall apply to a purchase by an Agency only
			 if—
						(1)the lower-wattage
			 eligible product is—
							(A)lifecycle
			 cost-effective; and
							(B)practicable;
			 and
							(2)the utility and
			 performance of the eligible product is not compromised by the lower wattage
			 requirement.
						(d)Eligible
			 products
						(1)In
			 generalThe Secretary of Energy, in consultation with the
			 Secretary of Defense and the Administrator of General Services, shall compile a
			 list of cost-effective eligible products that shall be subject to the
			 purchasing requirements of subsection (b).
						(2)Energy star
			 programThe Administrator of the Environmental Protection Agency
			 shall incorporate the list of eligible products into the Energy Star program
			 established by section 324A(a) of the Energy Policy and Conservation Act (42
			 U.S.C. 6294a(a)).
						414.Promoting
			 Federal leadership in energy management
					(a)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, the Director of the Office of Federal
			 Procurement Policy and the Under Secretary of Defense for Acquisition,
			 Technology, and Logistics shall, after consultation with private sector
			 voluntary standard setting organizations focused on increasing energy and
			 environmental performance, jointly promulgate revisions to the applicable
			 acquisition regulations—
						(1)to direct any
			 Federal procurement executives involved in the acquisition, construction, or
			 major renovation (including contracting for the construction or major
			 renovation) of any building—
							(A)to employ
			 integrated design principles;
							(B)to improve site
			 selection for environmental and community benefits;
							(C)to protect and
			 conserve water;
							(D)to enhance indoor
			 environmental quality; and
							(E)to reduce
			 environmental impacts of materials and waste flows;
							(2)to direct Federal
			 procurement executives involved in leasing buildings, to give preference to the
			 lease of buildings—
							(A)that are energy
			 efficient; and
							(B)to which
			 contemporary high performance and sustainable design principles have been
			 applied during construction or renovation; and
							(3)that shall be
			 effective on promulgation of the regulations.
						(b)GuidanceNot
			 later than 90 days after promulgation of the regulations under subsection (a),
			 the Director and the Under Secretary shall issue guidance to each Federal
			 procurement executive providing direction and instructions to renegotiate
			 existing buildings and facilities leases to obtain improvements in accordance
			 with this section.
					415.Retention of
			 savings from energy savings performance contracts
					(a)Retention of
			 savingsSection 546(c) of the National Energy Conservation Policy
			 Act (42 U.S.C. 8256(c)) is amended by striking paragraph (5).
					(b)Financing
			 flexibilitySection 801(a)(2) of the National Energy Conservation
			 Policy Act (42 U.S.C. 8287(a)(2)) is amended by adding at the end the
			 following:
						
							(E)Separate
				contractsIn carrying out a contract under this title, a Federal
				agency may—
								(i)enter into a
				separate contract for energy services and conservation measures under the
				contract; and
								(ii)provide all or
				part of the financing necessary to carry out the
				contract.
								.
					(c)Definition of
			 energy savingsSection 804(2) of the National Energy Conservation
			 Policy Act (42 U.S.C. 8287c(2)) is amended—
						(1)by redesignating
			 subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii), respectively,
			 and indenting appropriately;
						(2)by striking
			 means a reduction and inserting means—
							
								(A)a
				reduction
								;
						(3)by striking the
			 period at the end and inserting a semicolon; and
						(4)by adding at the
			 end the following:
							
								(B)the increased
				efficient use of an existing energy source by cogeneration or heat recovery and
				installation of renewable energy systems;
								(C)the sale or
				transfer of electrical or thermal energy generated on-site, but in excess of
				Federal needs, to utilities or non-Federal energy users; and
								(D)the increased
				efficient use of existing water sources in interior or exterior
				applications.
								.
						(d)Energy and cost
			 savings in nonbuilding applications
						(1)DefinitionsIn
			 this subsection:
							(A)Nonbuilding
			 applicationThe term nonbuilding application
			 means—
								(i)any
			 class of vehicles, devices, or equipment that is transportable under the power
			 of the applicable vehicle, device, or equipment by land, sea, or air and that
			 consumes energy from any fuel source for the purpose of—
									(I)that
			 transportation; or
									(II)maintaining a
			 controlled environment within the vehicle, device, or equipment; and
									(ii)any
			 federally-owned equipment used to generate electricity or transport
			 water.
								(B)Secondary
			 savings
								(i)In
			 generalThe term secondary savings means additional
			 energy or cost savings that are a direct consequence of the energy savings that
			 result from the energy efficiency improvements that were financed and
			 implemented pursuant to an energy savings performance contract (as defined in
			 section 423(a)).
								(ii)InclusionsThe
			 term secondary savings includes—
									(I)energy and cost
			 savings that result from a reduction in the need for fuel delivery and
			 logistical support;
									(II)personnel cost
			 savings and environmental benefits; and
									(III)in the case of
			 electric generation equipment, the benefits of increased efficiency in the
			 production of electricity, including revenues received by the Federal
			 Government from the sale of electricity produced.
									(C)SecretaryThe
			 term Secretary means the Secretary of Energy.
							(2)Study
							(A)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary and the Secretary of Defense shall jointly conduct a
			 study of the potential for the use of energy savings performance contracts to
			 reduce energy consumption and provide energy and cost savings in nonbuilding
			 applications.
							(B)RequirementsThe
			 study under this subsection shall include—
								(i)an
			 estimate of the potential energy and cost savings to the Federal Government,
			 including secondary savings and benefits, from increased efficiency in
			 nonbuilding applications;
								(ii)an
			 assessment of the feasibility of extending the use of energy savings
			 performance contracts to nonbuilding applications, including an identification
			 of any regulatory or statutory barriers to such use; and
								(iii)such
			 recommendations as the Secretary and the Secretary of Defense determine to be
			 appropriate.
								(3)ReportOn
			 completion of the study under paragraph (2), the Secretary and the Secretary of
			 Defense shall submit to the President and the appropriate committees of
			 Congress a report that describes—
							(A)the results of
			 the study; and
							CState, tribal,
			 and local clean and efficient energy leadership
				421.Freedom from
			 fossil fuels (F4) bonds
					(a)In
			 generalSubpart H of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to credits against tax), as amended by
			 this Act, is amended by adding at the end the following new section:
						
							54B.Credit to
				holders of freedom from fossil fuels (F4) bonds
								(a)Allowance of
				creditIf a taxpayer holds a Freedom from Fossil Fuels (F4) bond
				on 1 or more credit allowance dates of the bond occurring during any taxable
				year, there shall be allowed as a credit against the tax imposed by this
				chapter for the taxable year an amount equal to the sum of the credits
				determined under subsection (b) with respect to such dates.
								(b)Amount of
				credit
									(1)In
				generalThe amount of the credit determined under this subsection
				with respect to any credit allowance date for a Freedom from Fossil Fuels (F4)
				bond is 25 percent of the annual credit determined with respect to such
				bond.
									(2)Annual
				creditThe annual credit determined with respect to any Freedom
				from Fossil Fuels (F4) bond is the product of—
										(A)the credit rate
				determined by the Secretary under paragraph (3) for the day on which such bond
				was sold, multiplied by
										(B)the outstanding
				face amount of the bond.
										(3)DeterminationFor
				purposes of paragraph (2), with respect to any Freedom from Fossil Fuels (F4)
				bond, the Secretary shall determine daily or cause to be determined daily a
				credit rate which shall apply to the first day on which there is a binding,
				written contract for the sale or exchange of the bond. The credit rate for any
				day is the credit rate which the Secretary or the Secretary’s designee
				estimates will permit the issuance of Freedom from Fossil Fuels (F4) bonds with
				a specified maturity or redemption date without discount and without interest
				cost to the issuing governmental body.
									(4)Credit
				allowance dateFor purposes of this section, the term
				credit allowance date means—
										(A)March 15,
										(B)June 15,
										(C)September 15,
				and
										(D)December
				15.
										Such term
				also includes the last day on which the bond is outstanding.(5)Special rule
				for issuance and redemptionIn the case of a bond which is issued
				during the 3-month period ending on a credit allowance date, the amount of the
				credit determined under this subsection with respect to such credit allowance
				date shall be a ratable portion of the credit otherwise determined based on the
				portion of the 3-month period during which the bond is outstanding. A similar
				rule shall apply when the bond is redeemed or matures.
									(c)Limitation
				based on amount of tax
									(1)In
				generalThe credit allowed under subsection (a) for any taxable
				year shall not exceed the excess of—
										(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
										(B)the sum of the
				credits allowable under this part (other than subpart C, section 1400N(l), and
				this subpart).
										(2)Carryforward of
				unused creditIf the credit allowable under subsection (a)
				exceeds the limitation imposed by paragraph (1) for such taxable year, such
				excess shall be carried to each of the 5 taxable years following the unused
				credit year and added to the credit allowable under subsection (a) for each
				such taxable year, subject to the application of paragraph (1) to such taxable
				year.
									(d)Freedom from
				fossil Fuels (F4) bondFor purposes of this section—
									(1)In
				generalThe term Freedom from Fossil Fuels (F4) bond
				means any bond issued as part of an issue if—
										(A)the bond is
				issued by a governmental body pursuant to an allocation by the Freedom from
				Fossil Fuels (F4) Bonds Board to such issuer of a portion of the Freedom from
				Fossil Fuels (F4) bond limitation under subsection (f)(2),
										(B)95 percent or
				more of the proceeds from the sale of such issue are to be used for capital
				expenditures incurred for 1 or more qualified fossil fuel use reduction
				projects,
										(C)the issuer
				designates such bond for purposes of this section and the bond is in registered
				form,
										(D)such bond
				satisfies public approval requirements similar to the requirements of section
				147(f)(2),
										(E)except as
				provided in paragraph (4)(B), the payment of the principal of such issue is
				secured by taxes of general applicability imposed by a general purpose
				governmental unit, and
										(F)the issue meets
				the requirements of subsection (h).
										(2)Qualified
				fossil fuel use reduction project
										(A)In
				generalThe term a qualified fossil fuel use reduction
				project means any project that will reduce oil and fossil fuel
				consumption, including—
											(i)transit oriented
				development,
											(ii)public transit
				infrastructure,
											(iii)alternative
				fuels vehicles and infrastructure,
											(iv)nonpetroleum
				vehicle manufacturing facilities,
											(v)energy efficiency
				and energy demand reduction,
											(vi)greenhouse gas
				reduction programs and systems, and
											(vii)telecommuting
				programs.
											(B)Qualified
				propertyThe term qualified property means real
				property—
											(i)which is, or is
				to be, owned by—
												(I)a governmental
				body, or
												(II)an organization
				described in section 501(c)(3) and exempt from taxation under section 501(a)
				and which has as one if its purposes environmental preservation, and
												(ii)which is
				reasonably anticipated to be available for use by members of the general
				public, unless such use would change the character of the property and be
				contrary to the qualified use of the property.
											(C)Safe harbor for
				management contractsFor purposes of subparagraph (B), property
				shall not be treated as qualified property if any rights or benefits of such
				property inure to a private person other than rights or benefits under a
				management contract or similar type of operating agreement to which rules
				similar to the rules applicable to tax-exempt bonds apply.
										(D)Limit on
				disposition of propertyAny disposition of any interest in
				property acquired or improved in connection with a qualified fossil fuel use
				reduction project described in this paragraph (except a project described in
				subparagraph (A)(v)) shall contain an option (recorded pursuant to applicable
				State or local law) to purchase such property for an amount equal to the
				original acquisition price of such property for any interested organizations
				described in subparagraph (B)(i)(II) if such organization purchases such
				property subject to a restrictive covenant requiring a continued qualified use
				of such property.
										(E)Qualified
				useThe term qualified use means, with respect to
				property, a use which is consistent with the purpose of the qualified fossil
				fuel use reduction project related to such property.
										(3)Special use
				rules
										(A)Refinancing
				rulesFor purposes of paragraph (1)(B), a qualified fossil fuel
				use reduction project may be refinanced with proceeds of a Freedom from Fossil
				Fuels (F4) bond only if the indebtedness being refinanced (including any
				obligation directly or indirectly refinanced by such indebtedness) was
				originally incurred by the borrower after the date of the enactment of this
				section.
										(B)ReimbursementFor
				purposes of paragraph (1)(B), a Freedom from Fossil Fuels (F4) bond may be
				issued to reimburse a borrower for amounts paid after the date of the enactment
				of this section with respect to a qualified fossil fuel use reduction project,
				but only if—
											(i)prior to the
				payment of the original expenditure, the borrower declared its intent to
				reimburse such expenditure with the proceeds of a Freedom from Fossil Fuels
				(F4) bond,
											(ii)not later than
				60 days after payment of the original expenditure, the issuer adopts an
				official intent to reimburse the original expenditure with such proceeds,
				and
											(iii)the
				reimbursement is made not later than 18 months after the date the original
				expenditure is paid.
											(C)Treatment of
				changes in useFor purposes of paragraph (1)(B), the proceeds of
				an issue shall not be treated as used for a qualified fossil fuel use reduction
				project to the extent that a borrower takes any action within its control which
				causes such proceeds not to be used for a qualified fossil fuel use reduction
				project. The Secretary shall prescribe regulations specifying remedial actions
				that may be taken (including conditions to taking such remedial actions) to
				prevent an action described in the preceding sentence from causing a bond to
				fail to be a Freedom from Fossil Fuels (F4) bond.
										(4)Special rules
				for projects described in paragraph (2)(a)(v)
										(A)Limit on use of
				proceeds for projectThis subsection shall not apply to any bond
				issued as part of an issue if an amount of the proceeds from such issue are
				used for a qualified fossil fuel use reduction project described in paragraph
				(2)(A)(v) and involving public infrastructure in excess of an amount equal to 5
				percent of the total amount of such proceeds used for all projects described in
				such paragraph (2)(A)(v).
										(B)Private use and
				repayment of proceedsIn the case of proceeds of an issue which
				are used for a qualified fossil fuel use reduction project described in
				paragraph (2)(A)(v), the issue of which such bonds are a part shall not fail to
				meet the requirements of this subsection solely because the proceeds of a
				disposition of any interest in such property are used to redeem such bonds as
				long as the purchaser of such property makes an irrevocable election not to
				claim any deduction with respect to such project under section 198.
										(e)Maturity
				limitations
									(1)Duration of
				termA bond shall not be treated as a Freedom from Fossil Fuels
				(F4) bond if the maturity of such bond exceeds the maximum term determined by
				the Secretary under paragraph (2) with respect to such bond.
									(2)Maximum
				termDuring each calendar month, the Secretary shall determine
				the maximum term permitted under this paragraph for bonds issued during the
				following calendar month. Such maximum term shall be the term which the
				Secretary estimates will result in the present value of the obligation to repay
				the principal on the bond being equal to 50 percent of the face amount of such
				bond. Such present value shall be determined without regard to the requirements
				of subsection (l)(6) and using as a discount rate the average annual interest
				rate of tax of tax-exempt obligations having a term of 10 years or more which
				are issued during the month. If the term as so determined is not a multiple of
				a whole year, such term shall be rounded to the next highest whole year.
									(f)Limitation on
				amount of bonds designated
									(1)In
				generalThere is a Freedom from Fossil Fuels (F4) bond limitation
				for each calendar year equal to—
										(A)$3,000,000,000
				for each of years 2007 through 2014, and
										(B)except as
				provided in paragraph (3), zero after 2014.
										(2)Allocation of
				limitation among governmental bodies
										(A)In
				generalThe limitation amount to be allocated under paragraph (1)
				for any calendar year shall be allocated among governmental bodies with an
				approved application on a competitive basis by the Freedom from Fossil Fuels
				(F4) Bonds Board (referred to in this subsection as the Board)
				established under section 161 of the Clean
				Energy Development for a Growing Economy Act of 2006.
										(B)Approved
				applicationFor purposes of subparagraph (A), the term
				approved application means an application which is approved by the
				Board, and which includes such information as the Board requires.
										(C)Allocation to
				each governmental bodyThe Board shall, in accordance with the
				criteria for approval of applications, allocate amounts in any calendar year to
				at least 1 approved application from each governmental body which submits such
				application.
										(3)Carryover of
				unused limitationIf for any calendar year—
										(A)the limitation
				amount under paragraph (1), exceeds
										(B)the aggregate
				limitation amount allocated to governmental bodies under this section,
										the
				limitation amount under paragraph (1) for the following calendar year shall be
				increased by the amount of such excess. No limitation amount shall be carried
				forward under this paragraph more than 3 years.(g)Credit included
				in gross incomeGross income includes the amount of the credit
				allowed to the taxpayer under this section (determined without regard to
				subsection (c)) and the amount so included shall be treated as interest
				income.
								(h)Special rules
				relating to expenditures
									(1)In
				generalAn issue shall be treated as meeting the requirements of
				this subsection if, as of the date of issuance, the issuer reasonably
				expects—
										(A)at least 95
				percent of the proceeds from the sale of the issue are to be spent for 1 or
				more qualified fossil fuel use reduction projects within the 5-year period
				beginning on the date of issuance of the Freedom from Fossil Fuels (F4)
				bond,
										(B)a binding
				commitment with a third party to spend at least 10 percent of the proceeds from
				the sale of the issue will be incurred within the 6-month period beginning on
				the date of issuance of the Freedom from Fossil Fuels (F4) bond or, in the case
				of a Freedom from Fossil Fuels (F4) bond the proceeds of which are to be loaned
				to 2 or more borrowers, such binding commitment will be incurred within the
				6-month period beginning on the date of the loan of such proceeds to a
				borrower, and
										(C)such projects
				will be completed with due diligence and the proceeds from the sale of the
				issue will be spent with due diligence.
										(2)Extension of
				periodUpon submission of a request prior to the expiration of
				the period described in paragraph (1)(A), the Secretary may extend such period
				if the issuer establishes that the failure to satisfy the 5-year requirement is
				due to reasonable cause and the related projects will continue to proceed with
				due diligence.
									(3)Failure to
				spend required amount of bond proceeds within 5 yearsTo the
				extent that less than 95 percent of the proceeds of such issue are expended by
				the close of the 5-year period beginning on the date of issuance (or if an
				extension has been obtained under paragraph (2), by the close of the extended
				period), the issuer shall redeem all of the nonqualified bonds within 90 days
				after the end of such period. For purposes of this paragraph, the amount of the
				nonqualified bonds required to be redeemed shall be determined in the same
				manner as under section 142.
									(i)Special rules
				relating to arbitrageA bond which is part of an issue shall not
				be treated as a Freedom from Fossil Fuels (F4) bond unless, with respect to the
				issue of which the bond is a part, the issuer satisfies the arbitrage
				requirements of section 148 with respect to proceeds of the issue.
								(j)Governmental
				bodyFor purposes of this section, the term governmental
				body means any State, territory, possession of the United States, the
				District of Columbia, Indian tribal government, and any political
				subdivision.
								(k)Special rules
				relating to pool bondsNo portion of a pooled financing bond may
				be allocable to any loan unless the borrower has entered into a written loan
				commitment for such portion prior to the issue date of such issue.
								(l)Other
				definitions and special rulesFor purposes of this
				section—
									(1)BondThe
				term bond includes any obligation.
									(2)Pooled
				financing bondThe term pooled financing bond shall
				have the meaning given such term by section 149(f)(4)(A).
									(3)Partnership; s
				corporation; and other pass-thru entities
										(A)In
				generalUnder regulations prescribed by the Secretary, in the
				case of a partnership, trust, S corporation, or other pass-thru entity, rules
				similar to the rules of section 41(g) shall apply with respect to the credit
				allowable under subsection (a).
										(B)No basis
				adjustmentRules similar to the rules under section 1397E(i)(2)
				shall apply.
										(4)Bonds held by
				regulated investment companiesIf any Freedom from Fossil Fuels
				(F4) bond is held by a regulated investment company, the credit determined
				under subsection (a) shall be allowed to shareholders of such company under
				procedures prescribed by the Secretary.
									(5)Treatment for
				estimated tax purposesSolely for purposes of sections 6654 and
				6655, the credit allowed by this section to a taxpayer by reason of holding a
				Freedom from Fossil Fuels (F4) bond on a credit allowance date shall be treated
				as if it were a payment of estimated tax made by the taxpayer on such
				date.
									(6)Ratable
				principal amortization requiredA bond shall not be treated as a
				Freedom from Fossil Fuels (F4) bond unless it is part of an issue which
				provides for an equal amount of principal to be paid by the issuer during each
				calendar year that the issue is outstanding.
									(7)ReportingIssuers
				of Freedom from Fossil Fuels (F4) bonds shall submit reports similar to the
				reports required under section 149(e).
									(8)Credits may be
				strippedUnder regulations prescribed by the Secretary—
										(A)In
				generalThere may be a separation (including at issuance) of the
				ownership of a Freedom from Fossil Fuels (F4) bond and the entitlement to the
				credit under this section with respect to such bond. In case of any such
				separation, the credit under this section shall be allowed to the person which,
				on the credit allowance date, holds the instrument evidencing the entitlement
				to the credit and not to the holder of the bond.
										(B)Certain rules
				to applyIn the case of a separation described in subparagraph
				(A), the rules of section 1286 shall apply to the Freedom from Fossil Fuels
				(F4) bond as if it were a stripped bond and to the credit under this section as
				if it were a stripped coupon.
										(9)Credit may be
				transferredNothing in any law or rule of law shall be construed
				to limit the transferability of the credit allowed by this section through sale
				and repurchase agreements.
									(m)TerminationThis
				section shall not apply with respect to any bond issued after December 31,
				2014.
								
					(b)ReportingSubsection
			 (d) of section 6049 of the Internal Revenue Code of 1986 (relating to returns
			 regarding payments of interest), as amended by this Act, is amended by adding
			 at the end the following:
						
							(10)Reporting of
				credit on freedom from fossil Fuels (F4) bonds
								(A)In
				generalFor purposes of subsection (a), the term
				interest includes amounts includible in gross income under section
				54B(g) and such amounts shall be treated as paid on the credit allowance date
				(as defined in section 54B(b)(4)).
								(B)Reporting to
				corporations, etcExcept as otherwise provided in regulations, in
				the case of any interest described in subparagraph (A) of this paragraph,
				subsection (b)(4) of this section shall be applied without regard to
				subparagraphs (A), (H), (I), (J), (K), and (L)(i).
								(C)Regulatory
				authorityThe Secretary may prescribe such regulations as are
				necessary or appropriate to carry out the purposes of this paragraph, including
				regulations which require more frequent or more detailed
				reporting.
								.
					(c)Clerical
			 amendmentThe table of sections for subpart H of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986, as amended by
			 this Act, is amended by adding at the end the following:
						
							
								Sec. 54B. Credit to holders of freedom from fossil Fuels (F4)
				bonds.
							
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after December 31, 2005.
					(e)Freedom from
			 fossil Fuels (F4) bonds board
						(1)In
			 generalThe President, in consultation with Congress, States, and
			 local communities, shall establish in the Executive Branch the Freedom from
			 Fossil Fuels (F4) Bonds Board (referred to in this subsection as the
			 Board) to review applications for allocation of the Freedom from
			 Fossil Fuels (F4) bond applications in accordance with criteria published in
			 the Federal Register.
						(2)Annual
			 reportThe Board shall annually report with respect to the
			 conduct of its responsibilities under this subsection to the President and
			 Congress and such report shall include—
							(A)the overall
			 progress of the Freedom from Fossil Fuels (F4) bond program, and
							(B)the overall
			 limitation amount allocated during the year and a description of the amount,
			 region, and qualified fossil fuel use reduction project financed by each
			 allocation.
							(3)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Board such sums as are necessary to carry out the purposes of this
			 subsection.
						422.Clean energy
			 security collaborative
					(a)In
			 generalThere is established a cooperative program, to be known
			 as the Clean Energy Security Collaborative (referred to in this
			 section as the Collaborative)—
						(1)to promote
			 awareness of and increased use of clean energy technologies for energy
			 security; and
						(2)to increase
			 collaboration among Federal and State agencies to deploy clean distributed
			 energy technologies and systems for critical facilities, infrastructure, and
			 homeland security applications.
						(b)AdministrationThe
			 Collaborative shall be carried out by the Secretary of Energy—
						(1)in accordance
			 with an agreement between the Secretary and a nonprofit, non-governmental
			 organization that represents various types of State clean energy funds
			 dedicated to promoting the development and deployment of clean energy
			 technologies and to creating and expanding the markets for the technologies;
			 and
						(2)in consultation
			 with the States.
						(c)DutiesThe
			 Collaborative, through the leadership of State clean energy funds, and in
			 partnership with institutions of higher education, shall conduct a multistate
			 analysis to develop—
						(1)a model energy
			 security assessment template for critical facilities and infrastructure;
						(2)a business case
			 that explores a strategy for using clean distributed generation technologies at
			 critical facilities and infrastructure, including—
							(A)building and
			 facility backup power;
							(B)emergency
			 response capability;
							(C)low-power
			 protection;
							(D)infrastructure
			 area support;
							(E)transportation;
			 and
							(F)telecommunications;
							(3)a feasibility
			 study initiative with—
							(A)a short list of
			 critical facilities and infrastructure for potential demonstration
			 projects;
							(B)a template for
			 the feasibility studies to be carried out; and
							(C)a plan to conduct
			 feasibility studies in select States to better understand the actual economic,
			 technical, and other market barriers to the use of clean distributed generation
			 technologies at critical public facilities and infrastructure;
							(4)a generic
			 financial and engineering model based on the results of the feasibility studies
			 carried out under paragraph (3) that could be used to accelerate consideration
			 and adoption of clean energy systems at critical public facilities and
			 infrastructure; and
						(5)a report for
			 submission to Congress to present findings and strategic recommendations for
			 improving energy security at critical facilities and infrastructure using clean
			 distributed generation technologies through a Federal-State partnership.
						(d)Federal-State
			 pilot projectsThe Collaborative shall establish Federal-State
			 pilot projects with demonstrations in 5 States—
						(1)to implement
			 recommendations from the feasibility studies carried out under subsection
			 (c)(3);
						(2)to facilitate the
			 use of local, distributed, clean energy generation technologies and systems at
			 critical public safety facilities and infrastructure; and
						(3)as overall
			 purposes, to fortify infrastructure, strengthen capabilities of first
			 responders, and enhance emergency preparedness, among other Federal and State
			 energy security priorities.
						(e)ReportThe
			 Collaborative shall submit to Congress and each State director of homeland
			 security or emergency management a report that describes the results of—
						(1)the multistate
			 analysis under subsection (c); and
						(2)the Federal-State
			 pilot projects under subsection (d).
						(f)Funding
			 sourcesFunding for the Collaborative may be provided
			 from—
						(1)amounts
			 specifically appropriated for the Collaborative; and
						(2)an equal match of
			 Federal funds by any State receiving funds as part of a Federal-State pilot
			 project under subsection (d).
						(g)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $500,000,000 for each of fiscal years 2007 through
			 2010.
					423.Assistance for
			 State programs to retire fuel-inefficient motor vehicles
					(a)DefinitionsIn
			 this section:
						(1)Fuel-efficient
			 automobileThe term fuel-efficient automobile means
			 a passenger automobile or a light-duty truck that has a fuel economy rating
			 that is 40 percent greater than the average fuel economy standard prescribed
			 pursuant to section 32902 of title 49, United States Code, or other law,
			 applicable to the passenger automobile or light-duty truck.
						(2)Fuel-inefficient
			 automobileThe term fuel-inefficient automobile
			 means a passenger automobile or a light-duty truck that—
							(A)is manufactured
			 in a model year more than 15 years before the fiscal year in which
			 appropriations authorized under subsection (f) are made available; and
							(B)at the time of
			 manufacture, had a fuel economy rating that was equal to or less than 20 miles
			 per gallon.
							(3)Light-duty
			 truck
							(A)In
			 generalThe term light-duty truck means an
			 automobile that is not a passenger automobile.
							(B)InclusionsThe
			 term light-duty truck includes a pickup truck, a van, and a
			 four-wheel-drive general utility vehicle (as those terms are defined in section
			 600.002–85 of title 40, Code of Federal Regulations (or successor
			 regulations)).
							(4)StateThe
			 term State means—
							(A)a State;
			 and
							(B)the District of
			 Columbia.
							(b)EstablishmentThe
			 Secretary shall establish a program, to be known as the National Motor
			 Vehicle Efficiency Improvement Program, under which the Secretary shall
			 provide grants to States to operate voluntary programs to offer owners of
			 fuel-inefficient automobiles financial incentives to replace the
			 fuel-inefficient automobiles with fuel-efficient automobiles.
					(c)State
			 plan
						(1)In
			 generalFor a State to be eligible to receive funds under the
			 program, the Governor of the State shall submit to the Secretary a plan to
			 carry out a program under this section in the State.
						(2)Additional
			 State creditIn addition to the payment under subsection (e)(6),
			 the State plan may provide for a credit that may be redeemed by the owner of a
			 replaced fuel-inefficient automobile at the time of purchase of a new
			 fuel-efficient automobile for use as the replacement.
						(d)Allocation
			 formulaThe amounts appropriated pursuant to subsection (f) shall
			 be allocated among the States in the proportion that—
						(1)the number of
			 registered motor vehicles in each State as of the date on which the Secretary
			 computes shares under this subsection; bears to
						(2)the number of
			 registered motor vehicles in all States on that date.
						(e)Eligibility
			 criteriaThe Secretary shall approve a State plan submitted under
			 subsection (c)(1) and provide the funds made available under subsection (f), if
			 the State plan—
						(1)except as
			 provided in paragraph (7), requires that all passenger automobiles and
			 light-duty trucks turned in be scrapped, after allowing a period of time for
			 the recovery of spare parts;
						(2)requires that all
			 passenger automobiles and light-duty trucks turned in be registered in the
			 State in order to be eligible;
						(3)requires that all
			 passenger automobiles and light-duty trucks turned in be operational at the
			 time at which the passenger automobiles and light-duty trucks are turned
			 in;
						(4)restricts
			 automobile owners (except nonprofit organizations) from turning in more than 1
			 passenger automobile and 1 light-duty truck during a 1-year period;
						(5)provides an
			 appropriate payment to the person recycling the scrapped passenger automobile
			 or light-duty truck for each turned-in passenger automobile or light-duty
			 truck;
						(6)subject to
			 subsection (c)(2), provides a minimum payment to the automobile owner for each
			 passenger automobile and light-duty truck turned in; and
						(7)provides
			 appropriate exceptions to the scrappage requirement for vehicles that qualify
			 as antique cars under State law.
						(f)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary such sums as are necessary to carry out this section, to remain
			 available until expended.
					DInternational
			 clean energy deployment
				431.Clean energy
			 technology deployment in developing countriesTitle VII of the Global Environmental
			 Protection Assistance Act of 1989 (22 U.S.C. 7901 et seq.) is amending by
			 adding at the end the following:
					
						DClean energy
				technology deployment in developing countries
							741.DefinitionsIn this part:
								(1)Clean energy
				technologyThe term
				clean energy technology means an energy supply or end-use
				technology that, over its lifecycle and compared to a similar technology
				already in commercial use in any developing country—
									(A)is reliable, affordable, economically
				viable, socially acceptable, and compatible with the needs and norms of the
				host country;
									(B)results in—
										(i)reduced emissions of greenhouse gases;
				or
										(ii)increased geological sequestration;
				and
										(C)may—
										(i)substantially lower emissions of air
				pollutants; and
										(ii)generate substantially smaller or less
				hazardous quantities of solid or liquid waste.
										(2)DepartmentThe term Department means the
				Department of State.
								(3)Developing
				country
									(A)In
				generalThe term
				developing country means any country not listed in Annex I of the
				United Nations Framework Convention on Climate Change, done at New York on May
				9, 1992.
									(B)InclusionThe term developing country
				may include a country with an economy in transition, as determined by the
				Secretary.
									(4)Geological
				sequestrationThe term
				geological sequestration means the capture and long-term storage
				in a geological formation of a greenhouse gas from an energy producing
				facility, which prevents the release of greenhouse gases into the
				atmosphere.
								(5)Greenhouse
				gasThe term greenhouse
				gas means—
									(A)carbon dioxide;
									(B)methane;
									(C)nitrous oxide;
									(D)hydrofluorocarbons;
									(E)perfluorocarbons; and
									(F)sulfur hexafluoride.
									(6)Institution of
				higher educationThe term
				institution of higher education has the meaning given the term in
				section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
								(7)Interagency
				working groupThe term
				Interagency Working Group means the Interagency Working Group on
				Clean Energy Technology Exports established under section 742(b)(1)(A).
								(8)National
				laboratoryThe term
				National Laboratory has the meaning given the term in section 2 of
				the Energy Policy Act of 2005 (42 U.S.C. 15801).
								(9)Qualifying
				projectThe term
				qualifying project means a project meeting the criteria
				established under section 745(b).
								(10)SecretaryThe term Secretary means the
				Secretary of State.
								(11)StateThe term State means—
									(A)a State;
									(B)the District of Columbia;
									(C)the Commonwealth of Puerto Rico; and
									(D)any other territory or possession of the
				United States.
									(12)StrategyThe term Strategy means the
				strategy established under section 743.
								(13)Task
				ForceThe term Task
				Force means the Task Force on International Clean Energy Cooperation
				established under section 742(a).
								(14)United
				StatesThe term United
				States, when used in a geographical sense, means all of the
				States.
								742.Organization
								(a)Task
				Force
									(1)EstablishmentNot later than 90 days after the date of
				enactment of this part, the President shall establish a Task Force on
				International Clean Energy Cooperation.
									(2)CompositionThe Task Force shall be composed of—
										(A)the Secretary, who shall serve as
				Chairperson; and
										(B)representatives, appointed by the head of
				the respective Federal agency, of—
											(i)the Department of Commerce;
											(ii)the Department of the Treasury;
											(iii)the Department of Energy;
											(iv)the Environmental Protection Agency;
											(v)the United States Agency for International
				Development;
											(vi)the Export-Import Bank;
											(vii)the Overseas Private Investment
				Corporation;
											(viii)the Trade and Development Agency;
											(ix)the Small Business Administration;
											(x)the Office of United States Trade
				Representative; and
											(xi)other Federal agencies, as determined by
				the President.
											(3)Duties
										(A)Lead
				agencyThe Task Force shall
				act as the lead agency in the development and implementation of strategy under
				section 743.
										(B)Coordination
				and implementationThe Task
				Force shall support the coordination and implementation of programs under
				sections 1331, 1332, and 1608 of the Energy Policy Act of 1992 (42 U.S.C.
				13361, 13362, 13387).
										(4)TerminationThe Task Force, including any working group
				established by the Task Force, shall terminate on January 1, 2016.
									(b)Working
				Groups
									(1)EstablishmentThe Task Force—
										(A)shall establish an Interagency Working
				Group on Clean Energy Technology Exports; and
										(B)may establish other working groups as
				necessary to carry out this part.
										(2)Composition of
				interagency working groupThe
				Interagency Working Group shall be composed of—
										(A)the Secretary of Energy, the Secretary of
				Commerce, and the Administrator of the United States Agency for International
				Development, who shall jointly serve as Chairpersons; and
										(B)other members, as determined by the Task
				Force.
										(c)Interagency
				Center
									(1)EstablishmentThere is established an Interagency Center
				in the Office of International Energy Market Development of the Department of
				Energy.
									(2)DutiesThe Interagency Center shall—
										(A)assist the Interagency Working Group in
				carrying out this part; and
										(B)perform such other duties as are determined
				to be appropriate by the Secretary of Energy.
										743.Strategy
								(a)Initial
				strategy
									(1)In
				generalNot later than 1 year
				after the date of enactment of this part, the Task Force shall develop and
				submit to the President a Strategy to—
										(A)support the development and implementation
				of programs and policies in developing countries to promote the adoption of
				clean energy technologies and energy efficiency technologies and strategies,
				with an emphasis on those developing countries that are expected to experience
				the most significant growth in energy production and use over the next 20
				years;
										(B)open and expand clean energy technology
				markets and facilitate the export of clean energy technology to developing
				countries, in a manner consistent with the subsidy codes of the World Trade
				Organization;
										(C)integrate into the foreign policy
				objectives of the United States the promotion of—
											(i)clean energy technology deployment and
				reduced greenhouse gas emissions in developing countries; and
											(ii)clean energy technology exports;
											(D)establish a pilot program that provides
				financial assistance for qualifying projects; and
										(E)develop financial mechanisms and
				instruments (including securities that mitigate the political and foreign
				exchange risks of uses that are consistent with the foreign policy of the
				United States by combining the private sector market and government
				enhancements) that—
											(i)are cost-effective; and
											(ii)facilitate private capital investment in
				clean energy technology projects in developing countries.
											(2)Transmission to
				CongressOn receiving the
				Strategy from the Task Force under paragraph (1), the President shall transmit
				to Congress the Strategy.
									(b)
				Updates
									(1)In
				generalNot later than 2
				years after the date of submission of the initial Strategy under subsection
				(a)(1), and every 2 years thereafter—
										(A)the Task Force shall—
											(i)review and update the Strategy; and
											(ii)report the results of the review and update
				to the President; and
											(B)the President shall submit to Congress a
				report on the Strategy.
										(2)InclusionsThe report shall include—
										(A)the updated Strategy;
										(B)a description of the assistance provided
				under this part;
										(C)the results of the pilot projects carried
				out under this part, including a comparative analysis of the relative merits of
				each pilot project;
										(D)the activities and progress reported by
				developing countries to the Department under section 746(b)(2); and
										(E)the activities and progress reported
				towards meeting the goals established under section 746(b)(2).
										(c)ContentIn developing, updating, and submitting a
				report on the Strategy, the Task Force shall—
									(1)assess—
										(A)energy trends, energy needs, and potential
				energy resource bases in developing countries; and
										(B)the implications of the trends and needs
				for domestic and global economic and security interests;
										(2)analyze technology, policy, and market
				opportunities for international development, demonstration, and deployment of
				clean energy technologies and strategies;
									(3)examine relevant trade, tax, finance,
				international, and other policy issues to assess what policies, in the United
				States and in developing countries, would help open markets and improve clean
				energy technology exports of the United States in support of—
										(A)enhancing energy innovation and
				cooperation, including energy sector and market reform, capacity building, and
				financing measures;
										(B)improving energy end-use efficiency
				technologies (including buildings and facilities) and vehicle, industrial, and
				co-generation technology initiatives; and
										(C)promoting energy supply technologies,
				including fossil, nuclear, and renewable technology initiatives;
										(4)investigate issues associated with building
				capacity to deploy clean energy technology in developing countries,
				including—
										(A)energy-sector reform;
										(B)creation of open, transparent, and
				competitive markets for clean energy technologies;
										(C)the availability of trained personnel to
				deploy and maintain clean energy technology; and
										(D)demonstration and cost-buydown mechanisms
				to promote first adoption of clean energy technology;
										(5)establish priorities for promoting the
				diffusion and adoption of clean energy technologies and strategies in
				developing countries, taking into account economic and security interests of
				the United States and opportunities for the export of technology of the United
				States;
									(6)identify the means of integrating the
				priorities established under paragraph (5) into bilateral, multilateral, and
				assistance activities and commitments of the United States;
									(7)establish methodologies for the
				measurement, monitoring, verification, and reporting under section 746(b)(2) of
				the greenhouse gas emission impacts of clean energy projects and policies in
				developing countries;
									(8)establish a registry that is accessible to
				the public through electronic means (including through the Internet) in which
				information reported under section 746(b)(2) shall be collected;
									(9)make recommendations to the heads of
				appropriate Federal agencies on ways to streamline Federal programs and
				policies to improve the role of the agencies in the international development,
				demonstration, and deployment of clean energy technology;
									(10)make assessments and recommendations
				regarding the distinct technological, market, regional, and stakeholder
				challenges necessary to deploy clean energy technology;
									(11)recommend conditions and criteria that will
				help ensure that funds provided by the United States promote sound energy
				policies in developing countries while simultaneously opening their markets and
				exporting clean energy technology of the United States;
									(12)establish an advisory committee, composed
				of representatives of the private sector and other interested groups, on the
				export and deployment of clean energy technology;
									(13)establish a coordinated mechanism for
				disseminating information to the private sector and the public on clean energy
				technologies and clean energy technology transfer opportunities; and
									(14)monitor the progress of each Federal agency
				in promoting the purposes of this part, in accordance with—
										(A)the 5-year strategic plan submitted to
				Congress in October 2002; and
										(B)other applicable law.
										744.Clean energy
				assistance to developing countries
								(a)In
				generalSubject to section
				746, the Secretary may provide assistance to developing countries for
				activities that are consistent with the priorities established in the
				Strategy.
								(b)AssistanceThe assistance may be provided
				through—
									(1)the Millennium Challenge Corporation
				established under section 604(a) of the Millennium Challenge Act of 2003 (22
				U.S.C. 7703(a));
									(2)the Global Village Energy Partnership;
				and
									(3)other international assistance programs or
				activities of—
										(A)the Department;
										(B)the United States Agency for International
				Development; and
										(C)other Federal agencies.
										(c)Eligible
				activitiesThe activities
				supported under this section include—
									(1)development of national action plans and
				policies to—
										(A)facilitate the provision of clean energy
				services and the adoption of energy efficiency measures;
										(B)identify linkages between the use of clean
				energy technologies and the provision of agricultural, transportation, water,
				health, educational, and other development-related services; and
										(C)integrate the use of clean energy
				technologies into national strategies for economic growth, poverty reduction,
				and sustainable development;
										(2)strengthening of public and private sector
				capacity to—
										(A)assess clean energy needs and
				options;
										(B)identify opportunities to reduce, avoid, or
				sequester greenhouse gas emissions;
										(C)establish enabling policy
				frameworks;
										(D)develop and access financing mechanisms;
				and
										(E)monitor progress in implementing clean
				energy and greenhouse gas reduction strategies;
										(3)enactment and implementation of
				market-favoring measures to promote commercial-based energy service provision
				and to improve the governance, efficiency, and financial performance of the
				energy sector; and
									(4)development and use of innovative public
				and private mechanisms to catalyze and leverage financing for clean energy
				technologies, including use of the development credit authority of the United
				States Agency for International Development and credit enhancements through the
				Export-Import Bank and the Overseas Private Investment Corporation.
									745.Pilot program for
				demonstration projects
								(a)In
				generalNot later than 2
				years after the date of enactment of this part, the Secretary, in consultation
				with the Secretary of Energy and the Administrator of the United States Agency
				for International Development, shall, by regulation, establish a pilot program
				that provides financial assistance for qualifying projects consistent with the
				Strategy and the performance criteria established under section 746.
								(b)Qualifying
				projectsTo be qualified to
				receive assistance under this section, a project shall—
									(1)be a project—
										(A)to construct an energy production facility
				in a developing country for the production of energy to be consumed in the
				developing country; or
										(B)to improve the efficiency of energy use in
				a developing country;
										(2)be a project that—
										(A)is submitted by a firm of the United States
				to the Secretary in accordance with procedures established by the Secretary by
				regulation;
										(B)meets the requirements of section 1608(k)
				of the Energy Policy Act of 1992 (42 U.S.C. 13387(k));
										(C)uses technology that has been successfully
				developed or deployed in the United States; and
										(D)is selected by the Secretary without regard
				to the developing country in which the project is located, with notice of the
				selection published in the Federal Register; and
										(3)when deployed, result in a greenhouse gas
				emission reduction (when compared to the technology that would otherwise be
				deployed) of at least—
										(A)in the case of a unit or energy-efficiency
				measure placed in service during the period beginning on the date of enactment
				of this part and ending on December 31, 2009, 20 percentage points;
										(B)in the case of a unit or energy-efficiency
				measure placed in service during the period beginning on January 1, 2010, and
				ending on December 31, 2019, 40 percentage points; and
										(C)in the case of a unit or energy-efficiency
				measure placed in service after December 31, 2019, 60 percentage points.
										(c)Financial
				assistance
									(1)In
				generalFor each qualifying
				project selected by the Secretary to participate in the pilot program, the
				Secretary shall make a loan or loan guarantee available for not more than 50
				percent of the total cost of the project.
									(2)Interest
				rateThe interest rate on a
				loan made under this subsection shall be equal to the current average yield on
				outstanding obligations of the United States with remaining periods of maturity
				comparable to the maturity of the loan.
									(3)Host country
				contributionTo be eligible
				for a loan or loan guarantee for a project in a host country under this
				subsection, the host country shall—
										(A)make at least a 10 percent contribution
				toward the total cost of the project; and
										(B)verify to the Secretary (using the
				methodology established under section 743(c)(7)) the quantity of annual
				greenhouse gas emissions reduced, avoided, or sequestered as a result of the
				deployment of the project.
										(4)Capacity
				building research
										(A)In
				generalA proposal made for a
				qualifying project may include a research component intended to build
				technological capacity within the host country.
										(B)ResearchTo be eligible for a loan or loan guarantee
				under this paragraph, the research shall—
											(i)be related to the technology being
				deployed; and
											(ii)involve—
												(I)an institution in the host country;
				and
												(II)a participant from the United States that
				is an industrial entity, an institution of higher education, or a National
				Laboratory.
												(C)Host country
				contributionTo be eligible
				for a loan or loan guarantee for research in a host country under this
				paragraph, the host country shall make at least a 50 percent contribution
				toward the total cost of the research.
										(5)Grants
										(A)In
				generalThe Secretary, in
				consultation with the Secretary of Energy and the Administrator of the United
				States Agency for International Development, may, at the request of the United
				States ambassador to a host country, make grants to help address and overcome
				specific, urgent, and unforeseen obstacles in the implementation of a
				qualifying project.
										(B)Maximum
				amountThe total amount of a
				grant made for a qualifying project under this paragraph may not exceed
				$1,000,000.
										746.Performance criteria
				for major energy consumers
								(a)Identification
				of major energy consumersNot
				later than 1 year after the date of enactment of this part, the Task Force
				shall identify those developing countries that, by virtue of present and
				projected energy consumption, represent the predominant share of energy use
				among developing countries.
								(b)Performance
				criteriaAs a condition of
				accepting assistance provided under sections 744 and 745, any developing
				country identified under subsection (a) shall—
									(1)meet the eligibility criteria established
				under section 607 of the Millennium Challenge Act of 2003 (22 U.S.C. 7706),
				notwithstanding the eligibility of the developing country as a candidate
				country under section 606 of that Act (22 U.S.C. 7705); and
									(2)agree to establish and report on progress
				in meeting specific goals for reduced energy-related greenhouse gas emissions
				and specific goals for—
										(A)increased access to clean energy services
				among unserved and underserved populations;
										(B)increased use of renewable energy
				resources;
										(C)increased use of lower greenhouse
				gas-emitting fossil fuel-burning technologies;
										(D)more efficient production and use of
				energy;
										(E)greater reliance on advanced energy
				technologies;
										(F)the sustainable use of traditional energy
				resources; or
										(G)other goals for improving energy-related
				environmental performance, including the reduction or avoidance of local air
				and water quality and solid waste contaminants.
										747.Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as are necessary to carry out this part
				for each of fiscal years 2006 through
				2015.
							
				VSecuring a
			 reliable, affordable, and sustainable energy future
			AAdvanced Research
			 Project Agency for Energy
				501.Office of
			 Advanced Energy Research, Technology Development, and Deployment
					(a)EstablishmentThe
			 Secretary of Energy shall establish in the Department of Energy the Office of
			 Advanced Energy Research, Technology Development, and Deployment (referred to
			 in this section as the Office), to be headed by a Director
			 (referred to in this section as the Director) who reports to the
			 Secretary.
					(b)MissionThe
			 mission of the Office is—
						(1)to implement an
			 innovative energy research, technology development, and deployment program
			 to—
							(A)increase national
			 security by significantly reducing petroleum and imported fuels
			 consumption;
							(B)significantly
			 improve the efficiency of electricity use and the reliability of the
			 electricity system; and
							(C)significantly
			 reduce greenhouse gas emissions; and
							(2)to sponsor a
			 diverse portfolio of cutting-edge, high-payoff research, development, and
			 deployment projects to carry out the program.
						(c)Experimental
			 personnel authorityThe Director may staff the Office primarily
			 using a program of experimental use of special personnel management authority
			 in order to facilitate recruitment of eminent experts in science or engineering
			 for management of research and development projects and programs administered
			 by the Director under similar terms and conditions as the authority is
			 exercised under section 1101 of the Strom Thurmond National Defense
			 Authorization Act for Fiscal Year 1999 (Public Law 105–261; 5 U.S.C. 3104
			 note), as determined by the Director.
					(d)Transactions
			 other than contracts and grantsTo carry out projects under this
			 section, the Director may enter into transactions to carry out advanced
			 research projects under this subsection under similar terms and conditions as
			 the authority is exercised under section 646(g) of the Department of Energy
			 Organization Act (42 U.S.C. 7256(g)).
					(e)Prizes for
			 advanced technology achievements
						(1)In
			 generalSubject to paragraphs (2) through (4), the Director may
			 carry out a program to award cash prizes in recognition of outstanding
			 achievements in basic, advanced, and applied research, technology development,
			 and prototype development that have the potential to advance the mission
			 described in subsection (b) under similar terms and conditions as the authority
			 is exercised under section 1008 of the Energy Policy Act of 2005 (42 U.S.C.
			 16396).
						(2)Competition
			 requirementsIn carrying out this subsection, the Director
			 shall—
							(A)use a competitive
			 process for the selection of recipients of cash prizes; and
							(B)conduct
			 widely-advertised solicitation of submissions of research results, technology
			 developments, and prototypes.
							(3)Maximum amount
			 for all cash prizesThe total amount of all cash prizes awarded
			 for a fiscal year under this subsection may not exceed $50,000,000.
						(4)Maximum amount
			 of individual cash prizesThe amount of an individual cash prize
			 awarded under this subsection may not exceed $10,000,000 unless the amount of
			 the award is approved by the Secretary of Energy.
						(f)Annual
			 reportsAs soon as practicable after the end of each fiscal year
			 for which the Director receives funds under subsection (h), the Director shall
			 submit to the Committee on Energy and Natural Resources of the Senate and the
			 Committee on Energy and Commerce, and the Committee on Science, of the House of
			 Representatives a report on the progress, challenges, future milestones, and
			 strategic plan of the Office, including—
						(1)a description of,
			 and rationale for, any changes in the strategic plan;
						(2)the adequacy of
			 human and financial resources necessary to achieve the mission described in
			 subsection (b); and
						(3)in the case of
			 cash prizes awarded under subsection (e), a description of—
							(A)the applications
			 of the research, technology, or prototypes for which prizes were
			 awarded;
							(B)the total amount
			 of the prizes that were awarded;
							(C)the methods used
			 for solicitation and evaluation of submissions and an assessment of the
			 effectiveness of those methods; and
							(D)recommendations
			 to improve the prize program.
							(g)Relationship to
			 other authorityThe program under this section may be carried out
			 in conjunction with, or in addition to, the exercise of any other authority of
			 the Director to acquire, support, or stimulate basic, advanced, and applied
			 research, technology development, or prototype projects.
					(h)Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this section—
						(1)$1,000,000,000
			 for fiscal year 2007; and
						(2)$2,000,000,000
			 for each of fiscal years 2008 through 2011.
						BNear-term vehicle
			 technology program
				505.Near-term
			 vehicle technology program
					(a)PurposesThe
			 purposes of this section are—
						(1)to enable and
			 promote, in partnership with industry, comprehensive development,
			 demonstration, and commercialization of a wide range of electric drive
			 components, systems, and vehicles using diverse electric drive transportation
			 technologies;
						(2)to make critical
			 public investments to help private industry, institutions of higher education,
			 National Laboratories, and research institutions to expand innovation,
			 industrial growth, and jobs in the United States;
						(3)to expand the
			 availability of the existing electric infrastructure for fueling light-duty
			 transportation and other on-road and nonroad vehicles that are using petroleum
			 and are mobile sources of emissions—
							(A)including the
			 more than 3,000,000 reported units (such as electric forklifts, golf carts, and
			 similar nonroad vehicles) in use on the date of enactment of this Act;
			 and
							(B)with the goals of
			 enhancing the energy security of the United States, reducing dependence on
			 imported oil and reducing emissions through the expansion of grid-supported
			 mobility;
							(4)to accelerate the
			 widespread commercialization of all types of electric drive vehicle technology
			 into all sizes and applications of vehicles, including commercialization of
			 plug-in hybrid electric vehicles and plug-in hybrid fuel cell vehicles;
			 and
						(5)to improve the
			 energy efficiency of, and reduce the petroleum use in, transportation.
						(b)DefinitionsIn
			 this section:
						(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
						(2)BatteryThe
			 term battery means an energy storage device used in an on-road
			 vehicle or nonroad vehicle powered, in whole or in part, using an off-board or
			 on-board source of electricity.
						(3)Electric drive
			 transportation technologyThe term electric drive
			 transportation technology means—
							(A)vehicles that use
			 an electric motor for all or part of their motive power and that may or may not
			 use off-board electricity, including battery electric vehicles, fuel cell
			 vehicles, engine dominant hybrid electric vehicles, plug-in hybrid electric
			 vehicles, plug-in hybrid fuel cell vehicles, and electric rail; or
							(B)equipment
			 relating to transportation or mobile sources of air pollution that use an
			 electric motor to replace an internal combustion engine for all or part of the
			 work of the equipment, including corded electric equipment linked to
			 transportation or mobile sources of air pollution.
							(4)Engine dominant
			 hybrid electric vehicleThe term engine dominant hybrid
			 electric vehicle means an on-road vehicle or nonroad vehicle
			 that—
							(A)is propelled by
			 an internal combustion engine or heat engine using—
								(i)any
			 combustible fuel;
								(ii)an
			 on-board, rechargeable storage device; and
								(B)has no means of
			 using an off-board source of electricity.
							(5)Fuel cell
			 vehicleThe term fuel cell vehicle means an on-road
			 vehicle or nonroad vehicle that uses a fuel cell (as defined in section 803 of
			 the Spark M. Matsunaga Hydrogen Act of 2005 (42 U.S.C. 16152)).
						(6)LightweightingThe
			 term lightweighting means the process of reducing the weight of
			 components or structural materials of a vehicle to achieve an overall reduction
			 in weight of the vehicle to achieve energy efficiency, maintain safety, improve
			 performance, or achieve a similar goal.
						(7)Nonroad
			 vehicleThe term nonroad vehicle has the meaning
			 given the term in section 216 of the Clean Air Act (42 U.S.C. 7550).
						(8)Plug-in hybrid
			 electric vehicleThe term plug-in hybrid electric
			 vehicle means an on-road vehicle or nonroad vehicle that is propelled by
			 an internal combustion engine or heat engine using—
							(A)any combustible
			 fuel;
							(B)an on-board,
			 rechargeable storage device; and
							(C)a means of using
			 an off-board source of electricity.
							(9)Plug-in hybrid
			 fuel cell vehicleThe term plug-in hybrid fuel cell
			 vehicle means a fuel cell vehicle with a battery powered by an off-board
			 source of electricity.
						(c)ProgramThe
			 Secretary shall conduct a program of research, development, demonstration, and
			 commercial application for electric drive transportation and vehicle
			 lightweighting technology, including—
						(1)high-capacity,
			 high-efficiency batteries;
						(2)high-efficiency
			 on-board and off-board charging components;
						(3)high-powered
			 drive train systems for passenger and commercial vehicles and for nonroad
			 equipment;
						(4)control system
			 development and power train development and integration for plug-in hybrid
			 electric vehicles, plug-in hybrid fuel cell vehicles, and engine dominant
			 hybrid electric vehicles, including—
							(A)development of
			 efficient cooling systems;
							(B)analysis and
			 development of control systems that minimize the emissions profile when clean
			 diesel engines are part of a plug-in hybrid drive system; and
							(C)development of
			 different control systems that optimize for different goals, including—
								(i)battery
			 life;
								(ii)reduction of
			 petroleum consumption; and
								(iii)greenhouse gas
			 reduction;
								(5)nanomaterial
			 technology applied to both battery and fuel cell systems;
						(6)large-scale
			 demonstration, testing, and evaluation of plug-in hybrid electric vehicles in
			 different applications with different batteries and control systems,
			 including—
							(A)military
			 applications;
							(B)mass market
			 passenger and light-duty truck applications;
							(C)private fleet
			 applications; and
							(D)medium- and
			 heavy-duty applications;
							(7)(A)a nationwide education
			 strategy for electric drive transportation technologies by providing secondary
			 and high school teaching materials and support for university education focused
			 on electric drive system and component engineering; and
							(B)development, in consultation with the
			 Administrator, of procedures for testing and certification of criteria
			 pollutants, fuel economy, and petroleum use for light-, medium-, and heavy-duty
			 vehicle applications, including consideration of the vehicle and fuel as a
			 system, and not solely as an engine;
							(8)nightly off-board
			 charging;
						(9)advancement of
			 battery and corded electric transportation technologies in mobile source
			 applications by—
							(A)improvement in
			 battery, drive train, and control system technologies; and
							(B)working with
			 industry and the Administrator to—
								(i)understand and
			 inventory markets; and
								(ii)identify and
			 implement methods of removing barriers for existing and emerging applications;
			 and
								(10)components and
			 structural materials used for vehicle lightweighting, including
			 composites.
						(d)GoalsThe
			 goals of the electric drive transportation technology program established under
			 subsection (c) shall be to develop, in partnership with industry and
			 institutions of higher education, projects that focus on—
						(1)innovative
			 electric drive technology developed in the United States;
						(2)growth of
			 employment in the United States in electric drive design and
			 manufacturing;
						(3)validation of the
			 plug-in hybrid potential through fleet demonstrations; and
						(4)acceleration of
			 fuel cell commercialization through comprehensive development and
			 commercialization of the electric drive technology systems that are the
			 foundational technology of the fuel cell vehicle system.
						(e)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $600,000,000 for each of fiscal years 2007 through
			 2012.
					CAdvanced
			 technology motor vehicles manufacturing credit
				511.Advanced
			 technology motor vehicles manufacturing credit
					(a)In
			 generalSubpart B of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to foreign tax credit, etc.) is amended
			 by adding at the end the following new section:
						
							30D.Advanced
				technology motor vehicles manufacturing credit
								(a)Credit
				allowedThere shall be allowed as a credit against the tax
				imposed by this chapter for the taxable year an amount equal to 35 percent of
				the qualified investment of an eligible taxpayer for such taxable year.
								(b)Qualified
				investmentFor purposes of this section—
									(1)In
				generalThe term qualified investment means, with
				respect to any taxable year, the sum of—
										(A)the costs paid or
				incurred by the eligible taxpayer during such taxable year—
											(i)to re-equip,
				expand, or establish any manufacturing facility of the eligible taxpayer to
				produce advanced technology motor vehicles or to produce eligible components,
				and
											(ii)for qualified
				research (as defined in section 41(d)) related to advanced technology motor
				vehicles and eligible components, and
											(B)qualified
				engineering integration costs.
										(2)Attribution
				rulesFor purposes of paragraph (1)(A)(i), in the case of a
				manufacturing facility of the eligible taxpayer which produces both advanced
				technology motor vehicles and other motor vehicles, or eligible components and
				other components, only the amount paid or incurred for the production of
				advanced technology motor vehicles and eligible components shall be taken into
				account.
									(c)Eligible
				taxpayerFor purposes of this section, the term eligible
				taxpayer means any taxpayer if more than 50 percent of its gross
				receipts for the taxable year is derived from the manufacture of motor vehicles
				or any component parts of such vehicles.
								(d)DefinitionsFor
				purposes of this section—
									(1)Advanced
				technology motor vehicleThe term advanced technology motor
				vehicle means—
										(A)any new qualified
				fuel cell motor vehicle (as defined in section 30B(b)(3)),
										(B)any new advanced
				lean burn technology motor vehicle (as defined in section 30B(c)(3)),
										(C)any new qualified
				hybrid motor vehicle (as defined in section 30B(d)(3)(A) and determined without
				regard to any gross vehicle weight rating), and
										(D)any new qualified
				alternative motor fuel vehicle (as defined in section 30B(e)(4)).
										(2)Eligible
				componentsThe term eligible component means any
				component inherent to any advanced technology motor vehicle but not inherent to
				a motor vehicle which is not an advanced technology motor vehicle,
				including—
										(A)with respect to
				any gasoline or diesel-electric new qualified hybrid motor vehicle, any—
											(i)electric motor or
				generator,
											(ii)power split
				device,
											(iii)power control
				unit,
											(iv)power
				controls,
											(v)integrated
				starter generator, or
											(vi)battery,
											(B)with respect to
				any hydraulic new qualified hybrid motor vehicle, any—
											(i)hydraulic
				accumulator vessel,
											(ii)hydraulic pump,
				or
											(iii)hydraulic
				pump-motor assembly,
											(C)with respect to
				any new advanced lean burn technology motor vehicle, any—
											(i)diesel
				engine,
											(ii)turbocharger,
											(iii)fuel injection
				system, or
											(iv)after-treatment
				system, such as a particle filter or NOx absorber, and
											(D)with respect to
				any advanced technology motor vehicle, any other component submitted for
				approval by the Secretary.
										(3)Qualified
				engineering integration costsFor purposes of subsection
				(b)(1)(B), the term qualified engineering integration costs means,
				with respect to any advanced technology motor vehicle, costs incurred prior to
				the market introduction of such motor vehicle for engineering tasks related
				to—
										(A)establishing
				functional, structural, and performance requirements for components and
				subsystems to meet overall vehicle objectives for a specific
				application,
										(B)designing
				interfaces for components and subsystems with mating systems within a specific
				vehicle application,
										(C)designing cost
				effective, efficient, and reliable manufacturing processes to produce
				components and subsystems for a specific vehicle application, and
										(D)validating
				functionality and performance of components and subsystems for a specific
				vehicle application.
										(4)Motor
				vehicleThe term motor vehicle has the meaning given
				such term by section 30(c)(2).
									(e)Limitation
				based on amount of tax
									(1)In
				generalThe credit allowed under subsection (a) for any taxable
				year shall not exceed the sum of—
										(A)the taxpayer's
				regular tax liability (as defined in section 26(b)) for the taxable year,
				plus
										(B)the tax imposed
				under section 55 for the taxable year.
										(2)Carryover of
				unused credit amounts
										(A)In
				generalIf the credit allowable under subsection (a) for a
				taxable year exceeds the limitation under paragraph (1) for such taxable year,
				such excess shall be allowed—
											(i)as a credit
				carryback to each of the 13 taxable years preceding such year, and
											(ii)as a credit
				carryforward to each of the 20 taxable years following such year.
											(B)Amount carried
				to each yearFor purposes of this paragraph, rules similar to the
				rules of section 39(a)(2) shall apply.
										(f)Special
				rules
									(1)Reduction in
				basisFor purposes of this subtitle, if a credit is allowed under
				this section for any expenditure with respect to any property, the increase in
				the basis of such property which would (but for this paragraph) result from
				such expenditure shall be reduced by the amount of the credit so
				allowed.
									(2)Investments and
				property outside the united statesNo credit shall be allowed
				under subsection (a) with respect to—
										(A)any manufacturing
				facility which is located outside the United States, and
										(B)any engineering
				integration or research and development conducted outside the United
				States.
										(3)Aggregation of
				expenditures; allocationsFor purposes of this section, rules
				similar to the rules of paragraphs (1) and (2) of section 41(f) shall
				apply.
									(4)RecaptureThe
				Secretary shall, by regulation, provide for recapturing the benefit of any
				credit allowable under subsection (a) with respect to any manufacturing
				facility which ceases to produce advanced technology motor vehicles or eligible
				components.
									(5)Public
				statement
										(A)In
				generalNo credit shall be allowed under subsection (a) for any
				taxable year unless the eligible taxpayer makes publicly available a statement
				describing the activities of the eligible taxpayer for which the credit is
				allowed and the public benefits of such activities, including the estimated
				amount of any reduction in national oil consumption in future years as a result
				of such activities.
										(B)Time for
				publicationThe statement required under subparagraph (A) shall
				be made available not later than 90 days after the end of the taxable year for
				which the credit under subsection (a) is allowed and shall be in such form as
				the Secretary shall prescribe.
										(6)No double
				benefit
										(A)Coordination
				with other deductions and creditsExcept as provided in
				subparagraph (B), the amount of any deduction or other credit allowable under
				this chapter for any cost taken into account in determining the amount of the
				credit under subsection (a) shall be reduced by the amount of such credit
				attributable to such cost.
										(B)Research and
				development costs
											(i)In
				generalExcept as provided in clause (ii), any amount described
				in subsection (b)(1)(A)(ii) taken into account in determining the amount of the
				credit under subsection (a) for any taxable year shall not be taken into
				account for purposes of determining the credit under section 41 for such
				taxable year.
											(ii)Costs taken
				into account in determining base period research expensesAny
				amounts described in subsection (b)(1)(A)(ii) taken into account in determining
				the amount of the credit under subsection (a) for any taxable year which are
				qualified research expenses (within the meaning of section 41(b)) shall be
				taken into account in determining base period research expenses for purposes of
				applying section 41 to subsequent taxable years.
											(g)Election not to
				take creditNo credit shall be allowed under subsection (a) for
				any property if the taxpayer elects not to have this section apply to such
				property.
								(h)RegulationsThe
				Secretary shall prescribe such regulations as necessary to carry out the
				provisions of this
				section.
								.
					(b)Conforming
			 amendments
						(1)Section 1016(a)
			 of the Internal Revenue Code of 1986, as amended by this Act, is amended by
			 striking and at the end of paragraph (38), by striking the
			 period at the end of paragraph (39) and inserting , and, and by
			 adding at the end the following new paragraph:
							
								(40)to the extent
				provided in section
				30D(f)(1).
								.
						(2)Section 6501(m)
			 of such Code is amended by inserting 30D(g), after
			 30C(e)(5),.
						(3)The table of
			 sections for subpart B of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 30C the following new
			 item:
							
								
									Sec. 30D. Advanced technology motor
				vehicles manufacturing
				credit.
								
								.
						(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 incurred in taxable years beginning after December 31, 1993.
					DRealizing a
			 hydrogen future
				521.H-Prize
			 competition
					(a)Short
			 titleThis section may be
			 cited as the H-Prize Act of
			 2006.
					(b)DefinitionsIn this section:
						(1)Administering
			 entityThe term
			 administering entity means the entity with which the Secretary
			 enters into an agreement under subsection (c)(3).
						(2)DepartmentThe
			 term Department means the Department of Energy.
						(3)SecretaryThe
			 term Secretary means the Secretary of Energy.
						(c)Prize
			 authority
						(1)In
			 GeneralThe Secretary shall
			 carry out a program to competitively award cash prizes only in conformity with
			 this section to advance the research, development, demonstration, and
			 commercial application of hydrogen energy technologies.
						(2)Advertising and
			 Solicitation of Competitors
							(A)AdvertisingThe Secretary shall widely advertise prize
			 competitions to encourage broad participation, including participation
			 by—
								(i)individuals;
								(ii)institutions of higher education, including
			 historically Black colleges and universities and other institutions serving
			 minorities; and
								(iii)large and small businesses, including
			 businesses owned or controlled by socially and economically disadvantaged
			 persons.
								(B)Announcement
			 through Federal Register notice
								(i)In
			 generalThe Secretary shall
			 announce each prize competition by publishing a notice in the Federal
			 Register.
								(ii)RequirementsThe notice shall include a description
			 of—
									(I)the subject of the competition;
									(II)the duration of the competition;
									(III)the eligibility requirements for
			 participation in the competition;
									(IV)the process for participants to register
			 for the competition;
									(V)the amount of the prize; and
									(VI)the criteria for awarding the prize.
									(3)Administering
			 the Competitions
							(A)In
			 generalThe Secretary shall
			 enter into an agreement with a private, nonprofit entity to administer the
			 prize competitions, subject to this section.
							(B)DutiesThe duties of the administering entity
			 under the agreement shall include—
								(i)advertising prize
			 competitions and the results of the prize competitions;
								(ii)raising funds
			 from private entities and individuals to pay for administrative costs and
			 contribute to cash prizes;
								(iii)working with the
			 Secretary to develop the criteria for selecting winners in prize competitions,
			 based on goals provided by the Secretary;
								(iv)determining, in
			 consultation with the Secretary, the appropriate amount for each prize to be
			 awarded;
								(v)selecting judges in
			 accordance with subsection (d)(4), using criteria developed in consultation
			 with the Secretary; and
								(vi)preventing the unauthorized use or
			 disclosure of the intellectual property, trade secrets, and confidential
			 business information of registered participants.
								(4)Funding
			 Sources
							(A)In
			 generalCash prizes under this section shall consist of funds
			 appropriated under subsection (h) and any funds provided by the administering
			 entity for the cash prizes (including funds raised pursuant to paragraph
			 (3)(B)).
							(B)Other Federal
			 agenciesThe Secretary may accept funds from other Federal
			 agencies for the cash prizes.
							(C)No special
			 considerationThe Secretary may not give any special
			 consideration to any private sector entity or individual in return for a
			 donation to the administering entity.
							(5)Announcement of
			 Prizes
							(A)In
			 generalThe Secretary may not
			 issue a notice required by paragraph (2)(B) until all the funds needed to pay
			 out the announced amount of the prize have been appropriated or committed in
			 writing by the administering entity.
							(B)Increase in
			 amount of prizeThe Secretary
			 may increase the amount of a prize after an initial announcement is made under
			 paragraph (2)(B) if—
								(i)notice of the
			 increase is provided in the same manner as the initial notice of the prize;
			 and
								(ii)the
			 funds needed to pay out the announced amount of the increase have been
			 appropriated or committed in writing by the administering entity.
								(d)Prize
			 categories
						(1)CategoriesThe
			 Secretary shall establish prizes for—
							(A)advancements in components or systems
			 related to—
								(i)hydrogen
			 production;
								(ii)hydrogen
			 production from renewable sources;
								(iii)hydrogen
			 storage;
								(iv)hydrogen
			 distribution; and
								(v)hydrogen
			 utilization;
								(B)prototypes of
			 hydrogen-powered vehicles or other hydrogen-based products that best meet or
			 exceed objective performance criteria, such as completion of a race over a
			 certain distance or terrain or generation of energy at certain levels of
			 efficiency; and
							(C)transformational changes in technologies
			 for the distribution or production of hydrogen that meet or exceed far-reaching
			 objective criteria that—
								(i)shall include minimal carbon emissions;
			 and
								(ii)may include cost criteria designed to
			 facilitate the eventual market success of a winning technology.
								(2)Awards
							(A)Advancements
								(i)In
			 generalTo the extent
			 permitted under subsection (c)(5), the prizes authorized under paragraph (1)(A)
			 shall be awarded biennially to the most significant advance made in each of the
			 4 subcategories described in clauses (i) through (v) of paragraph (1)(A) since
			 the submission deadline of the previous prize competition in the same category
			 under paragraph (1)(A) or the date of enactment of this Act, whichever is
			 later, unless no such advance is significant enough to merit an award.
								(ii)Maximum amount
			 for single prizeNo single
			 prize described in clause (i) may exceed $2,000,000.
								(iii)Insufficient
			 total fundsIf less than
			 $4,000,000 is available for a prize competition under paragraph (1)(A), the
			 Secretary may—
									(I)omit 1 or more subcategories;
									(II)reduce the amount of the prizes; or
									(III)not hold a prize competition.
									(B)Prototypes
								(i)In
			 generalTo the extent
			 permitted under subsection (c)(5), prizes authorized under paragraph (1)(B)
			 shall be awarded biennially in alternate years from the prizes authorized under
			 paragraph (1)(A).
								(ii)Total number
			 of prizesThe Secretary may
			 award no more than 1 prize under paragraph (1)(A) in each 2-year period.
								(iii)Maximum
			 amount for single prizeNo
			 single prize under this subparagraph may exceed $8,000,000.
								(iv)Insufficient
			 qualified entriesIf no
			 registered participant meets the objective performance criteria established
			 pursuant to paragraph (3) for a competition under this subparagraph, the
			 Secretary shall not award a prize.
								(C)Transformational
			 technologies
								(i)In
			 generalTo the extent
			 permitted under subsection (c)(5), the Secretary shall announce 1 prize
			 competition authorized under paragraph (1)(C) as soon as practicable after the
			 date of enactment of this Act.
								(ii)Amount of
			 prizeA prize offered under
			 this subparagraph shall—
									(I)be in an amount not less than
			 $2,000,000;
									(II)be paid to the winner in a lump sum;
			 and
									(III)include an additional amount paid to the
			 winner as a match for each dollar of non-Federal funding raised by the winner
			 for the hydrogen technology beginning on the date the winner was named.
									(iii)Matching
									(I)In
			 generalThe match described
			 in clause (ii)(III) shall be provided until the earlier of—
										(aa)the date that is 3 years after the date the
			 prize winner is named; or
										(bb)the date on which the full amount of the
			 prize has been paid out.
										(II)ElectionA prize winner may elect to have the match
			 amount paid to another entity that is continuing the development of the winning
			 technology.
									(III)RulesThe Secretary shall announce the rules for
			 receiving the match in the notice required by subsection (c)(2)(B).
									(iv)RequirementsThe Secretary shall award a prize under
			 this subparagraph only when a registered participant has met the objective
			 criteria established for the prize pursuant to paragraph (3) and announced
			 pursuant to subsection (c)(2)(B).
								(v)Total amount of
			 funds
									(I)Federal
			 fundsNot more than
			 $20,000,000 in Federal funds may be used for the prize award under this
			 subparagraph.
									(II)Matching
			 fundsAs a condition of
			 entering into an agreement under subsection (c)(3), the administering entity
			 shall seek to raise $40,000,000 in non-Federal funds toward the matching award
			 under this subparagraph.
									(3)CriteriaIn establishing the criteria required by
			 this section, the Secretary shall consult with—
							(A)the Hydrogen
			 Technical and Fuel Cell Advisory Committee of the Department;
							(B)other Federal
			 agencies, including the National Science Foundation; and
							(C)private
			 organizations, including professional societies, industry associations, the
			 National Academy of Sciences, and the National Academy of Engineering.
							(4)Judges
							(A)In
			 generalFor each prize competition, the Secretary shall assemble
			 a panel of qualified judges to select the 1 or more winners on the basis of the
			 criteria established under paragraph (3).
							(B)InclusionsJudges
			 for each prize competition shall include individuals from outside the
			 Department, including from the private sector.
							(C)ProhibitionsA
			 judge may not—
								(i)have personal or financial interests in, or
			 be an employee, officer, director, or agent of, any entity that is a registered
			 participant in the prize competition for which the judge will serve as a judge;
			 or
								(ii)have a familial or financial relationship
			 with an individual who is a registered participant in the prize competition for
			 which the judge will serve as a judge.
								(e)EligibilityTo be eligible to win a prize under this
			 section, an individual or entity—
						(1)shall have complied with all the
			 requirements in accordance with the Federal Register notice required under
			 subsection (c)(2)(B);
							(A)in the case of a
			 private entity, shall be incorporated in and maintain a primary place of
			 business in the United States;
							(B)in the case of an
			 individual (whether participating singly or in a group), shall be a citizen of,
			 or an alien lawfully admitted for permanent residence in, the United States;
			 and
							(C)shall not be a Federal entity, a Federal
			 employee acting within the scope of employment, or an employee of a national
			 laboratory acting within the scope of employment.
							(f)Intellectual
			 property
						(1)In
			 generalSubject to paragraph
			 (2), the Federal Government shall not, by virtue of offering or awarding a
			 prize under this section, be entitled to any intellectual property rights
			 derived as a consequence of, or direct relation to, the participation by a
			 registered participant in a competition authorized by this section.
						(2)Negotiation of
			 licenses permittedThis
			 subsection does not prevent the Federal Government from negotiating a license
			 for the use of intellectual property developed for a prize competition under
			 this section.
						(g)Liability
						(1)Waiver of
			 Liability
							(A)In
			 generalAs a condition of
			 participation in a competition under this section, the Secretary may require
			 registered participants to waive claims against the Federal Government and the
			 administering entity (except claims for willful misconduct) for any injury,
			 death, damage, or loss of property, revenue, or profits arising from the
			 participation of the registered participants in a competition under this
			 section.
							(B)Notice
			 requiredThe Secretary shall
			 provide notice of any waiver required under this paragraph in the notice
			 required by subsection (c)(2)(B).
							(C)ProhibitionThe Secretary may not require a registered
			 participant to waive claims against the administering entity arising out of the
			 unauthorized use or disclosure by the administering entity of the intellectual
			 property, trade secrets, or confidential business information of the registered
			 participant.
							(2)Liability
			 Insurance
							(A)RequirementsAs
			 a condition of participation in a competition under this section, a registered
			 participant shall be required to obtain liability insurance or demonstrate
			 financial responsibility, in amounts determined by the Secretary, for claims
			 by—
								(i)a
			 third party for death, bodily injury, or property damage or loss resulting from
			 an activity carried out in connection with participation in a competition under
			 this section; and
								(ii)the
			 Federal Government for damage or loss to Government property resulting from
			 such an activity.
								(B)Federal
			 Government insured
								(i)In
			 generalThe Federal
			 Government shall be named as an additional insured under the insurance policy
			 of a registered participant required under subparagraph (A)(i).
								(ii)Mandatory
			 indemnificationAs a
			 condition of participation in a competition under this section, a registered
			 participant shall be required to agree to indemnify the Federal Government
			 against third party claims for damages arising from or related to competition
			 activities.
								(h)Authorization of
			 appropriations
						(1)Authorization of
			 Appropriations
							(A)AwardsThere are authorized to be appropriated to
			 the Secretary to carry out this section for the period of fiscal years 2007
			 through 2016—
								(i)$20,000,000 for
			 awards described in subsection (d)(1)(A);
								(ii)$20,000,000 for
			 awards described in subsection (d)(1)(B); and
								(iii)$10,000,000 for
			 the award described in subsection (d)(1)(C).
								(B)AdministrationIn
			 addition to the amounts authorized in subparagraph (A), there are authorized to
			 be appropriated to the Secretary for the administrative costs of carrying out
			 this section $2,000,000 for each of fiscal years 2007 through 2016.
							(2)Carryover of
			 funds
							(A)In
			 generalFunds appropriated
			 for prize awards under this section—
								(i)shall remain available until expended;
			 and
								(ii)may be transferred, reprogrammed, or
			 expended for other purposes only after the expiration of 10 fiscal years after
			 the fiscal year for which the funds were originally appropriated.
								(B)Relation to
			 other lawNo provision in
			 this section permits obligation or payment of funds in violation of section
			 1341 of title 31, United States Code (commonly known as the
			 Anti-Deficiency Act).
							(i)Maintenance of
			 effortThe Secretary shall
			 ensure that funds provided under this section will be used only to supplement,
			 and not to supplant, Federal research and development programs.
					(j)SunsetThe authority provided by this section
			 shall terminate on September 30, 2017.
					522.Credit for
			 retail sale of hydrogen fuel as motor vehicle fuel
					(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits), as
			 amended by this Act, is amended by inserting after section 45O the following
			 new section:
						
							45P.Credit for
				retail sale of hydrogen as motor vehicle fuel
								(a)General
				ruleFor purposes of section 38, the hydrogen fuel retail sales
				credit for any taxable year is an amount equal to the greater of—
									(1)20 percent of the
				price of hydrogen, or
									(2)50 cents for each
				quantity of hydrogen having a Btu content of 115,000, sold at retail by the
				taxpayer during such year as a fuel to propel any hydrogen fuel cell
				vehicle.
									(b)DefinitionsFor
				purposes of this section—
									(1)Hydrogen fuel
				cell vehicleThe term hydrogen fuel cell vehicle has
				the meaning given such term in section 136A.
									(2)Sold at
				retail
										(A)In
				generalThe term sold at retail means the sale, for
				a purpose other than resale, after manufacture, production, or
				importation.
										(B)Use treated as
				saleIf any person uses hydrogen (including any use after
				importation) as a fuel to propel any motor vehicle (as defined in section
				30(c)(2)) before such fuel is sold at retail, then such use shall be treated in
				the same manner as if such fuel were sold at retail as a fuel to propel such a
				vehicle by such person.
										(c)Pass-thru in
				the case of estates and trustsUnder regulations prescribed by
				the Secretary, rules similar to the rules of subsection (d) of section 52 shall
				apply.
								(d)TerminationThis
				section shall not apply to any fuel sold at retail after December 31,
				2014.
								.
					(b)Credit treated
			 as business creditSection 38(b) of the Internal Revenue Code of
			 1986, as amended by this Act, is amended by striking plus at the
			 end of paragraph (31), by striking the period at the end of paragraph (32) and
			 inserting , plus, and by adding at the end the following new
			 paragraph:
						
							(33)the hydrogen
				fuel retail sales credit determined under section
				45P(a).
							.
					(c)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986, as amended by
			 this Act, is amended by inserting after the item relating to section 45O the
			 following new item:
						
							
								Sec. 45P. Credit for retail sale of
				hydrogen as motor vehicle
				fuel.
							
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to fuel sold
			 at retail after December 31, 2005, in taxable years ending after such
			 date.
					523.Credit for
			 production of hydrogen fuel
					(a)Hydrogen
			 produced from any sourceSection 45K of the Internal Revenue Code
			 of 1986 (relating to credit for producing fuel from nonconventional sources) is
			 amended by adding at the end the following new subsection:
						
							(h)Hydrogen
				fuel
								(1)Hydrogen fuel
				produced from any sourceThere shall be allowed as a credit
				against the tax imposed by this chapter for the taxable year an amount equal
				to—
									(A)$10, multiplied
				by
									(B)each quantity of
				hydrogen having a Btu content of 5,800,000—
										(i)sold by the
				taxpayer to an unrelated person during the taxable year, and
										(ii)the production
				of which is attributable to the taxpayer.
										(2)Additional
				credit for production from renewable sources
									(A)In
				generalIn the case of hydrogen which is produced from a
				renewable source, paragraph (1)(A) shall be applied by substituting
				$20 for $10.
									(B)Renewable
				source
										(i)In
				generalThe term renewable source means solar, wind,
				ocean, geothermal energy, biomass, landfill gas, or incremental
				hydropower.
										(ii)Incremental
				hydropowerThe term incremental hydropower means
				additional generating capacity achieved from increased efficiency or additions
				of new capacity at a hydroelectric facility in existence on the date of
				enactment of this paragraph.
										(3)Exclusion on
				sale for certain usesNo credit shall be allowed under this
				subsection for hydrogen fuel sold by the taxpayer the use of which is for the
				production or refining of other petroleum products.
								(4)TerminationThis
				subsection shall not apply to hydrogen fuel produced after December 31,
				2014.
								.
					(b)Effective
			 dateThe amendments made by this section shall apply to hydrogen
			 produced after December 31, 2005, in taxable years ending after such
			 date.
					524.Tax holiday
			 for hydrogen fuel
					(a)In
			 generalSubchapter B of chapter 65 of the Internal Revenue Code
			 of 1986 (relating to abatements, credits, and refunds) is amended by adding at
			 the end the following new section:
						
							6431.Fuels used in
				hydrogen powered vehicles
								(a)In
				generalIf any fuel taxable under section 4041 or 4081 is used to
				produce hydrogen as a means of propelling a hydrogen fuel cell vehicle during
				the applicable period, the Secretary shall pay (without interest) to the
				ultimate purchaser of such fuel an amount equal to the amount determined by
				multiplying the number of gallons so used by the rate at which tax was imposed
				on such fuel under section 4041 or 4081.
								(b)Applicable
				periodThe term applicable period means the period
				beginning after the date of the enactment of this section and ending before
				January 1, 2014.
								(c)Hydrogen fuel
				cell vehicleThe term hydrogen fuel cell vehicle has
				the meaning given such term by section
				136A(b)(1).
								.
					(b)Conforming
			 amendmentThe table of sections for subchapter B of chapter 65 of
			 the Internal Revenue Code of 1986 is amended by inserting after the item
			 relating to section 6428 the following new item:
						
							
								Sec. 6431. Fuels used in hydrogen powered
				vehicles.
							
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to fuel
			 produced after the date of the enactment of this Act.
					525.Sense of
			 Congress regarding hydrogen fuel taxesIt is the sense of Congress that no tax
			 should be imposed on hydrogen fuel before January 1, 2014.
				526.Hydrogen
			 fueling fringe benefit
					(a)In
			 generalParagraph (1) of section 132(c) of the Internal Revenue
			 Code of 1986 (relating to qualified employee discounts) is amended by striking
			 or at the end of subparagraph (A), by striking the period and
			 inserting , or at the end of subparagraph (B), and by adding at
			 the end the following new subparagraph:
						
							(C)in the case of
				hydrogen fuel, 50 percent of the price at which such fuel is being offered by
				the employer to
				customers.
							.
					(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2005.
					527.Exclusion of
			 earnings from hydrogen fuel sales
					(a)In
			 generalPart III of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to items specifically excluded from gross
			 income) is amended by inserting after section 136 the following new
			 section:
						
							136A.Income from
				hydrogen fuel sales
								(a)ExclusionGross
				income shall not include income attributable to the sale of hydrogen fuel sold
				for use in a hydrogen fuel cell vehicle.
								(b)Hydrogen fuel
				cell vehicleFor purposes of this section, the term
				hydrogen fuel cell vehicle means a motor vehicle (as defined in
				section 30(c)(2)) which is propelled by power derived from 1 or more cells
				which convert chemical energy directly into electricity by combining oxygen
				with hydrogen fuel which is stored on board the vehicle in any form and may or
				may not require reformation prior to use.
								(c)TerminationThis
				section shall not apply to income attributable to sales after December 31,
				2014.
								.
					(b)Conforming
			 amendmentThe table of sections for subpart B of part III of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to section 136 the following new item:
						
							
								Sec. 136A. Income from hydrogen fuel
				sales.
							
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to income
			 received after December 31, 2005, in taxable years ending after such
			 date.
					EBuilding the
			 skilled workforce for advanced vehicle and energy technology
			 deployment
				531.Increasing
			 skilled workforce
					(a)DefinitionsIn
			 this section:
						(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
						(2)Center of
			 excellenceThe term center of excellence means a
			 facility established by an eligible entity at which 1 or more qualifying
			 programs are or will be carried out.
						(3)Eligible
			 entityThe term eligible entity means—
							(A)a Federal agency
			 (other than the Department of Energy);
							(B)a unit of State
			 or local government;
							(C)an institution of
			 higher education; and
							(D)a public
			 elementary school or secondary school.
							(4)Qualifying
			 programThe term qualifying program means a
			 continuing education program, or any other education or training program, that
			 is—
							(A)carried out by an
			 institution or organization certified under subsection (d); and
							(B)designed to
			 increase the skilled workforce of the United States with respect to—
								(i)advanced vehicle
			 manufacturing;
								(ii)alternative fuel
			 vehicle repair and maintenance; or
								(iii)energy
			 technology product development and deployment.
								(5)SecretaryThe
			 term Secretary means the Secretary of Energy.
						(b)Centers of
			 excellence
						(1)EstablishmentThe
			 Secretary shall establish a program under which the Secretary shall provide
			 grants to eligible entities to establish and operate or support centers of
			 excellence in the jurisdiction of the eligible entity.
						(2)ApplicationTo
			 be eligible to receive a grant under paragraph (1), an eligible entity
			 shall—
							(A)submit to the
			 Secretary an application at such time, in such manner, and containing such
			 information as the Secretary may require; and
							(B)enter into an
			 agreement with the Secretary relating to the establishment and operation or
			 support of the center of excellence of the eligible entity.
							(3)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this subsection $50,000,000 for each of fiscal years 2007 through
			 2016.
						(c)Tuition
			 reimbursement
						(1)In
			 generalThe Secretary shall provide to any individual that
			 participates in a qualifying program reimbursement in the amount of the tuition
			 paid by the individual for the qualifying program.
						(2)ApplicationTo
			 be eligible to receive reimbursement under this subsection, an individual that
			 participates in a qualifying program shall submit to the Secretary an
			 application at such time, in such manner, and containing such information as
			 the Secretary may require.
						(d)Certification
			 procedureAs soon as practicable after the date of enactment of
			 this Act, the Secretary, in coordination with the Secretary of Labor and the
			 Administrator and in consultation with affected labor unions, professional
			 societies, academic institutions, and businesses, shall develop a procedure
			 under which the Secretary, the Secretary of Labor, and the Administrator shall
			 jointly certify institutions and organizations to carry out qualifying
			 programs.
					(e)Tax
			 creditsThe Secretary, in coordination with the Secretary of the
			 Treasury, shall submit to Congress proposed legislation to establish a tax
			 credit for individuals, eligible entities, and institutions and organizations
			 certified under subsection (d) for establishing, carrying out, or participating
			 in qualifying programs or centers of excellence.
					532.Grant program
			 for green building and zero-energy home design and construction
			 training
					(a)In
			 generalThe Secretary of Education, in consultation with the
			 Secretary of Energy, may award grants to postsecondary educational institutions
			 to enable the institutions to train 10,000 individuals in green building and
			 zero-energy home design and construction by fiscal year 2011.
					(b)ApplicationA
			 postsecondary educational institution that desires to receive a grant under
			 this section shall submit an application to the Secretary of Education at such
			 time, in such manner, and accompanied by such information as the Secretary of
			 Education may reasonably require.
					(c)Reimbursement
						(1)In
			 generalA postsecondary educational institution that receives a
			 grant under this section shall use the grant funds to reimburse an individual
			 who completes training in zero-energy home design and construction at, and
			 receives accreditation as a green building professional from, the institution
			 for an amount that is not more than 50 percent of the amount the individual
			 paid to receive the training at the institution.
						(2)Determination
			 of amountFor purposes of calculating the amount of the
			 reimbursement under paragraph (1), the amount the individual paid to receive
			 the training at the institution shall be reduced by the amount of any other
			 grants received by the individual for the training.
						(3)Effect on other
			 Federal loansA reimbursement provided to an individual under
			 paragraph (1) shall not affect the eligibility of the individual for other
			 Federal loans, including student loans.
						(d)Renewable
			 energy certification and trainingThe Secretary of Energy, in
			 consultation with the Secretary of Education and the heads of other appropriate
			 agencies, shall prepare and implement a plan for—
						(1)certifying
			 renewable energy products and equipment; and
						(2)developing
			 appropriate voluntary standards and training programs for renewable energy
			 product and equipment installation and installers.
						(e)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section.
					FClean Energy
			 Investment Administration
				541.DefinitionsIn this subtitle:
					(1)AdministratorThe
			 term Administrator means the Administrator of the CEIA appointed
			 under section 542(b)(1)(A).
					(2)CEIAThe
			 term CEIA means the Clean Energy Investment Administration
			 established by section 542(a)(1).
					(3)Commercial
			 deployment projectThe term commercial deployment
			 project means any project using commercial technology relating to any of
			 the following:
						(A)Renewable
			 electric power systems based on wind, solar, biomass, or geothermal
			 energy.
						(B)Component and
			 subcomponent manufacturing and conversion of manufacturing facilities for
			 production of renewable electric power systems based on wind, solar, biomass,
			 or geothermal energy.
						(C)Efficient
			 electrical generation, transmission, and distribution technologies.
						(D)Efficient end-use
			 electric power technologies.
						(4)Commercial
			 technologyThe term commercial technology means a
			 technology demonstrated as technologically and commercially viable in at least
			 1 commercial-scale prototype.
					(5)CostThe
			 term cost has the meaning given the term cost of a loan
			 guarantee within the meaning of section 502(5)(C) of the Federal Credit
			 Reform Act of 1990 (2 U.S.C. 661a(5)(C)).
					(6)Demonstration
			 projectThe term demonstration project means any
			 project using demonstration technology relating to any of the following:
						(A)Renewable
			 electric power systems based on wind, solar, biomass, or geothermal
			 energy.
						(B)Component and
			 subcomponent manufacturing for wind, solar, biomass, and geothermal renewable
			 energy systems.
						(C)Integrated
			 gasification and combined-cycle systems.
						(D)Hydrogen fuel
			 cell technology for residential, industrial, or transportation
			 applications.
						(E)Carbon capture
			 and sequestration practices and technologies, including agricultural and
			 forestry practices that store and sequester carbon.
						(F)Efficient
			 electrical generation, transmission, and distribution technologies, including
			 component and subcomponent manufacturing.
						(G)Efficient end-use
			 energy technologies.
						(7)Demonstration
			 technologyThe term demonstration technology means a
			 scientifically-viable technology that has not yet been demonstrated as a
			 commercial scale prototype.
					(8)Eligible
			 projectThe term eligible project means—
						(A)a project
			 described in section 544;
						(B)any demonstration
			 project that employs new or significantly improved technologies as compared to
			 commercial technologies in services in the United States at the time at which
			 the loan guarantee is issued, as determined by the Administrator;
						(C)any commercial
			 deployment project that employs technologies that have been demonstrated as
			 viable in at least 1 commercial-scale prototype, as determined by the
			 Administrator; and
						(D)with respect to
			 any demonstration project or commercial deployment project for which a loan
			 guarantee is sought under this subsection, a project that—
							(i)avoids or reduces
			 energy imports;
							(ii)creates jobs
			 paying the prevailing wage for similar work in the region in which the project
			 is located; or
							(iii)avoids,
			 reduces, or sequesters air pollutants or anthropogenic emissions of greenhouse
			 gases.
							(9)Loan
			 guarantee
						(A)In
			 generalThe term loan guarantee has the meaning
			 given the term loan guarantee in section 502 of the Federal Credit
			 Reform Act of 1990 (2 U.S.C. 661a).
						(B)InclusionThe
			 term loan guarantee includes a loan guarantee commitment (as
			 defined in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C.
			 661a)).
						(10)ObligationThe
			 term obligation means the loan or other debt obligation that is
			 guaranteed under this section.
					(11)Success
			 warrantThe term success warrant means equity in
			 clean energy ventures that are successful as a result of this Act.
					542.Clean Energy
			 Investment Administration
					(a)Establishment
						(1)In
			 generalThere is established as an independent agency in the
			 Executive branch an agency to be known as the Clean Energy Investment
			 Administration.
						(2)Supervision and
			 affiliationThe CEIA—
							(A)shall be under
			 the direction and supervision of the President; and
							(B)shall not be
			 affiliated with, or be within, any other agency or department of the Federal
			 Government.
							(b)Management
						(1)Administrator
							(A)In
			 generalThe CEIA shall be managed by an Administrator, who shall
			 be a civilian appointed by the President, by and with the advice and consent of
			 the Senate.
							(B)QualificationsThe
			 Administrator of the CEIA shall be an individual of outstanding qualifications
			 known to be familiar with and sympathetic to—
								(i)clean energy
			 technology;
								(ii)clean energy
			 policy; and
								(iii)obstacles to
			 development of clean energy.
								(C)Conflicts of
			 interestThe Administrator shall not engage in any other
			 business, vocation, or employment than that of serving as Administrator.
							(D)DiscriminationWith
			 respect to programs carried out by the CEIA—
								(i)in managing those
			 programs, including grantmaking and guaranteeing programs and functions, the
			 Administrator shall not discriminate on the basis of sex or marital status
			 against any person or small business concern applying for or receiving
			 assistance from the CEIA; and
								(ii)the CEIA shall
			 give special consideration to veterans of the Armed Forces of the United States
			 and their survivors or dependents.
								(E)Deputy
			 administratorThe President, by and with the advice and consent
			 of the Senate, may appoint a Deputy Administrator to assist the Administrator
			 in carrying out the duties of the Administrator under this subtitle.
							543.Requirements
			 specific to demonstration projects and commercial deployment projects
					(a)In
			 generalThe CEIA shall operate separate financing programs for
			 eligible projects at the demonstration and commercial stages of
			 development.
					(b)Demonstration
			 projects
						(1)In
			 generalSubject to paragraph (3) and section 534, the CEIA may
			 provide to eligible entities (as determined by the Administrator) financing for
			 demonstration projects in the form of grants, loan guarantees, or both.
						(2)Use of
			 fundsA recipient of a grant under this subsection may use funds
			 from the grant to pay—
							(A)the costs of 1 or
			 more loan guarantees for an eligible project; or
							(B)not more than 25
			 percent of the costs of an eligible project.
							(3)Maximum
			 aggregate loan guaranteesThe aggregate amount of Federal loan
			 guarantees that may be provided under this subtitle for demonstration projects
			 shall not exceed $5,000,000,000.
						(4)Maximum funding
			 percentage for demonstration project categoriesNot more than 25
			 percent of the grant funds and loan guarantees provided under this subsection
			 for a fiscal year may be provided to any single category of demonstration
			 project described in section 531(6).
						(5)Success
			 warrantsThe developer of a demonstration project under this
			 subsection may provide to CEIA a success warrant that—
							(A)is worth up to 10
			 percent of the value of Federal loan guarantees secured for the demonstration
			 project under this subsection; and
							(B)shall be used by
			 the CEIA to finance future CEIA loan guarantees.
							(c)Commercial
			 deployment projects
						(1)In
			 generalThe CEIA may provide assistance for commercial deployment
			 projects under this subtitle only in the form of loan guarantees.
						(2)Maximum
			 aggregate loan guaranteesThe aggregate amount of loan guarantees
			 that may be provided under this subtitle for commercial deployment projects
			 shall not exceed $20,000,000,000.
						544.Loan guarantee
			 program
					(a)In
			 generalExcept as provided in the Alaska Natural Gas Pipeline Act
			 (15 U.S.C. 720 et seq.), the Administrator shall make loan guarantees under
			 this subtitle for eligible projects on such terms and conditions as the
			 Administrator determines, after consultation with the Secretary of the
			 Treasury, to be appropriate and in accordance with this section.
					(b)Specific
			 appropriation or contribution
						(1)Demonstration
			 projectsNo loan guarantee shall be made for a demonstration
			 project unless—
							(A)an appropriation
			 for the cost has been made; or
							(B)the Administrator
			 has—
								(i)received from the
			 borrower a payment in full for the cost of the obligation; and
								(ii)deposited the
			 payment in the Treasury.
								(2)Commercial
			 projectsNo loan guarantee shall be made for a commercial
			 deployment project unless the Administrator has—
							(A)received from the
			 borrower a payment in full for the cost of the obligation; and
							(B)deposited the
			 payment in the Treasury.
							(c)Maximum
			 amountExcept as otherwise provided by law, a loan guarantee by
			 the Administrator for a demonstration project or commercial deployment project
			 shall not exceed an amount equal to 80 percent of the cost of the facility that
			 is the subject of the loan guarantee, as estimated at the time at which the
			 loan guarantee is issued.
					(d)Repayment
						(1)In
			 generalNo loan guarantee shall be made under this section unless
			 the Administrator determines that there is a reasonable prospect of repayment
			 by the borrower of the principal and interest on the obligation covered by the
			 loan guarantee.
						(2)Sufficiency of
			 amountNo loan guarantee shall be made under this section unless
			 the Administrator determines that the amount of the obligation covered by the
			 loan guarantee (when combined with amounts available to the borrower from other
			 sources) will be sufficient to carry out the eligible project for which the
			 loan guarantee is provided.
						(3)SubordinationA
			 loan guarantee provided under this section shall be subject to the condition
			 that the obligation covered by the loan guarantee is not subordinate to other
			 financing.
						(e)Interest
			 rateAn obligation covered by a loan guarantee under this section
			 shall bear interest at a rate that does not exceed a level that the
			 Administrator determines to be appropriate, taking into account the prevailing
			 rate of interest in the private sector for similar loans and risks.
					(f)TermThe
			 term of an obligation covered by a loan guarantee under this section shall
			 require full repayment over a period not to exceed the lesser of—
						(1)30 years;
			 or
						(2)90 percent of the
			 projected useful life of the physical asset to be financed by the obligation
			 covered by the loan guarantee (as determined by the Administrator).
						(g)Defaults
						(1)Payment by
			 administrator
							(A)In
			 generalIf a borrower defaults on an obligation covered by a loan
			 guarantee under this section (as defined in regulations promulgated by the
			 Administrator and specified in the loan guarantee contract), the holder of the
			 loan guarantee shall have the right to demand payment of the unpaid amount from
			 the Administrator.
							(B)Payment
			 requiredWithin such period as may be specified in the loan
			 guarantee or related agreements, the Administrator shall pay to the holder of
			 the loan guarantee the unpaid interest on, and unpaid principal of the
			 obligation as to which the borrower has defaulted, unless the Administrator
			 finds that there was no default by the borrower in the payment of interest or
			 principal or that the default has been remedied.
							(C)ForbearanceNothing
			 in this subsection precludes any forbearance by the holder of an obligation
			 covered by a loan guarantee under this section for the benefit of the borrower,
			 which forbearance may be agreed upon by the parties to the obligation and
			 approved by the Administrator.
							(2)Subrogation
							(A)In
			 generalIf the Administrator makes a payment under paragraph (1),
			 the Administrator shall be subrogated to the rights of the recipient of the
			 payment as specified in the loan guarantee or related agreements including,
			 where appropriate, the authority (notwithstanding any other provision of
			 law)—
								(i)to
			 complete, maintain, operate, lease, or otherwise dispose of any property
			 acquired pursuant to the loan guarantee or related agreements; or
								(ii)to
			 permit the borrower, pursuant to an agreement with the Administrator, to
			 continue to pursue the purposes of the eligible project carried out as a result
			 of the loan guarantee if the Administrator determines the pursuit to be in the
			 public interest.
								(B)Superiority of
			 rightsThe rights of the Administrator, with respect to any
			 property acquired pursuant to a loan guarantee or related agreements, shall be
			 superior to the rights of any other person with respect to the property.
							(C)Terms and
			 conditionsA loan guarantee agreement shall include such detailed
			 terms and conditions as the Administrator determines to be appropriate—
								(i)to
			 protect the interests of the United States in the case of default; and
								(ii)to
			 have available all the patents and technology necessary for any person
			 selected, including the Administrator, to complete and operate the eligible
			 project carried out as a result of the loan guarantee.
								(3)Payment of
			 principal and interest by administratorWith respect to any
			 obligation guaranteed under this section, the Administrator may enter into a
			 contract to pay, and pay, holders of the obligation, for and on behalf of the
			 borrower, from funds appropriated for that purpose, the principal and interest
			 payments that become due and payable on the unpaid balance of the obligation if
			 the Administrator finds that—
							(A)the borrower is
			 unable to meet the payments and is not in default;
							(B)it is in the
			 public interest to permit the borrower to continue to pursue the purposes of
			 the project;
							(C)the probable net
			 benefit to the Federal Government in paying the principal and interest will be
			 greater than that which would result in the event of a default;
							(D)the amount of the
			 payment sought by the holders of the obligation does not exceed the amount of
			 principal and interest that the borrower is obligated to pay under the
			 agreement being guaranteed; and
							(E)the borrower
			 agrees to reimburse the Administrator for the payment (including interest) on
			 terms and conditions that are satisfactory to the Administrator.
							(4)Action by
			 attorney general
							(A)NotificationIf
			 a borrower defaults on an obligation covered by a loan guarantee under this
			 section, the Administrator shall notify the Attorney General of the
			 default.
							(B)RecoveryOn
			 notification, the Attorney General shall take such action as is appropriate to
			 recover the unpaid principal and interest due from—
								(i)such assets of
			 the defaulting borrower as are associated with the obligation; or
								(ii)any other
			 security pledged to secure the obligation.
								(h)Fees
						(1)In
			 generalThe Administrator shall charge and collect fees for loan
			 guarantees in amounts the Administrator determines are sufficient to cover
			 applicable administrative expenses.
						(2)AvailabilityFees
			 collected under this subsection shall—
							(A)be deposited by
			 the Administrator in the Treasury; and
							(B)remain available
			 until expended, subject to such other conditions as are contained in annual
			 appropriations Acts.
							(i)Records;
			 audits
						(1)In
			 generalA recipient of a loan guarantee shall keep such records
			 and other pertinent documents as the Administrator shall prescribe by
			 regulation, including such records as the Administrator may require to
			 facilitate an effective audit.
						(2)AccessThe
			 Administrator and the Comptroller General of the United States (or designees)
			 shall have access, for the purpose of audit, to the records and other pertinent
			 documents.
						(j)Full faith and
			 creditThe full faith and credit of the United States is pledged
			 to the payment of all loan guarantees issued under this section with respect to
			 principal and interest.
					(k)Qualification
			 of facilities receiving tax creditsA project that receives 1 or
			 more tax credits shall not be disqualified from being considered to be an
			 eligible project, or from receiving a grant or loan guarantee, under this
			 subtitle.
					545.Energy park
			 task forces
					(a)DefinitionsIn
			 this section:
						(1)Energy
			 parkThe term energy park shall have such meaning as
			 is given the term by the Secretary, by regulation.
						(2)SecretaryThe
			 term Secretary means the Secretary of Energy.
						(3)Task
			 forceThe term task force means any energy park task
			 force established under subsection (b)(1).
						(b)Establishment
						(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall establish not less than 4, and not more than 6,
			 regional task forces, to be known as energy park task
			 forces.
						(2)LocationsThe
			 Secretary shall establish task forces under paragraph (1), to the maximum
			 extent practicable—
							(A)in geographically
			 diverse regions of the United States; and
							(B)in regions
			 with—
								(i)well-established
			 infrastructure for high-rank and low-rank coal or biomass production; or
								(ii)significant
			 demand for the products of energy parks.
								(c)MembershipEach
			 task force shall be comprised of individuals, to be appointed by the Secretary,
			 representing—
						(1)local
			 agricultural, coal, pulp and paper, chemical, automotive, and electric power
			 industries, including distributed and renewable energy electricity companies
			 where applicable ;
						(2)regional energy
			 cooperatives;
						(3)State energy,
			 environmental, agricultural, and economic development agencies;
						(4)labor unions;
			 and
						(5)environmental and
			 citizen groups.
						(d)Duties
						(1)Evaluations
							(A)In
			 generalEach task force shall evaluate, within the jurisdiction
			 of the task force—
								(i)the
			 technical and economic potential for the use of domestically-produced coal and
			 biomass and available renewable energy resources as feedstock for energy parks
			 to produce useful products for markets associated with—
									(I)fertilizer;
									(II)liquid
			 fuels;
									(III)steam;
			 and
									(IV)electricity;
			 and
									(ii)the impacts of
			 the markets described in clause (i) on—
									(I)national
			 security;
									(II)the United
			 States and regional economies;
									(III)job security
			 and unemployment;
									(IV)the environment;
			 and
									(V)any other
			 relevant industry.
									(B)InclusionAn
			 evaluation under subparagraph (A) shall include an evaluation, within the
			 jurisdiction of the applicable task force, of carbon management options and
			 costs.
							(2)Reports
							(A)In
			 generalNot later than 18 months after the date on which all
			 members of a task force have been appointed under subsection (c), the task
			 force shall submit to the Secretary a report describing the results of the
			 evaluation conducted under paragraph (1).
							(B)CoordinationIn
			 preparing a report under subparagraph (A), a task force shall coordinate
			 with—
								(i)the
			 7 Regional Carbon Sequestration Partnerships; and
								(ii)other relevant
			 Federal agencies.
								(e)Action by
			 SecretaryAfter taking into consideration the reports submitted
			 under subsection (d)(2), including any related report submitted by an entity
			 described in subsection (d)(2)(B), the Secretary shall submit to Congress a
			 report proposing a national energy park development program, including any
			 applicable recommendations of the Secretary.
					546.Authorization of
			 appropriationsThere is
			 authorized to be appropriated—
					(1)section 544 $2,000,000,000 for each of
			 fiscal years 2007 through 2011, of which—
						(A)not less than $1,000,000,000 shall be used
			 for grants for demonstration projects; and
						(B)not less than $1,000,000,000 shall be used
			 for loan guarantees; and
						(2)this subtitle
			 (other than section 544) such sums as are necessary for each of fiscal years
			 2007 through 2011.
					GStrategic
			 Gasoline and Fuel Reserve
				548.Strategic
			 Gasoline and Fuel Reserve
					(a)In
			 generalTitle I of the Energy Policy and Conservation Act is
			 amended by inserting after part D (42 U.S.C. 6250 et seq.) the
			 following:
						
							VStrategic
				Gasoline and Fuel Reserve
								191.DefinitionsIn this part:
									(1)GasolineThe
				term gasoline means any finished petroleum product or blendstock
				used as non-diesel automotive fuel as determined by the Secretary to have the
				highest fungibility in the selected region.
									(2)ReserveThe
				term Reserve means the Strategic Gasoline and Fuel Reserve
				established under section 192(a).
									192.Establishment
									(a)In
				generalNotwithstanding any other provision of this Act, the
				Secretary shall establish, maintain, and operate a Strategic Gasoline and Fuel
				Reserve.
									(b)Not component
				of strategic petroleum reserveThe Reserve is not a component of
				the Strategic Petroleum Reserve established under part B.
									(c)CapacityThe
				Reserve shall contain at least—
										(1)8,000,000 barrels
				of gasoline; and
										(2)1,500,000 barrels
				of jet fuel.
										(d)Reserve
				sites
										(1)SitingNot
				later than 18 months after the date of enactment of this Act, the Secretary
				shall determine not less than 3 Reserve sites, and not more than 5 Reserve
				sites, throughout the United States that are regionally strategic.
										(2)OperationThe
				Reserve sites described in paragraph (1) shall be operational not later than 3
				years after the date of enactment of this Act.
										(e)AuthorityIn
				carrying out this part, the Secretary may—
										(1)construct,
				purchase, contract for, lease, or otherwise acquire, in whole or in part,
				storage and related facilities and storage services;
										(2)use, lease,
				maintain, sell, or otherwise dispose of storage and related facilities acquired
				under this part;
										(3)acquire by
				purchase, exchange, lease, commercial futures contract, or other means gasoline
				and fuel for storage in the Reserve;
										(4)store gasoline
				and fuel in facilities not owned by the United States; and
										(5)sell, exchange,
				or otherwise dispose of gasoline and fuel from the Reserve, including to
				maintain—
											(A)the quality or
				quantity of the gasoline or fuel in the Reserve; or
											(B)the operational
				capacity of the Reserve.
											(f)Fill
				date
										(1)In
				generalExcept as provided in paragraph (2), the Secretary shall
				complete the process of filling the Reserve under this section by March 1,
				2010.
										(2)ExtensionsThe
				Secretary may extend the due date established under paragraph (1) if the
				Secretary determines that filling the Reserve by that due date would
				cause—
											(A)a significant
				price increase or supply shortage; and
											(B)an undue economic
				burden on the United States.
											193.Release of
				gasoline and fuel
									(a)In
				generalThe Secretary shall release gasoline or fuel from the
				Reserve only if—
										(1)the Secretary
				finds that there is a severe fuel supply disruption by determining that—
											(A)a regional,
				national, or international supply shortage of gasoline or fuel of significant
				scope and duration has occurred;
											(B)a substantial
				increase in the price of gasoline or fuel has resulted from the
				shortage;
											(C)the price
				increase is likely to cause a significant adverse impact on the national or
				regional economy; and
											(D)releasing
				gasoline or fuel from the Reserve would assist directly and significantly in
				reducing the adverse impact of the shortage; or
											(2)(A)the Governor of a State
				submits to the Secretary a written request for a release from the Reserve that
				contains a finding that—
												(i)a regional or statewide supply
				shortage of gasoline or fuel of significant scope and duration has
				occurred;
												(ii)a substantial increase in the
				price of gasoline or fuel has resulted from the shortage; and
												(iii)the price increase is likely to
				cause a significant adverse impact on the economy of the State; and
												(B)the Secretary concurs with the
				findings of the Governor under subparagraph (A) and determines that a release
				from the Reserve—
												(i)would mitigate gasoline or fuel
				price volatility in the State or region; and
												(ii)would not have an adverse effect
				on the long-term economic viability of retail gasoline or fuel markets in the
				State and adjacent States.
												(b)Procedure
										(1)Response of
				SecretaryThe Secretary shall respond to a request submitted
				under subsection (a)(2) not later than 5 days after receipt of the request
				by—
											(A)approving the
				request;
											(B)denying the
				request; or
											(C)requesting
				additional supporting information.
											(2)ReleaseThe
				Secretary shall establish procedures governing the release of gasoline or fuel
				from the Reserve in accordance with this subsection.
										(3)Requirements
											(A)Eligible
				entityIn this paragraph, the term eligible entity
				means an entity that is customarily engaged in the sale or distribution or bulk
				storage of gasoline or fuel.
											(B)Sale or
				disposal from reserveThe procedures established under this
				subsection shall provide that the Secretary may—
												(i)sell gasoline or
				fuel from the Reserve to an eligible entity through a competitive process;
				or
												(ii)enter into an
				exchange agreement with an eligible entity under which the Secretary
				receives—
													(I)a greater volume
				of gasoline or fuel as repayment from the eligible entity than the volume
				provided to the eligible entity; or
													(II)payment of the
				premium for the loan in cash, which may be placed in the Strategic Gasoline and
				Fuel Reserve Fund established under section 195.
													(C)Test sale
				authorityThe Secretary may perform a test sale under this
				paragraph for up to 1,000,000 barrels.
											(c)Continuing
				evaluationThe Secretary shall conduct a continuing evaluation of
				the drawdown and sales procedures established under this section.
									194.Reports
									(a)Gasoline and
				fuelNot later than 180 days after the date of enactment of this
				section, the Secretary shall submit to Congress and the President a plan
				describing the manner in which the Department of Energy will perform—
										(1)the acquisition
				of storage and related facilities or storage services for the Reserve,
				including the use of storage facilities not currently in use or not currently
				used to capacity;
										(2)the acquisition
				of gasoline and fuel for storage in the Reserve;
										(3)the anticipated
				methods of disposition of gasoline and fuel from the Reserve;
										(4)the estimated
				costs of establishment, maintenance, and operation of the Reserve;
										(5)efforts that the
				Department will take to minimize any potential need for future drawdowns from
				the Reserve; and
										(6)actions to ensure
				the quality of the gasoline and fuel in the Reserve are maintained.
										(b)Natural gas and
				dieselNot later than 180 days after the date of enactment of
				this section, the Secretary shall submit to Congress a report describing the
				feasibility of creating a natural gas, diesel, and biofuels feedstock reserve
				similar to the Reserve under this part.
									(c)Private sector
				storage capacity
										(1)In
				generalNot later than 1 year after the date of enactment of this
				section, the Secretary shall submit to Congress a report describing—
											(A)private sector
				storage capacity of refined petroleum products; and
											(B)how expansion of
				existing storage capacity might alleviate short-term supply constraints and the
				resulting impact on consumer prices without the need for using releases from
				the Reserve.
											(2)Release;
				incentivesIn preparing the report required under this
				subsection, the Secretary shall assess—
											(A)under what
				conditions private sector storage stocks should be released to moderate supply
				disruptions and pricing impacts; and
											(B)what incentives,
				if any, are necessary to promote the development of increased private sector
				storage capacity.
											195.Strategic
				Gasoline and Fuel Reserve Fund
									(a)EstablishmentThere
				is established in the Treasury of the United States a separate revolving fund,
				to be known as the Strategic Gasoline and Fuel Reserve Fund
				(referred to in this section as the Fund), consisting of—
										(1)such amounts as
				are appropriated to the Fund under section 196; and
										(2)all receipts from
				the sale, exchange, or disposition of gasoline or fuel from the Reserve or from
				leasing of facilities or providing other services to the private sector in
				connection with the Reserve, which shall be deposited in the Fund on
				receipt.
										(b)Use of
				FundThe Secretary may make expenditures from the Fund, without
				further appropriation, for the operation and administration of the
				Reserve.
									(c)Administration
				of Fund
										(1)In
				generalThe Secretary of the Treasury shall—
											(A)maintain the
				Fund; and
											(B)as soon as
				practicable after the end of each fiscal year and after consultation with the
				Secretary, submit to Congress a report describing the financial condition and
				operations of the Fund during the preceding fiscal year.
											(2)Budget
											(A)In
				generalThe Secretary shall submit the budget for the Fund to the
				Office of Management and Budget, along with the budget of the Department of
				Energy.
											(B)ContentsThe
				budget shall—
												(i)consist of
				estimates made by the Secretary of expenditures from the Fund and other
				relevant financial matters for the succeeding 5 fiscal years; and
												(ii)be included in
				the budget transmitted under section 1105(a) of title 31, United States
				Code.
												196.Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as are necessary to carry out this
				part, to remain available until
				expended.
								.
					(b)Conforming
			 amendmentThe table of contents for title I of the Energy Policy
			 and Conservation Act (42 U.S.C. 6201 note) is amended by striking the matter
			 relating to the second part D (relating to expiration) and inserting the
			 following:
						
							
								PART V—Strategic Gasoline and Fuel Reserve
								Sec. 191. Definitions.
								Sec. 192. Establishment.
								Sec. 193. Release of gasoline and fuel.
								Sec. 194. Reports.
								Sec. 195. Strategic Gasoline and Fuel Reserve Fund.
								Sec. 196. Authorization of
				appropriations.
							
							.
					HReports on United
			 States energy emergency preparedness
				551.Potential
			 impacts of oil supply shock
					(a)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the President shall submit to Congress a report describing the
			 potential impact on domestic prices of crude oil, residual fuel oil, and
			 refined petroleum products of a disruption, for periods of 1 week, 1 year, and
			 5 years, respectively, of not less than—
						(1)30 percent of
			 United States oil production;
						(2)20 percent of
			 United States refining capacity; and
						(3)5 percent of
			 global oil supplies.
						(b)Projections and
			 remediesThe President shall include in the report under
			 subsection (a)—
						(1)projections of
			 the likely impact of each disruption described in that subsection on the United
			 States economy; and
						(2)detailed and
			 prioritized recommendations for remedies in response to each such
			 disruption.
						552.Preventing future
			 disruptions
					(a)In
			 generalThe Secretary of
			 Energy shall enter into a contract with the National Academy of Sciences under
			 which the National Academy shall conduct a review of expenditures and
			 activities carried out by each organization the total wholesale or retail
			 United States sales of crude oil, gasoline, and petroleum distillates of which
			 are in excess of $500,000,000 per year—
						(1)to protect the energy supply system of the
			 United States from—
							(A)terrorist attacks;
							(B)international supply disruptions;
			 and
							(C)natural disasters; and
							(2)to ensure a stable and reasonably-priced
			 supply of those products to consumers in the United States.
						(b)InclusionsThe review under subsection (a) shall
			 include an assessment of the preparations of each organization described in
			 that subsection with respect to the forecasted period of more frequent and more
			 intense hurricane activity in the Gulf of Mexico and other vulnerable coastal
			 areas.
					JImpacts of Act on
			 reducing greenhouse gas emissions
				561.Climate change
			 and energy policy feedback loop
					(a)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary of Energy, in consultation with the Secretary of
			 Commerce and the Administrator of the Environmental Protection Agency, shall
			 submit to Congress a report on the probable effects of this Act and the
			 amendments made by this Act during calendar years 2010, 2015, and 2020
			 on—
						(1)total greenhouse
			 gas emissions, nationally and by sector;
						(2)impacts on land,
			 water, and ecosystems of expanded coal, biofuels, oil, and natural gas
			 extraction and production;
						(3)job creation;
			 and
						(4)the
			 economy.
						(b)InclusionsThe
			 report shall include recommendations for amendments to this Act and other
			 relevant laws to ensure that the effect of this Act will be to reduce total
			 domestic greenhouse gas emissions below levels projected in the report of the
			 Energy Information Administration entitled Annual Energy Outlook
			 2006 for each of calendar years 2010, 2015, and 2020.
					KEnergy fairness
			 for America
				571.Elimination of
			 deduction for intangible drilling and development costs for major oil
			 companies
					(a)In
			 generalSection 263(c) of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new sentences: This
			 subsection shall not apply during any taxable year with respect to a major
			 integrated oil company (as defined in section 43(f)(2)) if during the preceding
			 taxable year for the production of oil, the average price of crude oil in the
			 United States is greater than $34.71 per barrel, and for the production of
			 natural gas, the average wellhead price of natural gas in the United States is
			 greater than $4.34 per 1,000 cubic feet. For purposes of the preceding
			 sentence, the Secretary shall determine average prices, taking into
			 consideration the most recent data reported by the Energy Information
			 Administration. For taxable years beginning after December 31, 2007, each
			 dollar amount specified in this subsection shall be adjusted to reflect changes
			 for the 12-month period ending the preceding September 30 in the Consumer Price
			 Index for All Urban Consumers published by the Bureau of Labor Statistics of
			 the Department of Labor.
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					572.Elimination of
			 enhanced oil recovery credit for major oil companies
					(a)In
			 generalSection 43 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
						
							(f)Nonapplication
				of section
								(1)In
				generalThis section shall not apply during any taxable year with
				respect to a major integrated oil company if during the preceding taxable year
				for the production of oil, the average price of crude oil in the United States
				is greater than $34.71 per barrel. For purposes of the preceding sentence, the
				Secretary shall determine average prices, taking into consideration the most
				recent data reported by the Energy Information Administration. For taxable
				years beginning after December 31, 2007, the dollar amount specified in this
				paragraph shall be adjusted to reflect changes for the 12-month period ending
				the preceding September 30 in the Consumer Price Index for All Urban Consumers
				published by the Bureau of Labor Statistics of the Department of Labor.
								(2)Major integrated
				oil companyFor purposes of
				this subsection, the term major integrated oil company means, with
				respect to any taxable year, a producer of crude oil—
									(A)which has an
				average daily worldwide production of crude oil of at least 500,000 barrels for
				the taxable year,
									(B)which had gross
				receipts in excess of $1,000,000,000 for its last taxable year ending during
				calendar year 2005, and
									(C)to whom subsection
				(c) of section 613A does not apply by reason of paragraph (4) of section
				613A(d), determined—
										(i)by substituting
				15 percent for 5 percent each place it occurs in
				paragraph (3) of section 613A(d), and
										(ii)without regard
				to whether subsection (c) of section 613A does not apply by reason of paragraph
				(2) of section 613A(d).
										For
				purposes of subparagraphs (A) and (B), all persons treated as a single employer
				under subsections (a) and (b) of section 52 shall be treated as 1 person and,
				in case of a short taxable year, the rule under section 448(c)(3)(B) shall
				apply..
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					573.Oil and gas
			 royalty-related amendments
					(a)RepealSections
			 344 through 346 of the Energy Policy Act of 2005 (42 U.S.C. 15902 et seq.) are
			 repealed.
					(b)Termination of
			 Alaska offshore royalty suspensionSection 8(a)(3)(B) of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1337(a)(3)(B)) is amended by
			 striking and in the Planning Areas offshore Alaska.
					574.Extension of
			 election to expense certain refineries
					(a)Extension
						(1)In
			 generalSection 179C(c)(1) of
			 the Internal Revenue Code of 1986 (defining qualified refinery property) is
			 amended—
							(A)by striking and before January 1,
			 2012 in subparagraph (B) and inserting and, in the case of any
			 qualified refinery described in subsection (d)(1), before January 1,
			 2012, and
							(B)by inserting
			 if described in subsection (d)(1) after of which
			 in subparagraph (F)(i).
							(2)Conforming
			 amendmentSubsection (d) of section 179C of the Internal Revenue
			 Code of 1986 is amended to read as follows:
							
								(d)Qualified
				refineryFor purposes of this section, the term qualified
				refinery means any refinery located in the United States which is
				designed to serve the primary purpose of processing liquid fuel from—
									(1)crude oil,
				or
									(2)qualified fuels
				(as defined in section
				45K(c)).
									.
						(3)Effective
			 dateThe amendments made by this subsection shall take effect as
			 if included in the amendment made by section 1323(a) of the Energy Policy Act
			 of 2005.
						(b)Nonapplication
			 for major oil companies
						(1)In
			 generalSection 179C of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
							
								(i)Nonapplication
				of section
									(1)In
				generalThis section shall not apply during any taxable year with
				respect to a major integrated oil company if during the preceding taxable year
				for the production of oil, the average price of crude oil in the United States
				is greater than $34.71 per barrel. For purposes of the preceding sentence, the
				Secretary shall determine average prices, taking into consideration the most
				recent data reported by the Energy Information Administration. For taxable
				years beginning after December 31, 2007, the dollar amount specified in this
				paragraph shall be adjusted to reflect changes for the 12-month period ending
				the preceding September 30 in the Consumer Price Index for All Urban Consumers
				published by the Bureau of Labor Statistics of the Department of Labor.
									(2)Major
				integrated oil companyFor
				purposes of this subsection, the term major integrated oil company
				means, with respect to any taxable year, a producer of crude oil—
										(A)which has an
				average daily worldwide production of crude oil of at least 500,000 barrels for
				the taxable year,
										(B)which had gross
				receipts in excess of $1,000,000,000 for its last taxable year ending during
				calendar year 2005, and
										(C)to whom
				subsection (c) of section 613A does not apply by reason of paragraph (4) of
				section 613A(d), determined—
											(i)by substituting
				15 percent for 5 percent each place it occurs in
				paragraph (3) of section 613A(d), and
											(ii)without regard
				to whether subsection (c) of section 613A does not apply by reason of paragraph
				(2) of section 613A(d).
											For
				purposes of subparagraphs (A) and (B), all persons treated as a single employer
				under subsections (a) and (b) of section 52 shall be treated as 1 person and,
				in case of a short taxable year, the rule under section 448(c)(3)(B) shall
				apply..
						(2)Effective
			 dateThe amendment made by this subsection shall apply to taxable
			 years beginning after the date of the enactment of this Act.
						575.Elimination of
			 amortization of geological and geophysical expenditures for major oil
			 companies
					(a)In
			 generalSection 167(h) of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new paragraph:
						
							(5)Nonapplication
				of section
								(A)In
				generalThis subsection shall not apply during any taxable year
				with respect to a major integrated oil company if during the preceding taxable
				year for the production of oil, the average price of crude oil in the United
				States is greater than $34.71 per barrel, and for the production of natural
				gas, the average wellhead price of natural gas in the United States is greater
				than $4.34 per 1,000 cubic feet. For purposes of the preceding sentence, the
				Secretary shall determine average prices, taking into consideration the most
				recent data reported by the Energy Information Administration. For taxable
				years beginning after December 31, 2007, each dollar amount specified in this
				subparagraph shall be adjusted to reflect changes for the 12-month period
				ending the preceding September 30 in the Consumer Price Index for All Urban
				Consumers published by the Bureau of Labor Statistics of the Department of
				Labor.
								(B)Major
				integrated oil companyFor
				purposes of this paragraph, the term major integrated oil company
				means, with respect to any taxable year, a producer of crude oil—
									(i)which has an
				average daily worldwide production of crude oil of at least 500,000 barrels for
				the taxable year,
									(ii)which had gross
				receipts in excess of $1,000,000,000 for its last taxable year ending during
				calendar year 2005, and
									(iii)to whom
				subsection (c) of section 613A does not apply by reason of paragraph (4) of
				section 613A(d), determined—
										(I)by substituting
				15 percent for 5 percent each place it occurs in
				paragraph (3) of section 613A(d), and
										(II)without regard
				to whether subsection (c) of section 613A does not apply by reason of paragraph
				(2) of section 613A(d).
										For
				purposes of subparagraphs (A) and (B), all persons treated as a single employer
				under subsections (a) and (b) of section 52 shall be treated as 1 person and,
				in case of a short taxable year, the rule under section 448(c)(3)(B) shall
				apply..
					(b)Effective
			 dateThe amendments made by this section shall take effect on and
			 after the date of the enactment of this Act.
					576.Revaluation of
			 LIFO inventories of major integrated oil companies
					(a)General
			 ruleNotwithstanding any other provision of law, if a taxpayer is
			 a major integrated oil company for its last taxable year ending in calendar
			 year 2005, the taxpayer shall—
						(1)increase,
			 effective as of the close of such taxable year, the value of each historic LIFO
			 layer of inventories of crude oil, natural gas, or any other petroleum product
			 (within the meaning of section 4611) by the layer adjustment amount, and
						(2)decrease its cost
			 of goods sold for such taxable year by the aggregate amount of the increases
			 under paragraph (1).
						If the
			 aggregate amount of the increases under paragraph (1) exceed the taxpayer’s
			 cost of goods sold for such taxable year, the taxpayer’s gross income for such
			 taxable year shall be increased by the amount of such excess.(b)Layer adjustment
			 amountFor purposes of this section—
						(1)In
			 GeneralThe term layer adjustment amount means, with
			 respect to any historic LIFO layer, the product of—
							(A)$18.75, and
							(B)the number of
			 barrels of crude oil (or in the case of natural gas or other petroleum
			 products, the number of barrel-of-oil equivalents) represented by the
			 layer.
							(2)Barrel-of-oil
			 equivalentThe term barrel-of-oil equivalent has the
			 meaning given such term by section 29(d)(5) (as in effect before its
			 redesignation by the Energy Tax Incentives Act of 2005).
						(c)Application of
			 requirement
						(1)No change in
			 method of accountingAny adjustment required by this section
			 shall not be treated as a change in method of accounting.
						(2)Underpayments of
			 estimated taxNo addition to the tax shall be made under section
			 6655 of the Internal Revenue Code of 1986 (relating to failure by corporation
			 to pay estimated tax) with respect to any underpayment of an installment
			 required to be paid with respect to the taxable year described in subsection
			 (a) to the extent such underpayment was created or increased by this
			 section.
						(d)Major integrated
			 oil companyFor purposes of this section, the term major
			 integrated oil company has the meaning given such term by section
			 43(f)(2) of the Internal Revenue Code of 1986.
					577.Modifications
			 of foreign tax credit rules applicable to major integrated oil companies which
			 are dual capacity taxpayers
					(a)In
			 generalSection 901 of the Internal Revenue Code of 1986
			 (relating to credit for taxes of foreign countries and of possessions of the
			 United States) is amended by redesignating subsection (m) as (n) and by
			 inserting after subsection (l) the following new subsection:
						
							(m)Special rules
				relating to major integrated oil companies which are dual capacity
				taxpayers
								(1)General
				ruleNotwithstanding any other provision of this chapter, any
				amount paid or accrued by a dual capacity taxpayer which is a major integrated
				oil company to a foreign country or possession of the United States for any
				period shall not be considered a tax—
									(A)if, for such
				period, the foreign country or possession does not impose a generally
				applicable income tax, or
									(B)to the extent such
				amount exceeds the amount (determined in accordance with regulations)
				which—
										(i)is paid by such
				dual capacity taxpayer pursuant to the generally applicable income tax imposed
				by the country or possession, or
										(ii)would be paid if
				the generally applicable income tax imposed by the country or possession were
				applicable to such dual capacity taxpayer.
										Nothing
				in this paragraph shall be construed to imply the proper treatment of any such
				amount not in excess of the amount determined under subparagraph (B).(2)Dual capacity
				taxpayerFor purposes of this subsection, the term dual
				capacity taxpayer means, with respect to any foreign country or
				possession of the United States, a person who—
									(A)is subject to a
				levy of such country or possession, and
									(B)receives (or will
				receive) directly or indirectly a specific economic benefit (as determined in
				accordance with regulations) from such country or possession.
									(3)Generally
				applicable income taxFor purposes of this subsection—
									(A)In
				GeneralThe term generally applicable income tax
				means an income tax (or a series of income taxes) which is generally imposed
				under the laws of a foreign country or possession on income derived from the
				conduct of a trade or business within such country or possession.
									(B)ExceptionsSuch
				term shall not include a tax unless it has substantial application, by its
				terms and in practice, to—
										(i)persons who are
				not dual capacity taxpayers, and
										(ii)persons who are
				citizens or residents of the foreign country or possession.
										(4)Major integrated
				oil companyFor purposes of this subsection, the term major
				integrated oil company has the meaning given such term by section
				43(f)(2).
								.
					(b)Effective
			 date
						(1)In
			 generalThe amendments made by this section shall apply to taxes
			 paid or accrued in taxable years beginning after the date of the enactment of
			 this Act.
						(2)Contrary treaty
			 obligations upheldThe amendments made by this section shall not
			 apply to the extent contrary to any treaty obligation of the United
			 States.
						578.Denial of
			 deduction for income attributable to domestic production of oil, natural gas,
			 or primary products thereof
					(a)In
			 generalSubparagraph (B) of section 199(c)(4) of the Internal
			 Revenue Code of 1986 (relating to exceptions) is amended by striking
			 or at the end of clause (ii), by striking the period at the end
			 of clause (iii) and inserting , or, and by inserting after
			 clause (iii) the following new clause:
						
							(iv)in the case of
				any major integrated oil company (as defined in section 43(f)(2)), the
				production, refining, processing, transportation, or distribution of oil,
				natural gas, or any primary product thereof during any taxable year described
				in section
				167(h)(5)(A).
							.
					(b)Conforming
			 amendmentsSection 199(c)(4) of the Internal Revenue Code of 1986
			 is amended—
						(1)in subparagraph (A)(i)(III) by striking
			 electricity, natural gas, and inserting
			 electricity, and
						(2)in subparagraph (B)(ii) by striking
			 electricity, natural gas, and inserting
			 electricity.
						(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2005.
					579.Rules relating
			 to foreign oil and gas income
					(a)Separate basket
			 for foreign tax credit
						(1)Years before
			 2007Paragraph (1) of section 904(d) of the Internal Revenue Code
			 of 1986 (relating to separate application of section with respect to certain
			 categories of income), as in effect for years beginning before 2007, is amended
			 by striking `and' at the end of subparagraph (H), by redesignating subparagraph
			 (I) as subparagraph (J), and by inserting after subparagraph (H) the following
			 new subparagraph:
							
								(I)foreign oil and
				gas income,
				and
								.
						(2)2007 And
			 afterParagraph (1) of section 904(d) of such Code, as in effect
			 for years beginning after 2006, is amended by striking and at
			 the end of subparagraph (A), by striking the period at the end of subparagraph
			 (B) and inserting , and, and by adding at the end the
			 following:
							
								(C)foreign oil and
				gas
				income.
								.
						(b)Definition
						(1)Years before
			 2007Paragraph (2) of section 904(d) of the Internal Revenue Code
			 of 1986, as in effect for years beginning before 2007, is amended by
			 redesignating subparagraphs (H) and (I) as subparagraphs (I) and (J),
			 respectively, and by inserting after subparagraph (G) the following new
			 subparagraph:
							
								(H)Foreign oil and
				gas incomeThe term foreign oil and gas income has
				the meaning given such term by section
				954(g).
								.
						(2)2007 And
			 afterSection 904(d)(2) of such Code, as in effect for years
			 after 2006, is amended by redesignating subparagraphs (J) and (K) as
			 subparagraphs (K) and (L) and by inserting after subparagraph (I) the
			 following:
							
								(J)Foreign oil and
				gas incomeFor purposes of this section—
									(i)In
				generalThe term foreign oil and gas income has the
				meaning given such term by section 954(g).
									(ii)CoordinationPassive
				category income and general category income shall not include foreign oil and
				gas income (as so
				defined).
									.
						(c)Conforming
			 amendments
						(1)Section
			 904(d)(3)(F)(i) of the Internal Revenue Code of 1986 is amended by striking
			 or (E) and inserting (E), or (I).
						(2)Section 907(a) of
			 such Code is hereby repealed.
						(3)Section 907(c)(4)
			 of such Code is hereby repealed.
						(4)Section 907(f) of
			 such Code is hereby repealed.
						(d)Effective
			 dates
						(1)In
			 generalThe amendments made by this section shall apply to
			 taxable years beginning after the date of the enactment of this Act.
						(2)Years after
			 2006The amendments made by paragraphs (1)(B) and (2)(B) shall
			 apply to taxable years beginning after December 31, 2006.
						(3)Transitional
			 rules
							(A)Separate basket
			 treatmentAny taxes paid or accrued in a taxable year beginning
			 on or before the date of the enactment of this Act, with respect to income
			 which was described in subparagraph (I) of section 904(d)(1) of such Code (as
			 in effect on the day before the date of the enactment of this Act), shall be
			 treated as taxes paid or accrued with respect to foreign oil and gas income to
			 the extent the taxpayer establishes to the satisfaction of the Secretary of the
			 Treasury that such taxes were paid or accrued with respect to foreign oil and
			 gas income.
							(B)CarryoversAny
			 unused oil and gas extraction taxes which under section 907(f) of such Code (as
			 so in effect) would have been allowable as a carryover to the taxpayer's first
			 taxable year beginning after the date of the enactment of this Act (without
			 regard to the limitation of paragraph (2) of such section 907(f) for first
			 taxable year) shall be allowed as carryovers under section 904(c) of such Code
			 in the same manner as if such taxes were unused taxes under such section 904(c)
			 with respect to foreign oil and gas extraction income.
							(C)LossesThe
			 amendment made by subsection (c)(3) shall not apply to foreign oil and gas
			 extraction losses arising in taxable years beginning on or before the date of
			 the enactment of this Act.
							580.Elimination of
			 deferral for foreign oil and gas extraction income
					(a)General
			 ruleParagraph (1) of section 954(g) of the Internal Revenue Code
			 of 1986 (defining foreign base company oil related income) is amended to read
			 as follows:
						
							(1)In
				generalExcept as otherwise provided in this subsection, the term
				foreign oil and gas income means, in the case of any major
				integrated oil company (as defined in section 43(f)(2)) during any taxable year
				described in section 167(h)(5)(A), any income of a kind which would be taken
				into account in determining the amount of—
								(A)foreign oil and
				gas extraction income (as defined in section 907(c)), or
								(B)foreign oil
				related income (as defined in section
				907(c)).
								.
					(b)Conforming
			 amendments
						(1)Subsections
			 (a)(5), (b)(5), and (b)(6) of section 954, and section 952(c)(1)(B)(ii)(I) of
			 the Internal Revenue Code of 1986, are each amended by striking base
			 company oil related income each place it appears (including in the
			 heading of subsection (b)(8)) and inserting oil and gas
			 income.
						(2)Subsection (b)(4)
			 of section 954 of such Code is amended by striking base company
			 oil-related income and inserting oil and gas
			 income.
						(3)The subsection
			 heading for subsection (g) of section 954 of such Code is amended by striking
			 Foreign base company oil
			 related income and inserting Foreign oil and gas
			 income.
						(4)Subparagraph (A)
			 of section 954(g)(2) of such Code is amended by striking foreign base
			 company oil related income and inserting foreign oil and gas
			 income.
						(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years of foreign corporations beginning after the date of the enactment of this
			 Act, and to taxable years of United States shareholders ending with or within
			 such taxable years of foreign corporations.
					LProtection and
			 retention of value of publicly-owned energy resources
				591.Suspension of
			 royalty relief
					(a)RequirementSubject
			 to subsection (b), the Secretary of the Interior (referred to in this subtitle
			 as the Secretary) shall suspend the application of any provision
			 of Federal law under which a person would otherwise be provided relief from a
			 requirement to pay a royalty for the production of oil or natural gas from
			 Federal land (including submerged land) occurring after the date of enactment
			 of this Act during a period in which—
						(1)for the
			 production of oil, the average price of crude oil in the United States during
			 the 4-week period immediately preceding the suspension is greater than $34.71
			 per barrel; and
						(2)for the
			 production of natural gas, the average wellhead price of natural gas in the
			 United States during the 4-week period immediately preceding the suspension is
			 greater than $4.34 per 1,000 cubic feet.
						(b)Determination
			 of average prices
						(1)DataFor
			 purposes of subsection (a), the Secretary shall determine average prices,
			 taking into consideration the most recent data reported by the Energy
			 Information Administration.
						(2)AdjustmentFor
			 fiscal year 2008 and each subsequent fiscal year, each dollar amount specified
			 in subsection (a) shall be adjusted to reflect changes for the 12-month period
			 ending the preceding November 30 in the Consumer Price Index for All Urban
			 Consumers published by the Bureau of Labor Statistics of the Department of
			 Labor.
						592.Renegotiation
			 of existing leases
					(a)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Secretary shall make a determination regarding the ability of the
			 Secretary to renegotiate leases that—
						(1)are in effect
			 prior to the date of enactment of this Act;
						(2)authorize the
			 production of oil or natural gas on Federal land; and
						(3)do not contain
			 terms at least equal to the royalty relief price thresholds described in
			 section 591.
						(b)Affirmative
			 determination
						(1)In
			 generalIf the Secretary determines that the Secretary has the
			 authority to renegotiate leases described in subsection (a), the Secretary
			 shall immediately offer to renegotiate the terms of those leases to include the
			 royalty relief price thresholds described in section 591.
						(2)Failure to
			 renegotiateIf a lessee fails to renegotiate under paragraph (1),
			 the Secretary shall preclude that lessee from—
							(A)entering into new
			 leases; or
							(B)obtaining other
			 existing leases or interests in leases.
							(c)Negative
			 determinationIf the Secretary determines that the Secretary does
			 not have the authority to renegotiate leases described in subsection (a), the
			 Secretary shall immediately submit to Congress recommendations for changes to
			 law that will—
						(1)provide the
			 authority necessary; or
						(2)produce the same
			 level of revenue from leases for the production of oil and gas from Federal
			 land that will otherwise be lost due to the failure of lessees to renegotiate
			 and modify the terms of existing leases as described in subsection
			 (b)(1).
						
